Exhibit 10.46

 

CREDIT AGREEMENT

DATED AS OF DECEMBER 20, 2006

AMONG

BARE ESCENTUALS BEAUTY, INC.,
as Company,

BARE ESCENTUALS, INC.,
as Holdings,

THE LENDERS LISTED HEREIN,

as Lenders,

and

BNP PARIBAS,

as Administrative Agent

 

BNP PARIBAS
Lead Arranger


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

Page No.

SECTION 1.

DEFINITIONS

 

1

1.1

 

Certain Defined Terms

 

1

1.2

 

Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement

 

29

1.3

 

Other Definitional Provisions and Rules of Construction

 

29

1.4

 

Amendment and Restatement

 

30

SECTION 2.

AMOUNTS AND TERMS OF COMMITMENTS AND LOANS

 

30

2.1

 

Commitments; Making of Loans; the Register; Optional Notes

 

30

2.2

 

Interest on the Loans

 

36

2.3

 

Fees

 

40

2.4

 

Repayments, Prepayments and Reductions in Revolving Loan Commitments; General
Provisions Regarding Payments; Application of Proceeds of Collateral and
Payments Under Guaranties

 

40

2.5

 

Use of Proceeds

 

47

2.6

 

Special Provisions Governing LIBOR Loans

 

47

2.7

 

Increased Costs; Taxes; Capital Adequacy

 

49

2.8

 

Statement of Lenders; Obligation of Lenders and Issuing Lenders to Mitigate

 

54

2.9

 

Replacement of a Lender

 

54

SECTION 3.

LETTERS OF CREDIT

 

55

3.1

 

Issuance of Letters of Credit and Lenders’ Purchase of Participations Therein

 

55

3.2

 

Letter of Credit Fees

 

58

3.3

 

Drawings and Reimbursement of Amounts Paid Under Letters of Credit

 

58

3.4

 

Obligations Absolute

 

61

3.5

 

Nature of Issuing Lenders’ Duties

 

62

SECTION 4.

CONDITIONS TO RESTATEMENT, LOANS AND LETTERS OF CREDIT

 

63

4.1

 

Conditions to Restatement

 

63

4.2

 

Conditions to All Loans

 

65

4.3

 

Conditions to Letters of Credit

 

65

SECTION 5.

REPRESENTATIONS AND WARRANTIES

 

66

 

i


--------------------------------------------------------------------------------




 

5.1

 

Organization, Powers, Qualification, Good Standing, Business and Subsidiaries

 

66

5.2

 

Authorization of Borrowing, etc

 

67

5.3

 

No Material Adverse Change; No Restricted Junior Payments

 

68

5.4

 

Title to Properties; Liens; Real Property; Intellectual Property

 

68

5.5

 

Litigation; Adverse Facts

 

68

5.6

 

Payment of Taxes

 

68

5.7

 

Performance of Agreements; Material Contracts

 

69

5.8

 

Governmental Regulation

 

69

5.9

 

Securities Activities

 

69

5.10

 

Employee Benefit Plans

 

69

5.11

 

Certain Fees

 

70

5.12

 

Environmental Protection

 

70

5.13

 

Employee Matters

 

71

5.14

 

Solvency

 

71

5.15

 

Matters Relating to Collateral

 

71

5.16

 

Disclosure

 

72

SECTION 6.

AFFIRMATIVE COVENANTS

 

72

6.1

 

Financial Statements and Other Reports

 

72

6.2

 

Existence, etc

 

77

6.3

 

Payment of Taxes and Claims; Tax

 

77

6.4

 

Maintenance of Properties; Insurance; Application of Net Insurance/ Condemnation
Proceeds

 

77

6.5

 

Inspection Rights; Lender Meeting

 

79

6.6

 

Compliance with Laws, etc

 

80

6.7

 

Environmental Matters

 

80

6.8

 

Execution of Subsidiary Guaranty and Personal Property Collateral Documents
After the Restatement Date

 

81

6.9

 

Matters Relating to Additional Real Property Collateral

 

82

6.10

 

Interest Rate Protection

 

84

6.11

 

Deposit Accounts, Securities Accounts and Cash Management Systems

 

84

SECTION 7.

NEGATIVE COVENANTS

 

85

7.1

 

Indebtedness

 

85

 

ii


--------------------------------------------------------------------------------




 

7.2

 

Liens and Related Matters

 

86

7.3

 

Investments; Acquisitions

 

88

7.4

 

Restricted Junior Payments

 

90

7.5

 

Financial Covenants

 

91

7.6

 

Restriction on Fundamental Changes; Asset Sales

 

91

7.7

 

Transactions with Shareholders and Affiliates

 

92

7.8

 

Sales and Lease-Backs

 

93

7.9

 

Conduct of Business

 

93

7.10

 

Fiscal Year

 

93

7.11

 

OFAC

 

93

SECTION 8.

EVENTS OF DEFAULT

 

94

8.1

 

Failure to Make Payments When Due

 

94

8.2

 

Default in Other Agreements

 

94

8.3

 

Breach of Certain Covenants

 

94

8.4

 

Breach of Warranty

 

95

8.5

 

Other Defaults Under Loan Documents

 

95

8.6

 

Involuntary Bankruptcy; Appointment of Receiver, etc

 

95

8.7

 

Voluntary Bankruptcy; Appointment of Receiver, etc

 

96

8.8

 

Judgments and Attachments

 

96

8.9

 

Dissolution

 

96

8.10

 

Employee Benefit Plans

 

96

8.11

 

Change in Control

 

96

8.12

 

Invalidity of Loan Documents; Failure of Security; Repudiation of Obligations

 

97

SECTION 9.

ADMINISTRATIVE AGENT

 

98

9.1

 

Appointment

 

98

9.2

 

Powers and Duties; General Immunity

 

99

9.3

 

Independent Investigation by Lenders; No Responsibility For Appraisal of
Creditworthiness

 

101

9.4

 

Right to Indemnity

 

101

9.5

 

Resignation of Administrative Agent; Successor Administrative Agent and Swing
Line Lender

 

102

9.6

 

Collateral Documents and Guaranties

 

102

 

iii


--------------------------------------------------------------------------------




 

9.7

 

Duties of Other Agents

 

104

9.8

 

Administrative Agent May File Proofs of Claim

 

104

SECTION 10.

MISCELLANEOUS

 

105

10.1

 

Successors and Assigns; Assignments and Participations in Loans and Letters of
Credit

 

105

10.2

 

Expenses

 

108

10.3

 

Indemnity

 

109

10.4

 

Set-Off

 

110

10.5

 

Ratable Sharing

 

111

10.6

 

Amendments and Waivers

 

111

10.7

 

Independence of Covenants

 

113

10.8

 

Notices; Effectiveness of Signatures

 

113

10.9

 

Survival of Representations, Warranties and Agreements

 

114

10.10

 

Failure or Indulgence Not Waiver; Remedies Cumulative

 

114

10.11

 

Marshalling; Payments Set Aside

 

114

10.12

 

Severability

 

115

10.13

 

Obligations Several; Independent Nature of Lenders’ Rights; Damage Waiver

 

115

10.14

 

Release of Security Interest or Guaranty

 

115

10.15

 

Applicable Law

 

116

10.16

 

Construction of Agreement; Nature of Relationship

 

116

10.17

 

Consent to Jurisdiction and Service of Process

 

116

10.18

 

Waiver of Jury Trial

 

117

10.19

 

Confidentiality

 

117

10.20

 

USA Patriot Act

 

118

10.21

 

Counterparts; Effectiveness

 

119

10.22

 

Reaffirmation

 

119

iv


--------------------------------------------------------------------------------




EXHIBITS

I

 

FORM OF NOTICE OF BORROWING

 

 

 

II

 

FORM OF NOTICE OF CONVERSION/CONTINUATION

 

 

 

III

 

FORM OF REQUEST FOR ISSUANCE

 

 

 

IV

 

FORM OF TERM NOTE

 

 

 

V

 

FORM OF REVOLVING NOTE

 

 

 

VI

 

FORM OF SWING LINE NOTE

 

 

 

VII

 

FORM OF COMPLIANCE CERTIFICATE

 

 

 

VIII

 

[INTENTIONALLY OMITTED]

 

 

 

IX

 

FORM OF ASSIGNMENT AGREEMENT

 

 

 

X

 

FORM OF FINANCIAL CONDITION CERTIFICATE

 

 

 

XI

 

FORM OF SUBSIDIARY GUARANTY

 

 

 

XII

 

FORM OF SECURITY AGREEMENT

 

 

 

XIII

 

FORM OF HOLDINGS GUARANTY

v


--------------------------------------------------------------------------------




SCHEDULES

2.1

 

REVOLVING LENDERS’ COMMITMENTS AND PRO RATA SHARES

 

 

 

5.1

 

SUBSIDIARIES OF HOLDINGS

 

 

 

6.1

 

FISCAL YEARS

 

 

 

7.1

 

PERMITTED INDEBTEDNESS

 

 

 

7.2

 

CERTAIN EXISTING LIENS

 

 

 

7.3

 

CERTAIN EXISTING INVESTMENTS

 

 

 

7.7

 

TRANSACTIONS WITH SHAREHOLDERS AND AFFILIATES

 

vi


--------------------------------------------------------------------------------


BARE ESCENTUALS BEAUTY, INC.

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT is dated as of December 20, 2006 and
entered into by and among BARE ESCENTUALS, INC., a Delaware corporation,
formerly known as STB Beauty, Inc. (“Holdings”), BARE ESCENTUALS BEAUTY, INC., a
Delaware corporation, formerly known as MD Beauty, Inc. (“Company”), and BNP
PARIBAS (“BNP Paribas”), as administrative agent for Lenders (in such capacity,
“Administrative Agent”). Capitalized terms used herein have the meanings defined
in subsection 1.1 below.

R E C I T A L S

WHEREAS, Company and Holdings desire to amend and restate the terms of the
Original Credit Agreement; and

WHEREAS, Lenders have authorized Administrative Agent to execute this Amended
and Restated Credit Agreement on their behalf.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, each of Holdings, Company and Administrative
Agent (on behalf of itself and Lenders) agrees to amend and restate the terms of
the Original Credit Agreement as follows:

Section 1.              DEFINITIONS

1.1          Certain Defined Terms.

The following terms used in this Agreement shall have the following meanings:

“Account” means, with respect to any Person, all present and future rights of
such Person to payment for goods sold or leased or for services rendered (except
those evidenced by instruments or chattel paper), whether now existing or
hereafter arising and wherever arising.

“Additional Mortgaged Property” has the meaning assigned to that term in
subsection 6.9.

“Additional Mortgage” has the meaning assigned to that term in subsection 6.9.

“Adjusted LIBOR” means, for each Interest Period in respect of any LIBOR Loan,
an interest rate per annum (rounded upward, if necessary, to the nearest 1/100
of 1% determined pursuant to the following formula:

Adjusted LIBOR =

 

LIBOR

 

 

1.00 – Eurodollar Reserve Percentage

 


--------------------------------------------------------------------------------




Adjusted LIBOR shall be adjusted automatically as of the effective date of any
change in the Eurodollar Reserve Percentage.

“Administrative Agent” has the meaning assigned to that term in the introduction
to this Agreement and also means and includes any successor Administrative Agent
appointed pursuant to subsection 9.5A.

“Affected Lender” has the meaning assigned to that term in subsection 2.6C.

“Affected Loans” has the meaning assigned to that term in subsection 2.6C.

“Affiliate” as applied to any Person, means any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities or
by contract or otherwise.  Notwithstanding the foregoing, neither Administrative
Agent nor any Lender shall be deemed to be an “Affiliate” of any Loan Party or
any Affiliate thereof.

“Agreement” means this Amended and Restated Credit Agreement dated as of
December 20, 2006, as it may be amended, supplemented or otherwise modified from
time to time.

“Applicable Consolidated Leverage Ratio” means, at any time, the ratio of (i)
Consolidated Total Debt (minus all Cash and Cash Equivalents held by any Loan
Party subject to a First Priority Lien) at such date to (ii) Consolidated EBITDA
for the four consecutive Fiscal Quarters most recently ended as of the date for
which a Compliance Certificate has been most recently delivered pursuant to
subsection 6.1(iv).

“Approved Fund” means a Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.

“Asset Sale” means the sale (x) by Holdings or any of its Subsidiaries to any
Person other than Company or any Subsidiary Guarantor (or, in the case of stock
of a Foreign Subsidiary, Holdings) or (y) by any Foreign Subsidiary to any
Person other than any of the Subsidiaries of Holdings of, in each case, (i) any
of the stock of any of the Subsidiaries of Holdings (other than Company),
(ii) substantially all of the assets of any division or line of business of any
of the Subsidiaries of Holdings, or (iii) any other assets (whether tangible or
intangible) of any of the Subsidiaries of Holdings (other than (a) inventory (or
other assets) sold, licensed, leased or disposed of in the ordinary course of
business, (b) sales, assignments, transfers or dispositions of accounts in the
ordinary course of business for purposes of collection and (c) any such other
assets to the extent that the aggregate value of such assets sold in any single
transaction or related series of transactions is equal to $100,000 or less).

“Assignment Agreement” means an Assignment and Assumption Agreement in
substantially the form of Exhibit IX annexed hereto.

2


--------------------------------------------------------------------------------




“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

“Base Rate” means, for any day, a rate per annum (rounded upwards to the nearest
1/100 of 1%) equal to the greater of (i) the Prime Rate in effect on such day
and (ii) the Federal Funds Effective Rate in effect on such day plus 1/2 of 1%. 
If, for any reason, Administrative Agent shall have determined (which
determination shall be conclusive absent manifest error) that it is unable to
ascertain the Federal Funds Effective Rate, including the inability or failure
of Administrative Agent to obtain sufficient quotations in accordance with the
terms hereof, the Base Rate shall be determined without regards to clause (ii)
of the first sentence of this definition until the circumstances giving rise to
such inability no longer exist.  Any change in the Base Rate due to a change in
the Prime Rate or the Federal Funds Effective Rate shall be effective on the
effective date of such change in the Prime Rate or the Federal Funds Effective
Rate, respectively.

“Base Rate Loans” means Loans bearing interest at rates determined by reference
to the Base Rate as provided in subsection 2.2A.

“Base Rate Margin” means the margin over the Base Rate used in determining the
rate of interest of Base Rate Loans pursuant to subsection 2.2A.

“Berkshire Partners” means Berkshire Partners LLC, a Massachusetts limited
liability company.

“Borrowing Base” means, at any time, an amount equal to the Revolving Loan
Commitment Amount then in effect.

“Business Day” means (i) for all purposes other than as covered by clause (ii)
below, any day excluding Saturday, Sunday and any day which is a legal holiday
under the laws of the State of New York or is a day on which banking
institutions located in such state are authorized or required by law or other
governmental action to close, and (ii) with respect to all notices,
determinations, fundings and payments in connection with LIBOR or any LIBOR
Loans, the term Business Day shall mean any day which is a Business Day
described in clause (i) and which is also a day for trading by and between banks
in Dollar deposits in the London interbank market.

“Capital Lease”, as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
Person.

“Capital Stock” means the capital stock or other equity interests of a Person.

“Cash” means money, currency or a credit balance in a Deposit Account.

“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States government or (b) issued by any agency of the
United States the obligations of which are backed by the full faith and credit
of the United States, in each case maturing within

3


--------------------------------------------------------------------------------




one year after such date; (ii) marketable general obligations issued by any
state of the United States of America or any political subdivision of any such
state or any public instrumentality thereof, in each case either (x) maturing
within one year after such date and having, at the time of the acquisition
thereof, the highest rating obtainable from either Standard and Poor’s (“S&P”)
or Moody’s Investors Service, Inc. (“Moody’s”), or (y) having as part of its
security structure an irrevocable put option carrying the highest rating
obtainable from either S&P or Moody’s that is exercisable by the holder within
one year from acquisition thereof; (iii) commercial paper maturing no more than
270 days from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (iv) negotiable certificates of deposit or bankers’ acceptances
maturing within one year after such date and issued or accepted by any Lender or
by any commercial bank organized under the laws of the United States of America
or any state thereof or the District of Columbia that has Tier 1 capital (as
defined in such regulations) of not less than $100,000,000; (v) shares of any
money market mutual fund operating under Rule2-a7 of the Investment Company Act
of 1940 that, (a) has net assets of not less than $500,000,000, and (b) has the
highest rating obtainable from either S&P or Moody’s; and (vi) auction rate
securities having, at the time of the acquisition thereof, the highest rating
obtainable from either S&P or Moody’s; provided that the subsequent auction
thereof is not greater than 60 days from the date of acquisition thereof.

“Change in Control” means any of the following:  (a) any “person” or “group” (as
such terms are used in sections 13(d) and 14(d) of the Exchange Act, but
excluding any employee benefit plan of such person and its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan), excluding Permitted Holders, shall become the
beneficial owner, directly or indirectly, of 30% or more of the capital stock of
Company; or (b) the failure at any time of Holdings to legally and beneficially
own and control 100% of the issued and outstanding shares of Capital Stock of
Company or the failure at any time of Holdings to have the ability to elect all
of the Governing Body of Company.  As used herein, the term “beneficially own”
or “beneficial ownership” shall have the meaning set forth in the Exchange Act
and the rules and regulations promulgated thereunder.

“Class” means, as applied to Lenders, each of the following two classes of
Lenders:  (i) Lenders having Revolving Loan Exposure and (ii) Lenders having
Term Loan Exposure.

 “Collateral” means, collectively, all of the real, personal and mixed property
(including Capital Stock) in which Liens are purported to be granted pursuant to
the Collateral Documents as security for the Obligations.

“Collateral Account” has the meaning assigned to that term in the Security
Agreement.

“Collateral Documents” means the Security Agreement, the Foreign Pledge
Agreements, the Mortgages, Control Agreements and all other instruments or
documents delivered by any Loan Party pursuant to the Original Credit Agreement,
this Agreement or any of the other Loan Documents as the same may be amended,
restated or otherwise modified in connection with this Agreement or any of the
other Loan Documents in order to continue the

4


--------------------------------------------------------------------------------




Liens granted to Administrative Agent, on behalf of Lenders, a Lien on any real,
personal or mixed property of that Loan Party as security for the Obligations.

“Collateral Location” means any Real Property Asset or Leasehold Property where
Collateral is located.

“Commercial Letter of Credit” means any letter of credit or similar instrument
issued for the purpose of providing the primary payment mechanism in connection
with the purchase of any materials, goods or services by Company or any of its
Subsidiaries in the ordinary course of business of Company or such Subsidiary.

“Commitments” means the commitments of Lenders to make Loans as set forth in
subsection 2.1A and subsection 3.3B.

“Company” has the meaning assigned to that term in the introduction to this
Agreement.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit VII annexed hereto.

“Conforming Letter of Credit” means a letter of credit in form and substance
reasonably satisfactory to the Administrative Agent.

“Confidential Information Memorandum” means the Confidential Information
Memorandum circulated by Administrative Agent in connection with the syndication
of the Loans and the Commitments.

“Consolidated Capital Expenditures” means, for any period, the sum of the
aggregate of all expenditures (whether paid in cash or other consideration or
accrued as a liability and including that portion of Capital Leases which is
capitalized on the consolidated balance sheet of Holdings and its Subsidiaries)
by Company and all other Subsidiaries of Holdings during that period that, in
conformity with GAAP, are included in “additions to property, plant or
equipment” or comparable items reflected in the consolidated statement of cash
flows of Holdings and its Subsidiaries; provided that for purposes of this
definition, the purchase price of assets that are purchased simultaneously with
the trade-in of existing assets of a similar type and nature or with the
application of Net Insurance/Condemnation Proceeds or Net Asset Sale Proceeds
(to the extent permitted hereunder) shall be included in Consolidated Capital
Expenditures only to the extent of the gross amount of such purchase price less
the credit granted by the seller of such assets for the assets being traded in
at such time or the amount of such net proceeds, as the case may be; and
provided, further that Consolidated Capital Expenditures shall exclude (i)
acquisition costs in Permitted Acquisitions, (ii) Permitted Equity Contribution
Capex, and (iii) costs of leasehold improvements to the extent either paid for
by landlords or, if paid for by the Subsidiaries of Holdings, reimbursed by
landlords, in each case so long as none of the Subsidiaries of Holdings has any
obligation to pay, reimburse or repay, as the case may be, any portion of such
amounts in any circumstances.

 “Consolidated Cash Interest Expense” means, for any period, Consolidated
Interest Expense for such period excluding, however, any interest expense not
payable in Cash.

5


--------------------------------------------------------------------------------




“Consolidated Current Assets” means, as at any date of determination, the total
assets of Company and all other Subsidiaries of Holdings on a consolidated basis
which may properly be classified as current assets in conformity with GAAP,
excluding Cash and Cash Equivalents.

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of Company and all other Subsidiaries of Holdings on a
consolidated basis which may properly be classified as current liabilities in
conformity with GAAP, excluding the current portions of Funded Debt and Capital
Leases.

“Consolidated EBITDA” means, for any period, the sum, without duplication, of
the amounts for such period of (i) Consolidated Net Income, (ii) Consolidated
Interest Expense, (iii) taxes paid or provisions for taxes based on income, (iv)
total depreciation expense, (v) total amortization expense, (vi) other non-cash
items (including, without limitation, non-cash effect of any purchase
accounting, write-down of intangibles and marking hedges to market), (vii)
non-cash employee compensation expenses, (viii) Management Fees paid during such
period, (viii) Transaction Costs and any other non-recurring or extraordinary
Cash costs incurred in such period, provided that the aggregate amount of such
other non-recurring or extraordinary Cash costs included in this clause (ix)
shall not exceed $3,000,000 in any one Fiscal Year or $9,000,000 in the
aggregate from and after the Original Closing Date, and (x) reasonable and
customary expenses incurred in such period and associated with an IPO; provided
that the aggregate amount of such expenses  included in this clause (x) shall
not exceed $2,500,000, but only, in the case of clauses (ii)-(x), to the extent
deducted in the calculation of Consolidated Net Income, less other non-cash
items added in the calculation of Consolidated Net Income (other than any such
non-cash item to the extent it will result in the receipt of cash payments in
any future period), all of the foregoing as determined on a consolidated basis
for Holdings and its Subsidiaries in conformity with GAAP.  Notwithstanding
anything contained herein to the contrary, the creation and reversal of reserves
in the ordinary course of business shall not constitute non-cash items for
purposes of calculating Consolidated EBITDA.

“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
equal to (i) the sum, without duplication, of the amounts for such period of (a)
Consolidated EBITDA (but determined by adding back thereto, but without
duplication, any amounts deducted in the calculation of Consolidated Net Income
for such period that were paid, incurred or accrued in violation of any of the
provisions of this Agreement) and (b) the Consolidated Working Capital
Adjustment minus (ii) the sum, without duplication, of the amounts for such
period of (a) scheduled repayments of Consolidated Total Debt (excluding
repayments of Revolving Loans or Swing Line Loans except to the extent the
Revolving Loan Commitment Amount is permanently reduced in connection with such
repayments, and repayments of Indebtedness that is not incurred in compliance
with subsection 7.1), (b) Consolidated Capital Expenditures (net proceeds of any
related financing with respect to such expenditures) (c) Consolidated Cash
Interest Expense in respect of Indebtedness incurred in compliance with
subsection 7.1, (d) current taxes based on income of Holdings and its
Subsidiaries paid in cash such period, (e) Management Fees paid in cash during
such period, and (f) any cash consideration paid during such period by Company
or any of its Subsidiaries in connection with any Permitted Acquisition (net of
any amount of Indebtedness incurred or assumed or proceeds of any equity
received, in connection therewith), and (g) Transaction Costs, expenses
associated with an IPO, and any other non recurring or

6


--------------------------------------------------------------------------------




extraordinary Cash costs, in each case incurred in such period and added to
Consolidated Net Income in the calculation of Consolidated EBITDA for such
period; provided that for Fiscal Year 2006, all components of Consolidated
Excess Cash Flow shall be calculated for the period from June 7, 2006 to January
1, 2007.

“Consolidated Interest Expense” means, for any period, total interest expense
paid in or payable in respect of such period (including that portion
attributable to Capital Leases in accordance with GAAP and capitalized interest)
of Company and all other Subsidiaries of Holdings on a consolidated basis with
respect to all outstanding Indebtedness of Company and all other Subsidiaries of
Holdings, including all commissions, discounts and other fees and charges owed
with respect to letters of credit and bankers’ acceptance financing, net costs
under Interest Rate Agreements, and amounts referred to in subsection 2.3
payable to Administrative Agent and Lenders that are considered interest expense
in accordance with GAAP, but excluding, however, any such amounts referred to in
subsection 2.3 payable on or before the Original Closing Date.

“Consolidated Leverage Ratio” means, as of the last day of any Fiscal Quarter,
the ratio of (i) Consolidated Total Debt (minus all Cash and Cash Equivalents
held by any Loan Party on the last day of such Fiscal Quarter subject to a First
Priority Lien) as at such date to (ii) Consolidated EBITDA for the consecutive
four Fiscal Quarters ending on such date.

“Consolidated Net Income” means, for any period, the net income (or loss) of
Company and all other Subsidiaries of Holdings on a consolidated basis for such
period taken as a single accounting period determined in conformity with GAAP;
provided that there shall be excluded (i) the income (or loss) of any Person
(other than a Subsidiary of Holdings) in which any other Person (other than
Company or any other Subsidiary of Holdings) has a joint interest, except to the
extent of the amount of dividends or other distributions actually paid to
Company or any of its Subsidiaries by such Person during such period, (ii) the
income (or loss) of any Person accrued prior to the date it becomes a Subsidiary
of Holdings or is merged into or consolidated with Company or any other
Subsidiary of Holdings or that Person’s assets are acquired by Company or any
other Subsidiary of Holdings, (iii) the income (or loss) of any Subsidiary of
Holdings to the extent that the declaration or payment of dividends or similar
distributions by that Subsidiary of that income is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to that
Subsidiary, (iv) any after-tax gains or losses attributable to asset sales or
returned surplus assets of any Pension Plan, and (v) (to the extent not included
in clauses (i) through (iv) above) any net extraordinary gains or net non-cash
extraordinary losses.

“Consolidated Total Debt” means, as at any date of determination, the aggregate
stated balance sheet amount of all Indebtedness of Company and all other
Subsidiaries of Holdings, determined on a consolidated basis in accordance with
GAAP.

“Consolidated Working Capital” means, as at any date of determination, the
excess (or deficit) of Consolidated Current Assets over Consolidated Current
Liabilities.

“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated

7


--------------------------------------------------------------------------------




Working Capital as of the beginning of such period exceeds (or is less than)
Consolidated Working Capital as of the end of such period.

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person (i) with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent thereof by the Person incurring the Contingent
Obligation is to provide assurance to the obligee of such obligation of another
that such obligation of another will be paid or discharged, or that any
agreements relating thereto will be complied with, or that the holders of such
obligation will be protected (in whole or in part) against loss in respect
thereof, (ii) with respect to any letter of credit issued for the account of
that Person or as to which that Person is otherwise liable for reimbursement of
drawings, or (iii) under Hedge Agreements.  Contingent Obligations shall include
(a) the direct or indirect guaranty, endorsement (otherwise than for collection
or deposit in the ordinary course of business), co-making, discounting with
recourse or sale with recourse by such Person of the obligation of another, (b)
the obligation to make take-or-pay or similar payments if required regardless of
non-performance by any other party or parties to an agreement, and (c) any
liability of such Person for the obligation of another through any agreement
(contingent or otherwise) (1) to purchase, repurchase or otherwise acquire such
obligation or any security therefor, or to provide funds for the payment or
discharge of such obligation (whether in the form of loans, advances, stock
purchases, capital contributions or otherwise) or (2) to maintain the solvency
or any balance sheet item, level of income or financial condition of another if,
in the case of any agreement described under subclauses (1) or (2) of this
sentence, the primary purpose or intent thereof is as described in the preceding
sentence.  The amount of any Contingent Obligation shall be equal to the amount
of the obligation so guaranteed or otherwise supported or, if less, the amount
to which such Contingent Obligation is specifically limited.

“Contractual Obligation”, as applied to any Person, means any provision of any
Security issued by that Person or of any material indenture, mortgage, deed of
trust, contract, undertaking, agreement or other instrument to which that Person
is a party or by which it or any of its properties is bound or to which it or
any of its properties is subject.

“Control Agreement” means an agreement, reasonably satisfactory in form and
substance to Administrative Agent, entered into in connection with any Deposit
Account, security account or commodity account maintained by Holdings or any of
its Subsidiaries, pursuant to which the financial institution at which such
account is maintained confirms and acknowledges Administrative Agent’s security
interest in, and after the occurrence and during the continuance of an Event of
Default and delivery of written notice, sole dominion and control over, such
account and limits its rights to set-off with respect to amounts in such
account.

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, currency futures contract, currency option contract, synthetic
exchange rate cap or other similar agreement or arrangement to which Company or
any of its Subsidiaries is a party.

“Deposit Account” means a demand, time, savings, passbook or like account
(including disbursement accounts, remittance accounts and zero balance accounts)
maintained

8


--------------------------------------------------------------------------------




with a bank, savings and loan association, credit union or like organization,
other than an account evidenced by a negotiable certificate of deposit.

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

“Domestic Subsidiary” means any Subsidiary of Company that is incorporated or
organized under the laws of the United States of America, any state thereof or
in the District of Columbia.

“Eligible Assignee” means (A) (i) a commercial bank organized under the laws of
the United States or any state thereof; (ii) a savings and loan association or
savings bank organized under the laws of the United States or any state thereof;
(iii) a commercial bank organized under the laws of any other country or a
political subdivision thereof; provided that (x) such bank is acting through a
branch or agency located in the United States or (y) such bank is organized
under the laws of a country that is a member of the Organization for Economic
Cooperation and Development or a political subdivision of such country; and
(iv) any other entity that is an “accredited investor” (as defined in Regulation
D under the Securities Act) that extends credit or buys loans as one of its
businesses including insurance companies, mutual funds and lease financing
companies, in each case (under clauses (i) through (iv) above) that is
acceptable to Administrative Agent; and (B) any Lender, any Affiliate of any
Lender and any Approved Fund of any Lender; provided that none of any Sponsor,
any Loan Party or any Affiliate of any Sponsor or any Loan Party shall be an
Eligible Assignee.

“Employee Benefit Plan” means any (i) “employee benefit plan” as defined in
Section 3(3) of ERISA which is or, within the preceding six years, was
maintained or contributed to by Company or, any of its Subsidiaries or, solely
with respect to liability under Section 4980B of the Internal Revenue Code, any
of their respective ERISA Affiliates, and (ii) any Pension Plan.

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Government Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law, (ii) in connection with any Hazardous
Materials or any actual or alleged Hazardous Materials Activity, or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.

“Environmental Laws” means any and all current or future common law duties or
obligations, statutes, ordinances, orders, rules, regulations, guidance
documents, judgments, Governmental Authorizations, or any other requirements of
any Government Authority relating to (i) environmental matters, including those
relating to any Hazardous Materials Activity, (ii) the generation, use, storage,
transportation or disposal of Hazardous Materials, or (iii) occupational safety
and health, industrial hygiene, land use or the protection of human, plant or
animal health or welfare, in any manner applicable to Holdings, Company or any
of their Subsidiaries or any Facility.

9


--------------------------------------------------------------------------------




“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

“ERISA Affiliate”, as applied to any Person, means (i) any corporation that is a
member of a controlled group of corporations within the meaning of Section
414(b) of the Internal Revenue Code of which that Person is a member; (ii) any
trade or business (whether or not incorporated) that is a member of a group of
trades or businesses under common control within the meaning of Section 414(c)
of the Internal Revenue Code of which that Person is a member; and (iii) solely
with respect to liability under Section 4980B of the Internal Revenue Code, any
member of an affiliated service group within the meaning of Section 414(m) or
(o) of the Internal Revenue Code of which that Person, any corporation described
in clause (i) above or any trade or business described in clause (ii) above is a
member.  Any former ERISA Affiliate of a Person or any of its Subsidiaries shall
continue to be considered an ERISA Affiliate of such Person or such Subsidiary
within the meaning of this definition to the extent that such Person or such
Subsidiary could reasonably expected to have any liability with respect thereto
under the Internal Revenue Code or ERISA.

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Section 412 of the Internal Revenue Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(d) of the Internal Revenue
Code) or the failure to make by its due date a required installment under
Section 412(m) of the Internal Revenue Code with respect to any Pension Plan
(other than an immaterial failure to make such an installment payment) or the
failure to make any required contribution to a Multiemployer Plan; (iii) the
provision by the administrator of any Pension Plan pursuant to Section
4041(a)(2) of ERISA of a notice of intent to terminate such plan in a distress
termination described in Section 4041(c) of ERISA; (iv) the withdrawal by
Company, any of its Subsidiaries or any of their respective ERISA Affiliates
from any Pension Plan with two or more contributing sponsors or the termination
of any such Pension Plan resulting in liability pursuant to Section 4063 or 4064
of ERISA; (v) the institution by the PBGC of proceedings to terminate any
Pension Plan, or the occurrence of any event or condition which could be
reasonably likely to constitute grounds under ERISA for the termination of, or
the appointment by PBGC of a trustee to administer, any Pension Plan; (vi) the
imposition of liability on Company, any of its Subsidiaries or any of their
respective ERISA Affiliates pursuant to Section 4062(e) or 4069 of ERISA or by
reason of the application of Section 4212(c) of ERISA; (vii) the withdrawal of
Company, any of its Subsidiaries or any of their respective ERISA Affiliates in
a complete or partial withdrawal (within the meaning of Sections 4203 and 4205
of ERISA) from any Multiemployer Plan if there is any potential liability
therefor, or the receipt by Company, any of its Subsidiaries or any of their
respective ERISA Affiliates of notice from any Multiemployer Plan that it is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA, or that
it intends to terminate or has terminated under Section 4041A or 4042 of ERISA;
(viii) the assertion of a material claim (other than routine claims for
benefits) against any Employee Benefit Plan other than a Multiemployer Plan or
the assets thereof, or against Company, any of its Subsidiaries or any of their
respective ERISA Affiliates in connection with any Employee Benefit Plan; (ix)
receipt from the Internal Revenue Service of notice of the failure of any
Pension Plan (or any other Employee Benefit Plan intended to be qualified under

10


--------------------------------------------------------------------------------




Section 401(a) of the Internal Revenue Code) to qualify under Section 401(a) of
the Internal Revenue Code, or the failure of any trust forming part of any
Pension Plan to qualify for exemption from taxation under Section 501(a) of the
Internal Revenue Code; or (x) the imposition of a Lien pursuant to Section
401(a)(29) or 412(n) of the Internal Revenue Code or pursuant to ERISA with
respect to any Pension Plan.

“Eurodollar Reserve Percentage” means the reserve percentage (expressed as a
decimal, rounded upward, if necessary, to the nearest 1/100 of 1%) in effect on
the date LIBOR for such Interest Period is determined (whether or not applicable
to any Lender) under regulations issued from time to time by the Federal Reserve
Board for determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”) having a term
comparable to such Interest Period.

“Event of Default” means each of the events set forth in Section 8.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

“Existing Revolving Loan Commitments” means the “Revolving Loans Commitments” as
defined in the Original Credit Agreement and outstanding as of the Restatement
Date.

“Facilities” means any and all real property (including all buildings, fixtures
or other improvements located thereon) now, hereafter owned or leased, operated
or used by Company or any of its Subsidiaries or any of their respective
predecessors or Affiliates.

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate expressed as a decimal, rounded upwards, if necessary, to the next higher
1/100 of 1% equal for each day during such period to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by Administrative Agent from three Federal funds brokers
of recognized standing selected by Administrative Agent.

“Financial Plan” has the meaning assigned to that term in subsection 6.1(xi).

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that (i) such Lien is perfected
and has priority over any other Lien on such Collateral (other than Liens
permitted pursuant to subsection 7.2) and (ii) such Lien is the only Lien (other
than Liens permitted pursuant to subsection 7.2) to which such Collateral is
subject.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year (as reflected on
Schedule 6.1 annexed hereto).

11


--------------------------------------------------------------------------------




“Fiscal Year” means the fiscal year of Holdings and its Subsidiaries ending on
the Fiscal Year End.

“Fiscal Year End” means, for any Fiscal Year, the applicable Fiscal Year End
reflected on Schedule 6.1 annexed hereto.

“Flood Hazard Property” means an Additional Mortgaged Property located in an
area designated by the Federal Emergency Management Agency as having special
flood or mud slide hazards.

“Foreign Pledge Agreement” means each pledge agreement or similar instrument
governed by the laws of a country other than the United States, executed on the
Original Closing Date or from time to time thereafter in accordance with
subsection 6.8 by Holdings, Company or any Domestic Subsidiary that owns Capital
Stock of one or more Foreign Subsidiaries organized in such country, in form and
substance satisfactory to Administrative Agent, as such Foreign Pledge Agreement
may be amended, supplemented or otherwise modified from time to time.

“Foreign Subsidiary” means any Subsidiary of Holdings or Company that is not a
Domestic Subsidiary.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funded Debt” shall mean (i) all Indebtedness, and any other liabilities, and
obligations, now existing or hereafter arising, for money borrowed by the Loan
Parties (which shall be deemed to include all notes issued or other liabilities
or obligations for money borrowed by any Loan Party to its shareholders),
whether or not evidenced by any note, indenture, or agreement (including,
without limitation, the Notes and any Indebtedness for money borrowed from an
Affiliate of any Loan Party) and (ii) without duplication, all Indebtedness of
others for money borrowed (including Indebtedness of an Affiliate of any Loan
Party) with respect to which any Loan Party has become liable by way of a
guarantee or indemnity.  The term “Funded Debt” shall not include any trade
payables or other liabilities not for borrowed money (or guarantees thereof)
incurred in the ordinary course of business and constituting current obligations
of the Loan Parties.

“Funding and Payment Office” means (i) the office of Administrative Agent and
Swing Line Lender located at 787 Seventh Avenue, New York, New York 10019, or
(ii) such other office of Administrative Agent and Swing Line Lender as may from
time to time hereafter be designated as such in a written notice delivered by
Administrative Agent and Swing Line Lender to Company and each Lender.

“Funding Date” means the date of funding of a Loan.

“GAAP” means, subject to the limitations on the application thereof set forth in
subsection 1.2, generally accepted accounting principles as in effect in the
United States of America and set forth in opinions and pronouncements of the
Accounting Principles Board of the

12


--------------------------------------------------------------------------------




American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as may be approved by a significant segment of
the accounting profession, in each case as the same are applicable to the
circumstances as of the date of determination.

“Governing Body” means the board of directors or other body having the power to
direct or cause the direction of the management and policies of a Person that is
a corporation, partnership, trust or limited liability company.

“Government Authority” means any political subdivision or department thereof,
any other governmental or regulatory body, commission, central bank, board,
bureau, organ or instrumentality or any court, in each case whether federal,
state, local or foreign (including supra-national bodies such as the European
Union or the European Central Bank).

“Governmental Authorization” means any permit, license, registration,
authorization, plan, directive, accreditation, consent, order or consent decree
of or from, or notice to, any Government Authority.

“Guaranties” means the Holdings Guaranty and the Subsidiary Guaranty.

“Hazardous Materials” means (i) any chemical, material or substance at any time
defined as or included in the definition of “hazardous substances”, “hazardous
wastes”, “hazardous materials”, “extremely hazardous waste”, “acutely hazardous
waste”, “radioactive waste”, “biohazardous waste”, “pollutant”, “toxic
pollutant”, “contaminant”, “restricted hazardous waste”, “infectious waste”,
“toxic substances”, or any other term or expression intended to define, list or
classify substances by reason of properties harmful to health, safety or the
indoor or outdoor environment (including harmful properties such as
ignitability, corrosivity, reactivity, carcinogenicity, toxicity, reproductive
toxicity, “TCLP toxicity” or “EP toxicity” or words of similar import under any
applicable Environmental Laws); (ii) any oil, petroleum, petroleum fraction or
petroleum derived substance; (iii) any drilling fluids, produced waters and
other wastes associated with the exploration, development or production of crude
oil, natural gas or geothermal resources; (iv) any flammable substances or
explosives; (v) any radioactive materials; (vi) any asbestos-containing
materials; (vii) urea formaldehyde foam insulation; (viii) electrical equipment
which contains any oil or dielectric fluid containing polychlorinated biphenyls;
(ix) pesticides; and (x) any other chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Government Authority or which
may or could pose a hazard to the health and safety of the owners, occupants or
any Persons in the vicinity of any Facility or to the indoor or outdoor
environment.

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

13


--------------------------------------------------------------------------------




“Hedge Agreement” means an Interest Rate Agreement or a Currency Agreement
designed to hedge against fluctuations in interest rates or currency values,
respectively.

“Holdings” has the meaning assigned to that term in the introduction to this
Agreement.

“Holdings Common Stock” means the common stock of Holdings, par value $0.01 per
share.

“Holdings Guaranty” means the Holdings Guaranty executed and delivered by
Holdings on the Original Closing Date, substantially in the form of Exhibit XIII
annexed hereto, as such Holdings Guaranty may thereafter be amended,
supplemented or otherwise modified from time to time.

“Indebtedness” means as applied to any Person, (i) all indebtedness for borrowed
money, (ii) that portion of obligations with respect to Capital Leases that is
properly classified as a liability on a balance sheet in conformity with GAAP,
(iii) notes payable and drafts accepted representing extensions of credit
whether or not representing obligations for borrowed money (excluding trade
payables incurred in the ordinary course of business and constituting current
obligations), (iv) any obligation owed for all or any part of the deferred
purchase price of property or services (excluding any such obligations incurred
under ERISA), which purchase price is (a) due more than six months from the date
of incurrence of the obligation in respect thereof or (b) evidenced by a note,
(v) Synthetic Lease Obligations, and (vi) all indebtedness secured by any Lien
on any property or asset owned or held by that Person regardless of whether the
indebtedness secured thereby shall have been assumed by that Person or is
nonrecourse to the credit of that Person.  Obligations under Interest Rate
Agreements and Currency Agreements constitute (1) in the case of Hedge
Agreements, Contingent Obligations, and (2) in all other cases, Investments, and
in neither case constitute Indebtedness.

“Indemnified Liabilities” has the meaning assigned to that term in subsection
10.3.

“Indemnitee” has the meaning assigned to that term in subsection 10.3.

“Insolvency Event” means, with respect to any Person, that (i) a court with
jurisdiction over such Person shall enter a decree or order for relief in
respect of the Person or any of its Subsidiaries in an involuntary case under
the Bankruptcy Code or under any other applicable bankruptcy, insolvency or
similar law now or hereafter in effect, which decree or order is not stayed; or
any other similar relief shall be granted under any applicable federal or state
law; or such Person or any of its Subsidiaries shall commence a voluntary case
under the Bankruptcy Code or under any other applicable bankruptcy, insolvency
or similar law now or hereafter in effect; or an involuntary case shall be
commenced against such Person or any of its Subsidiaries under the Bankruptcy
Code or under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect; or a decree or order of a court having jurisdiction in the
premises for the appointment of a receiver, liquidator, sequestrator, trustee,
custodian or other officer having similar powers over such Person or any of its
Subsidiaries, or over all or a

14


--------------------------------------------------------------------------------




substantial part of its property, shall have been entered; or there shall have
occurred the involuntary appointment of an interim receiver, trustee or other
custodian of such Person or any of its Subsidiaries for all or a substantial
part of its property; or (ii) a warrant of attachment, execution or similar
process shall have been issued against any substantial part of the property of
such Person or any of its Subsidiaries, and any such event described in this
clause (ii) shall continue for 30 days unless dismissed, bonded or discharged.

“Insolvency or Liquidation Proceeding” means (a) any voluntary or involuntary
case or proceeding under the Bankruptcy Code with respect to any Loan Party as a
debtor, (b) any other voluntary or involuntary insolvency, reorganization or
bankruptcy case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to any Loan Party as a debtor
or with respect to any substantial part of their respective assets, (c) any
liquidation, dissolution, reorganization or winding up of any Loan Party whether
voluntary or involuntary and whether or not involving insolvency or bankruptcy
or (d) any assignment for the benefit of creditors or any other marshalling of
assets and liabilities of any Loan Party.

“Intellectual Property” means all patents, trademarks, tradenames, copyrights,
technology, software, know-how and processes used in or necessary for the
conduct of the business of Company and all other Subsidiaries of Holdings as
currently conducted that are material to the condition (financial or otherwise),
business or operations of Company and all other Subsidiaries of Holdings taken
as a whole.

“Interest Payment Date” means (i) with respect to any Base Rate Loan, each
March 31, June 30, September 30 and December 31 of each year, commencing on the
first such date to occur after the Original Closing Date, and (ii) with respect
to any LIBOR Loan, the last day of each Interest Period applicable to such Loan;
provided that in the case of each Interest Period of longer than three months
“Interest Payment Date” shall also include the date that is three months, or any
integral multiple thereof, after the commencement of such Interest Period.

“Interest Period” has the meaning assigned to that term in subsection 2.2B.

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement or other similar agreement or
arrangement to which Company or any of its Subsidiaries is a party.

“Interest Rate Determination Date” means, with respect to any Interest Period,
the second Business Day prior to the first day of such Interest Period.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.

“Inventory” means, with respect to any Person as of any date of determination,
all goods, merchandise and other personal property which are then held by such
Person for sale or lease, including raw materials and work in process.

“Investment” means (i) any direct or indirect purchase or other acquisition by
Holdings or any of its Subsidiaries of, or of a beneficial interest in, any
Securities of any other Person (including any Subsidiary of Holdings), (ii) any
direct or indirect redemption, retirement,

15


--------------------------------------------------------------------------------




purchase or other acquisition for value, by any Subsidiary of Holdings from any
Person other than Company or any other wholly-owned Subsidiary of Holdings, of
any equity Securities of such Subsidiary, (iii) any direct or indirect loan,
advance (other than advances to employees for moving, entertainment and travel
expenses, drawing accounts and similar expenditures in the ordinary course of
business) or capital contribution by Holdings or any of its Subsidiaries to any
other Person (other than a wholly-owned Subsidiary of Holdings), including all
indebtedness and accounts receivable from that other Person that are not current
assets or did not arise from sales to that other Person in the ordinary course
of business but excluding accounts receivable that are not so included, or (iv)
Interest Rate Agreements or Currency Agreements not constituting Hedge
Agreements. The amount of any Investment shall be the original cost of such
Investment plus the cost of all additions thereto, without any adjustments for
increases or decreases in value, or write-ups, write-downs or write-offs with
respect to such Investment (other than adjustments for the repayment of, or the
refund of capital with respect to, the original principal amount of any such
Investment).

“IP Collateral” means, collectively, the Intellectual Property that constitutes
Collateral under the Security Agreement.

“IP Filing Office” means the United States Patent and Trademark Office, the
United States Copyright Office or any successor or substitute office in which
filings are necessary or, in the opinion of Administrative Agent, desirable in
order to create or perfect Liens on any IP Collateral.

“IPO” means the consummation of an initial public offering of any of Holdings’
equity Securities.

“Issuing Lender” means, with respect to any Letter of Credit, the Revolving
Lender that agrees or is otherwise obligated to issue such Letter of Credit,
determined as provided in subsection 3.1B(ii).

“JH Partners” means JH Partners LLC f/k/a Jesse.Hansen & Co., LLC, a Delaware
limited liability company.

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form.

“Leasehold Property” means any leasehold interest of any Loan Party as lessee
under any lease of real property.

“Lender” and “Lenders” means the Persons for whom Loans or Commitments are
listed in the Register on the Restatement Date, together with their successors
and permitted assigns pursuant to subsection 10.1, and the term “Lenders” shall
include Swing Line Lender unless the context otherwise requires; provided that
the term “Lenders”, when used in the context of a particular Commitment, shall
mean Lenders having that Commitment.

“Lender Hedge Agreement” means any Hedge Agreement entered into by Company or
any of its Subsidiaries and one or more Lenders or Affiliates thereof pursuant
to the terms of this Agreement.

16


--------------------------------------------------------------------------------


“Letter of Credit” or “Letters of Credit” means Commercial Letters of Credit and
Standby Letters of Credit issued or to be issued by Issuing Lenders for the
account of Company pursuant to subsection 3.1.

“Letter of Credit Usage” means, as at any date of determination, the sum of
(i) the maximum aggregate amount which is or at any time thereafter may become
available for drawing under all Letters of Credit then outstanding plus (ii) the
aggregate amount of all drawings under Letters of Credit honored by Issuing
Lenders and not theretofore reimbursed out of the proceeds of Revolving Loans
pursuant to subsection 3.3B or otherwise reimbursed by Company.

“LIBOR” means, for any Interest Rate Determination Date with respect to an
Interest Period for a LIBOR Loan, the London interbank offered rate, rounded
upward, if necessary, to the nearest 1/100 of 1%, equal to the offered rate for
deposits in Dollars for a period equal to such Interest Period, commencing on
the first day of such Interest Period, which appears on Telerate Page 3750 (or
such other page as may replace Telerate Page 3750 on that service or any
successor service for the purpose of displaying London interbank offered rates
of major banks) as of 11:00 A.M. (London time), on the Interest Rate
Determination Date for such Interest Period.  If the LIBOR rate for an Interest
Period cannot be determined pursuant to the preceding sentence, then the LIBOR
rate for such Interest Period shall be determined on the basis of the rates at
which deposits in Dollars are offered to BNP Paribas at approximately 11:00 A.M.
(London time) on the Interest Rate Determination Date for such Interest Period,
and on an amount that is approximately equal to the principal amount of the
LIBOR Loans to which such Interest Period is applicable.  Administrative Agent
will request the principal London office of BNP Paribas to provide a quotation
of its rate.

“LIBOR Loans” means Loans bearing interest at rates determined by reference to
Adjusted LIBOR as provided in subsection 2.2A.

“LIBOR Margin” means the margin over Adjusted LIBOR used in determining the rate
of interest of LIBOR Loans pursuant to subsection 2.2A.

“Lien” means any lien, mortgage, pledge, assignment, security interest, charge
or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof, and any agreement to give
any security interest) and any option, trust or other preferential arrangement
having the practical effect of any of the foregoing.

“Loan” or “Loans” means one or more of the Loans made by Lenders to Company
either (i) pursuant to the Original Credit Agreement and outstanding on the
Restatement Date, (ii) on the Restatement Date pursuant to the Sixth Amendment
to the Original Credit Agreement, dated as of the date hereof, or (iii) pursuant
to subsection 2.1A.

“Loan Documents” means this Agreement, the Notes, Letters of Credit (and any
applications for, or reimbursement agreements or other documents or certificates
executed by Company in favor of an Issuing Lender relating to, the Letters of
Credit), the Guaranties, the Collateral Documents, each Compliance Certificate,
each Lender Hedge Agreement, each certificate, each fee letter, and each other
instrument, document and agreement from time to time

17


--------------------------------------------------------------------------------




delivered by any Loan Party pursuant to this Agreement, the Original Credit
Agreement, any Original Loan Documents or any other Loan Document and all
amendments, waivers and consents relating thereto.

“Loan Party” means each of Holdings, Company and any of Company’s Subsidiaries
from time to time executing a Loan Document, and “Loan Parties” means all such
Persons, collectively.

“Management Agreements” means collectively, (i) that certain Management
Agreement dated as of June 10, 2004 by and between JH Partners and Company, as
amended by The First Amendment to Management Agreement dated as of February 18,
2004 and (ii) that certain Management Agreement dated as of June 10, 2004 by and
between Berkshire Partners and Company, as amended by The First Amendment to
Management Agreement dated as of February 18, 2004, as such agreements are in
effect on the Restatement Date.  The Management Agreements were terminated on
October 4, 2006.

“Management Fees” means management fees, expense reimbursements and any other
payments paid by Company pursuant to the Management Agreements prior to November
1, 2006.

“Margin Stock” has the meaning assigned to that term in Regulation U of the
Board of Governors of the Federal Reserve System as in effect from time to time.

“Material Adverse Effect” means (i) a material adverse effect upon the business,
operations, properties, assets, condition (financial or otherwise) or prospects
of Holdings and its Subsidiaries taken as a whole or (ii) the impairment (other
than by reasons of the type set forth in clause (i)) of the ability of any Loan
Party to perform, or of Administrative Agent or Lenders to enforce, the
Obligations.

“Material Contract” means any contract or other arrangement to which Holdings,
Company or any of their Subsidiaries is a party (other than the Loan Documents)
for which breach, nonperformance, cancellation or failure to renew could have a
Material Adverse Effect.

“Mortgage” means (i) a security instrument (whether designated as a deed of
trust or a mortgage or by any similar title) executed and delivered by any Loan
Party, in form and substance satisfactory to Administrative Agent in its
reasonable discretion, in each case with such changes thereto as may be
recommended by Administrative Agent’s local counsel based on local laws or
customary local mortgage or deed of trust practices, or (ii) at Administrative
Agent’s option, in the case of an Additional Mortgaged Property, an amendment to
an existing Mortgage, in form satisfactory to Administrative Agent, adding such
Additional Mortgaged Property to the Real Property Assets encumbered by such
existing Mortgage, in either case as such security instrument or amendment may
be amended, supplemented or otherwise modified from time to time.  “Mortgages”
means all such instruments, including any Additional Mortgages, collectively.

“Multiemployer Plan” means any “multiemployer plan” as defined in Section 3(37)
of ERISA, to which Company, any other Subsidiary of Holdings or ERISA Affiliate
of

18


--------------------------------------------------------------------------------




Company or any other Subsidiary of Holdings currently contributes or is
obligated to contribute, or with respect to which Company, any Subsidiary or any
ERISA Affiliate has or could reasonably be expected to have any liability
(whether absolute or contingent).

“Net Asset Sale Proceeds” means, with respect to any Asset Sale, Cash payments
(including any Cash received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) received from such Asset Sale, net of any bona fide direct costs or
expenses incurred by Holdings, Company or any of their Subsidiaries in
connection with such Asset Sale, including (i) income taxes reasonably estimated
to be actually payable by Holdings, Company or any of their Subsidiaries within
two years of the date of such Asset Sale as a result of any gain recognized in
connection with such Asset Sale and (ii) payment of the outstanding principal
amount of, premium or penalty, if any, and interest on any Indebtedness (other
than the Loans) that is (a) secured by a Lien on the stock or assets in question
and that is required to be repaid under the terms thereof or under applicable
law as a result of such Asset Sale and (b) actually paid at the time of receipt
of such cash payment to a Person that is not an Affiliate of any Loan Party or
of any Affiliate of a Loan Party.

“Net Insurance/Condemnation Proceeds” means any Cash payments or proceeds
received by Holdings, Company, or any of their Subsidiaries (i) under any
business interruption or casualty insurance policy in respect of a covered loss
thereunder or (ii) as a result of the taking of any assets of Holdings, Company
or any of their Subsidiaries by any Person pursuant to the power of eminent
domain, condemnation or otherwise, or pursuant to a sale of any such assets to a
purchaser with such power under threat of such a taking, in each case net of any
(a) actual and reasonable documented costs incurred by Holdings, Company or any
of their Subsidiaries in connection with the adjustment or settlement of any
claims of Holdings, Company or such Subsidiary in respect thereof and (b) any
reasonable costs incurred in connection with any sale of such assets as referred
to in clause (ii) of this definition including, without limitation, income taxes
payable as a result of any gain recognized in connection therewith.

“Net Securities Proceeds” means the cash proceeds (net of underwriting discounts
and commissions and other reasonable costs and expenses associated therewith,
including reasonable legal fees and expenses) from the issuance of Securities of
or the incurrence of Indebtedness by Holdings, Company or any of their
Subsidiaries.

“Non-US Lender” means a Lender that is organized under the laws of any
jurisdiction other than the United States or any state or other political
subdivision thereof.

“Notes” means one or more of the Term Notes, Revolving Notes or Swing Line Note
or any combination thereof.

“Notice of Borrowing” means a notice substantially in the form of Exhibit I
annexed hereto.

“Notice of Conversion/Continuation” means a notice substantially in the form of
Exhibit II annexed hereto.

19


--------------------------------------------------------------------------------




“Obligations” means all obligations of every nature of each Loan Party from time
to time owed to Administrative Agent, Lenders or any of them under the Loan
Documents, whether for principal, interest (including interest accruing on or
after the occurrence of an Insolvency Event), reimbursement of amounts drawn
under Letters of Credit, fees, expenses, indemnification or otherwise.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury, or any successor office or agency.

“Officer” means the president, chief executive officer, a vice president, chief
financial officer, treasurer, general partner (if an individual), managing
member (if an individual) or other individual appointed by the Governing Body or
the Organizational Documents of a corporation, partnership, trust or limited
liability company to serve in a similar capacity as any of the foregoing.

“Officer’s Certificate” as applied to any Person that is a corporation,
partnership, trust or limited liability company, means a certificate executed on
behalf of such Person by one or more Officers of such Person or one or more
Officers of a general partner or a managing member if such general partner or
managing member is a corporation, partnership, trust or limited liability
company.

“Operating Lease” means, as applied to any Person, any lease (including leases
that may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) that is not a Capital Lease other than any such lease under
which that Person is the lessor.

“Organizational Documents” means the documents (including Bylaws, if applicable)
pursuant to which a Person that is a corporation, partnership, trust or limited
liability company is organized.

“Original Closing Date” means February 18, 2005.

“Original Credit Agreement” means that certain Credit Agreement, dated as of
February 18, 2005, by and among Company, Holdings, the financial institutions
party thereto and BNP Paribas, as amended to the date hereof.

“Original Loan Documents” has the meaning ascribed to that term in subsection
1.4.

“Participant” means a purchaser of a participation in the rights and obligations
under this Agreement pursuant to subsection 10.1C.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Plan” means any employee benefit plan, within the meaning of
Section 3(3) of ERISA, other than a Multiemployer Plan, that is subject to
Section 412 of the Internal Revenue Code or Section 302 of ERISA that is
currently maintained or contributed to by the Company,

20


--------------------------------------------------------------------------------




any Subsidiary or any ERISA Affiliate, or with respect to which the Company, any
Subsidiary or any ERISA Affiliate has or could reasonably be expected to have
any liability (whether absolute or contingent).

“Permitted Acquisition” has the meaning assigned to that term in subsection
7.3(x).

“Permitted Cure Issuance” means the issuance of equity securities (or receipt of
equity contributions) by Holdings pursuant to subsection 8.3 for the purpose of
curing an Event of Default under subsection 7.5 (and made after the end of the
Fiscal Quarter to which such Event of Default applies), the proceeds of which
are promptly contributed to Company as common equity, in an amount no greater or
less than the additional amount of Consolidated EBITDA for the relevant Fiscal
Quarter that would have been needed in order to avoid such Event of Default.

“Permitted Encumbrances” means the following types of Liens (excluding any such
Lien imposed pursuant to Section 401(a)(29) or 412(n) of the Internal Revenue
Code or by ERISA, any such Lien relating to or imposed in connection with any
Environmental Claim, and any such Lien expressly prohibited by any applicable
terms of any of the Collateral Documents):

(i)                                     Liens for taxes, assessments or
governmental charges or claims the payment of which is not, at the time,
required by subsection 6.3;

(ii)                                  statutory Liens of landlords, Liens of
collecting banks under the UCC on items in the course of collection, statutory
Liens and rights of set-off of banks, statutory Liens of carriers, warehousemen,
mechanics, repairmen, workmen and materialmen, and other Liens imposed by law,
in each case incurred in the ordinary course of business (a) for amounts not yet
overdue or (b) for amounts that are overdue and that (in the case of any such
amounts overdue for a period in excess of 30 days) are being contested in good
faith by appropriate proceedings, so long as (1) such reserves or other
appropriate provisions, if any, as shall be required by GAAP shall have been
made for any such contested amounts, and (2) in the case of a Lien with respect
to any portion of the Collateral, such contest proceedings conclusively operate
to stay the sale of any portion of the Collateral on account of such Lien;

(iii)                               deposits made in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other types of social security, or to secure the performance of statutory
obligations, bids, leases, government contracts, trade contracts and other
similar obligations (exclusive of obligations for the payment of borrowed
money), so long as no foreclosure, sale or similar proceedings have been
commenced with respect to any portion of the Collateral on account thereof;

(iv)                              any attachment or judgment Lien not
constituting an Event of Default under subsection 8.8;

(v)                                 licenses (with respect to Intellectual
Property and other property), leases or subleases granted to third parties in
accordance with any applicable terms of the Collateral Documents and not
interfering in any material respect with the ordinary

21


--------------------------------------------------------------------------------




conduct of the business of any Subsidiaries of Holdings or resulting in a
material diminution in the value of any Collateral as security for the
Obligations;

(vi)                              easements, rights-of-way, restrictions,
encroachments, and other minor defects or irregularities in title, in each case
which do not and will not interfere in any material respect with the ordinary
conduct of the business of any Subsidiaries of Holdings or result in a material
diminution in the value of any Collateral as security for the Obligations;

(vii)                           any (a) interest or title of a lessor or
sublessor under any lease not prohibited by this Agreement, (b) Lien or
restriction that the interest or title of such lessor or sublessor may be
subject to, or (c) subordination of the interest of the lessee or sublessee
under such lease to any Lien or restriction referred to in the preceding clause
(b), so long as the holder of such Lien or restriction agrees to recognize the
rights of such lessee or sublessee under such lease;

(viii)                        Liens arising from filing UCC financing statements
relating solely to leases not prohibited by this Agreement;

(ix)                                Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods;

(x)                                   any zoning or similar law or right
reserved to or vested in any governmental office or agency to control or
regulate the use of any real property;

(xi)                                Liens granted pursuant to the Collateral
Documents;

(xii)                             Liens securing obligations (other than
obligations representing Indebtedness for borrowed money) under operating,
reciprocal easement or similar agreements entered into in the ordinary course of
business of Company and all other Subsidiaries of Holdings; and

(xiii)                          Liens in respect of an agreement to sell or
otherwise transfer any  property, to the extent such sale or transfer is
permitted by subsection 7.6.

“Permitted Equity Contribution Capex” means any expenditure by Company or any
other Subsidiary of Holdings for capital improvements financed by a
non-refundable cash equity contribution to Company or such Subsidiary; provided
that the aggregate amount of all such expenditures shall in no event exceed
$5,000,000.

“Permitted Holders” means (i) Sponsors or any entity controlled thereby or any
of the partners thereof and/or (ii) any of the Permitted Transferees of any
Person in clause (i) hereof.

“Permitted Transferees” means, with respect to any Person, (i) any Affiliates of
such Person, (ii) the heirs, executors, administrators, testamentary trustees,
legatees or beneficiaries of any such Person or (iii) a trust, the beneficiaries
of which, or a corporation or partnership, the stockholders, or general and
limited partners, of which, or a limited liability

22


--------------------------------------------------------------------------------




company, the members of which, include only such Person or his or her spouse or
lineal descendants, in each case to whom such Person has transferred the
beneficial ownership of any Securities of Holdings.

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Government Authorities.

“Pledged Collateral” means collectively, the “Pledged Collateral” as defined in
the Security Agreement and any Foreign Pledge Agreement.

“Potential Event of Default” means a condition or event that, after notice or
lapse of time or both, would constitute an Event of Default.

“Pricing Certificate” means an Officer’s Certificate of Company certifying the
Consolidated Leverage Ratio as at the last day of any Fiscal Quarter and setting
forth the calculation of such Consolidated Leverage Ratio in reasonable detail.

“Prime Rate” means the rate that BNP Paribas in New York announces from time to
time as its prime rate, effective as of the date announced as the effective date
of any change in such prime rate. Without notice to Company or any other Person,
the Prime Rate shall change automatically from time to time as and in the amount
by which such prime rate shall fluctuate.  The Prime Rate is a reference rate
and does not necessarily represent the lowest or best rate actually charged to
any customer.  BNP Paribas or any other Lender may make commercial loans or
other loans at rates of interest at, above or below the Prime Rate.

“Proceedings” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration.

“Pro Rata Share” means (i) with respect to all payments, computations and other
matters relating to the Term Loan Commitment or the Term Loan of any Lender, the
percentage obtained by dividing (x) the Term Loan Exposure of that Lender by
(y) the aggregate Term Loan Exposure of all Lenders, (ii) with respect to all
payments, computations and other matters relating to the Revolving Loan
Commitment or the Revolving Loans of any Lender or any Letters of Credit issued
or participations therein deemed purchased by any Lender or any assignments of
any Swing Line Loans deemed purchased by any Lender, the percentage obtained by
dividing (x) the Revolving Loan Exposure of that Lender by (y) the aggregate
Revolving Loan Exposure of all Lenders, and (iii) for all other purposes with
respect to each Lender, the percentage obtained by dividing (x) the sum of the
Term Loan Exposure of that Lender plus the Revolving Loan Exposure of that
Lender by (y) the sum of the aggregate Term Loan Exposure of all Lenders plus
the aggregate Revolving Loan Exposure of all Lenders, in any such case as the
applicable percentage may be adjusted by assignments permitted pursuant to
subsection 10.1 or required pursuant to subsection 10.5.  The initial Pro Rata
Share of each Revolving Lender for purposes of each of clause (ii) of the
preceding sentence is set forth opposite the name of that Lender in Schedule 2.1
annexed hereto.

23


--------------------------------------------------------------------------------




“Real Property Asset” means, at any time of determination, any interest then
owned by any Loan Party in any real property including any fee or leasehold
interest.

“Refunded Swing Line Loans” has the meaning assigned to that term in subsection
2.1A(iii).

“Register” has the meaning assigned to that term in subsection 2.1D.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“Reimbursement Date” has the meaning assigned to that term in subsection 3.3B.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of Hazardous Materials into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Materials), or into or out of
including the movement of any Hazardous Materials through the air, soil, surface
water, groundwater or property.

“Request for Issuance” means a request substantially in the form of Exhibit III
annexed hereto.

“Requisite Class Lenders” means, at any time of determination (i) for the Class
of Lenders having Revolving Loan Exposure, Lenders having or holding more than
50% of the aggregate Revolving Loan Exposure of all Lenders, and (ii) for the
Class of Lenders having Term Loan Exposure, Lenders having or holding more than
50% of the aggregate Term Loan Exposure of all Lenders.

“Requisite Lenders” means Lenders having or holding more than 50% of the sum of
the aggregate Term Loan Exposure of all Lenders plus the aggregate Revolving
Loan Exposure of all Lenders.

“Restatement Date” means the date on which all of the conditions set forth in
subsection 4.1 are satisfied.

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of stock of Company or
Holdings now or hereafter outstanding, except a dividend payable solely in
shares of that class of stock to the holders of that class, (ii) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of stock of Company or
Holdings now or hereafter outstanding, and (iii) any payment made to retire, or
to obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of stock of Company or Holdings now or hereafter
outstanding.

“Revolving Lender” means a Lender that has a Revolving Loan Commitment and/or
that has an outstanding Revolving Loan.

24


--------------------------------------------------------------------------------




“Revolving Loan Commitment” means the commitment of a Revolving Lender to make
Revolving Loans to Company pursuant to subsection 2.1A(ii) (including the
Existing Revolving Loan Commitments), and “Revolving Loan Commitments” means
such commitments of all Revolving Lenders in the aggregate.

“Revolving Loan Commitment Amount” means, at any date, the aggregate amount of
the Revolving Loan Commitments of all Revolving Lenders.

“Revolving Loan Commitment Termination Date” means February 18, 2011.

“Revolving Loan Exposure” means, with respect to any Revolving Lender, as of any
date of determination (i) prior to the termination of the Revolving Loan
Commitments, the amount of that Lender’s Revolving Loan Commitment, and
(ii) after the termination of the Revolving Loan Commitments, the sum of (a) the
aggregate outstanding principal amount of the Revolving Loans of that Lender
plus (b) in the event that Lender is an Issuing Lender, the aggregate Letter of
Credit Usage in respect of all Letters of Credit issued by that Lender (in each
case net of any participations purchased by other Lenders in such Letters of
Credit or in any unreimbursed drawings thereunder) plus (c) the aggregate amount
of all participations purchased by that Lender in any outstanding Letters of
Credit or any unreimbursed drawings under any Letters of Credit plus (d) in the
case of Swing Line Lender, the aggregate outstanding principal amount of all
Swing Line Loans (net of any assignments thereof deemed purchased by other
Revolving Lenders) plus (e) the aggregate amount of all assignments deemed
purchased by that Lender in any outstanding Swing Line Loans.

“Revolving Loans” means the Loans made by Revolving Lenders to Company pursuant
to subsection 2.1A(ii) (including any Loans under the Existing Revolving Loan
Commitments which are outstanding on the Restatement Date).

“Revolving Notes” means (i) the promissory notes of Company issued pursuant to
subsection 2.1E and (ii) any promissory notes issued by Company pursuant to
10.1B(i) in connection with assignments of the Revolving Loan Commitments and
Revolving Loans of any Revolving Lenders, in each case substantially in the form
of Exhibit V annexed hereto, as they may be amended, supplemented or otherwise
modified from time to time.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated,
certificated or uncertificated, or otherwise, or in general any instruments
commonly known as “securities” or any certificates of interest, shares or
participations in temporary or interim certificates for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing.

“Securities Account” means an account to which a financial asset is or may be
credited in accordance with an agreement under which the Person maintaining the
account undertakes to treat the Person for whom the account is maintained as
entitled to exercise the rights that comprise the financial asset.

25


--------------------------------------------------------------------------------




“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Security Agreement” means the Security Agreement executed and delivered on the
Original Closing Date, substantially in the form of Exhibit XII annexed hereto,
as such Security Agreement may thereafter be amended, supplemented or otherwise
modified from time to time.

“Solvent” means, with respect to any Person, that as of the date of
determination both (i)(a) the then fair saleable value of the property of such
Person is (1) greater than the total amount of liabilities (including contingent
liabilities) of such Person and (2) not less than the amount that will be
required to pay the probable liabilities on such Person’s then existing debts as
they become absolute and due considering all financing alternatives and
potential asset sales reasonably available to such Person; (b) such Person’s
capital is not unreasonably small in relation to its business or any
contemplated or undertaken transaction; and (c) such Person does not intend to
incur, or believe (nor should it reasonably believe) that it will incur, debts
beyond its ability to pay such debts as they become due; and (ii) such Person is
“solvent” within the meaning given that term and similar terms under applicable
laws relating to fraudulent transfers and conveyances.  For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

“Sponsors” means, collectively, (i) Berkshire Partners or its Affiliates and
(ii) JH Partners or its Affiliates.

“Standby Letter of Credit” means any standby letter of credit or similar
instrument issued for the purpose of supporting (i) Indebtedness of Company or
any other Subsidiary of Holdings in respect of industrial revenue or development
bonds or financings, (ii) workers’ compensation liabilities of Company or any
other Subsidiary of Holdings, (iii) the obligations of third party insurers of
Company or any other Subsidiary of Holdings arising by virtue of the laws of any
jurisdiction requiring third party insurers, (iv) obligations with respect to
Capital Leases or Operating Leases of Company or any other Subsidiary of
Holdings, and (v) performance, payment, deposit or surety obligations of Company
or any other Subsidiary of Holdings, in any case if required by law or
governmental rule or regulation or in accordance with custom and practice in the
industry.

“Stated Maturity Date” means February 18, 2012.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
trust, limited liability company, association, Joint Venture or other business
entity of which more than 50% of the total voting power of shares of stock or
other ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the members of the Governing Body is at
the time owned or controlled, directly or indirectly, by that Person or one or
more of the other Subsidiaries of that Person or a combination thereof.

26


--------------------------------------------------------------------------------




“Subsidiary Guarantor” means any Subsidiary of Company that executes and
delivers a counterpart of the Subsidiary Guaranty on the Original Closing Date
or from time to time thereafter pursuant to subsection 6.8.

“Subsidiary Guaranty” means the Subsidiary Guaranty executed and delivered by
existing Subsidiaries of Company on the Original Closing Date and to be executed
and delivered by additional Subsidiaries of Company from time to time thereafter
in accordance with subsection 6.8, substantially in the form of Exhibit XI
annexed hereto, as such Subsidiary Guaranty may hereafter be amended,
supplemented or otherwise modified from time to time.

“Supplemental Collateral Agent” has the meaning assigned to that term in
subsection 9.1B.

“Swing Line Lender” means Administrative Agent, or any Person serving as a
successor Administrative Agent hereunder, in its capacity as Swing Line Lender
hereunder.

“Swing Line Loan Commitment” means the commitment of Swing Line Lender to make
Swing Line Loans to Company pursuant to subsection 2.1A(iii).

“Swing Line Loans” means the Loans made by Swing Line Lender to Company pursuant
to subsection 2.1A(iii).

“Swing Line Note” means (i) the promissory note of Company issued pursuant to
subsection 2.1E and (ii) any promissory note issued by Company to any successor
Administrative Agent and Swing Line Lender pursuant to the last sentence of
subsection 9.5B, in each case substantially in the form of Exhibit VI annexed
hereto, as it may be amended, supplemented or otherwise modified from time to
time.

“Synthetic Lease Obligation” means the monetary obligation of a Person under (i)
a so-called synthetic, off-balance sheet or tax retention lease, or (ii) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Tax” or “Taxes” means any present or future tax, levy, impost, duty, charge,
fee, deduction or withholding of any nature and whatever called, by whomsoever,
on whomsoever and wherever imposed, levied, collected, withheld or assessed,
including interest, penalties, additions to tax and any similar liabilities with
respect thereto; except that, in the case of a Lender, there shall be excluded
(i) taxes that are imposed on the overall net income or net profits (including
franchise taxes imposed in lieu thereof) (a) by the United States, (b) by any
other Government Authority under the laws of which such Lender is organized or
has its principal office or maintains its applicable lending office, or (c) by
any jurisdiction solely as a result of a present or former connection between
such Lender and such jurisdiction (other than any such connection arising solely
from such Lender having executed, delivered or performed its obligations or
received a payment under, or enforced, any of the Loan Documents), and (ii) any
branch profits taxes imposed by the United States or any similar tax imposed by
any other jurisdiction in which such Lender is located.

27


--------------------------------------------------------------------------------




“Term Loan Commitment” means the commitment of a Lender to make a Term Loan to
Company pursuant to subsection 2.1A(i), and “Term Loan Commitments” means such
commitments of all Lenders in the aggregate.

“Term Loan Exposure” with respect to any Lender, means, as of any date of
determination (i) prior to the funding of the Term Loans, that Lender’s Term
Loan Commitment, and (ii), after the funding of the Term Loans, the outstanding
principal amount of the Term Loan of that Lender.

“Term Loans” means the term loans funded pursuant to the Original Credit
Agreement and outstanding on the Restatement Date and the new term loans funded
on the Restatement Date pursuant to the Sixth Amendment to the Original Credit
Agreement, dated as of the date hereof.

“Term Notes” means any promissory notes of Company issued pursuant to subsection
2.1E to evidence the Term Loans of any Lenders and (ii) any promissory notes
issued by Company pursuant to subsection 10.1B(i) in connection with assignments
of the Term Loan Commitments or Term Loans of any Lenders, in each case,
substantially in the form of Exhibit IV annexed hereto, as they may be amended,
supplemented or otherwise modified from time to time.

“Title Company” means one or more title insurance companies reasonably
satisfactory to Administrative Agent.”

“Total Utilization of Revolving Loan Commitments” means, as at any date of
determination, the sum of (i) the aggregate principal amount of all outstanding
Revolving Loans plus (ii) the aggregate principal amount of all outstanding
Swing Line Loans plus (iii) the Letter of Credit Usage.

“Transaction Costs” means all fees, costs, expenses, premiums, termination
payments and prepayment penalties incurred by any Loan Party on, before or
shortly after the Restatement Date in connection with the transactions
contemplated by the Loan Documents, including write-off of deferred financing
costs.

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

“Unasserted Obligations” means, at any time, Obligations for taxes, costs,
indemnifications, reimbursements, damages and other liabilities (except for (i)
the principal of and interest on, and fees relating to, any Indebtedness and
(ii) contingent reimbursement obligations in respect of amounts that may be
drawn under Letters of Credit) in respect of which no claim or demand for
payment has been made (or, in the case of obligations for indemnification, no
notice for indemnification has been issued by the indemnitee) at such time.

28


--------------------------------------------------------------------------------




1.2                               Accounting Terms; Utilization of GAAP for
Purposes of Calculations Under Agreement.

Except as otherwise expressly provided in this Agreement, all accounting terms
not otherwise defined herein shall have the meanings assigned to them in
conformity with GAAP.  Financial statements and other information required to be
delivered by Company to Lenders pursuant to clauses (ii), (iii) and (xii) of
subsection 6.1 shall be prepared in accordance with GAAP as in effect at the
time of such preparation (and delivered together with the reconciliation
statements provided for in subsection 6.1(v)).  Calculations in connection with
the definitions, covenants and other provisions of this Agreement shall utilize
GAAP as in effect on the date of determination, applied in a manner consistent
with that used in preparing the financial statements referred to in subsection
5.3. If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and Company,
Administrative Agent or Requisite Lenders shall so request, Administrative
Agent, Lenders and Company shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of Requisite Lenders), provided that, until so
amended, such ratio or requirement shall continue to be computed in accordance
with GAAP prior to such change therein and Company shall provide to
Administrative Agent and Lenders reconciliation statements provided for in
subsection 6.1(v).

1.3                               Other Definitional Provisions and Rules of
Construction.

A.                                    Any of the terms defined herein may,
unless the context otherwise requires, be used in the singular or the plural,
depending on the reference.

B.                                    References to “Sections” and “subsections”
shall be to Sections and subsections, respectively, of this Agreement unless
otherwise specifically provided.  Section and subsection headings in this
Agreement are included herein for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose or be given any
substantive effect.

C.                                    An Event of Default shall “continue” or be
“continuing” until such Event of Default has been waived in accordance with
subsection 10.6 hereof or otherwise cured.

D.                                    The use in any of the Loan Documents of
the word “include” or “including”, when following any general statement, term or
matter, shall not be construed to limit such statement, term or matter to the
specific items or matters set forth immediately following such word or to
similar items or matters, whether or not nonlimiting language (such as “without
limitation” or “but not limited to” or words of similar import) is used with
reference thereto, but rather shall be deemed to refer to all other items or
matters that fall within the broadest possible scope of such general statement,
term or matter.

E.                                      Any reference herein or in any other
Loan Document to any agreement, document or instrument, including this
Agreement, the Notes, the other Loan Documents and any schedules or exhibits
thereto, unless expressly noted otherwise, shall be a reference to each such
agreement, document or instrument as it may be amended, restated, supplemented
or

29


--------------------------------------------------------------------------------




otherwise modified from time to time in accordance with its terms and to the
extent permitted (or not restricted) hereunder or under the applicable Loan
Document.

1.4                               Amendment and Restatement.

On the Restatement Date, the Original Credit Agreement shall be amended and
restated in its entirety by this Agreement.  The parties hereby acknowledge and
agree that this Agreement and the other Loan Documents do not constitute a
novation, payment and reborrowing or termination of any of the indebtedness or
obligations of Company, Holdings or their respective Subsidiaries under the
Original Credit Agreement or other loan documents executed in connection
therewith (collectively, the “Original Loan Documents”) and that all such
indebtedness and obligations are in all respects continued and outstanding as
indebtedness and obligations under this Agreement and the other Loan Documents
with the terms being modified from and after the Restatement Date as provided in
this Agreement and the other Loan Documents.

Section 2.                                          AMOUNTS AND TERMS OF
COMMITMENTS AND LOANS

2.1                               Commitments; Making of Loans; the Register;
Optional Notes.

A.                                    Commitments.  Subject to the terms and
conditions of this Agreement and in reliance upon the representations and
warranties of Company herein set forth, each Lender hereby severally agrees to
make the Loans described in subsections 2.1A(i) and 2.1A(ii) and Swing Line
Lender hereby agrees to make the Swing Line Loans as described in subsection
2.1A(iii).

(i)                                     Term Loans.  The amount of each Lender’s
Term Loan Exposure shall be set forth in the Register and the aggregate
principal amount of the Term Loans as of the Restatement Date is $343,668,750;
provided that the Term Loan Exposure of each Lender shall be adjusted to give
effect to any assignments of such Term Loans pursuant to subsection 10.1B.  Once
repaid or prepaid, Term Loans may not be reborrowed.

(ii)                                  Revolving Loans.  Each Lender that has a
Revolving Loan Commitment severally agrees, subject to the limitations set forth
below with respect to the maximum amount of Revolving Loans permitted to be
outstanding from time to time, to lend to Company from time to time during the
period from the Original Closing Date to but excluding the Revolving Loan
Commitment Termination Date an aggregate amount not exceeding its Pro Rata Share
of the aggregate amount of the Revolving Loan Commitments to be used for the
purposes identified in subsection 2.5B.  The original amount of each Revolving
Lender’s Revolving Loan Commitment is set forth opposite its name on
Schedule 2.1 annexed hereto and the aggregate Revolving Loan Commitment Amount
as of the Restatement Date is $25,000,000; provided that the amount of the
Revolving Loan Commitment of each Revolving Lender shall be adjusted to give
effect to any assignment of such Revolving Loan Commitment pursuant to
subsection 10.1B and shall be reduced from time to time by the amount of any
reductions thereto made pursuant to subsection 2.4.  Each Revolving Lender’s
Revolving Loan Commitment shall expire on the Revolving Loan Commitment
Termination Date and all Revolving Loans

30


--------------------------------------------------------------------------------




and all other amounts owed hereunder with respect to the Revolving Loans and the
Revolving Loan Commitments shall be paid in full no later than that date. 
Amounts borrowed under this subsection 2.1A(ii) may be repaid and reborrowed to
but excluding the Revolving Loan Commitment Termination Date.

Anything contained in this Agreement to the contrary notwithstanding, the
Revolving Loans and the Revolving Loan Commitments shall be subject to the
following limitations in the amounts and during the periods indicated:

(a)                                  in no event shall the Total Utilization of
Revolving Loan Commitments at any time exceed the Revolving Loan Commitment
Amount then in effect; and

(b)                                 in no event shall the Total Utilization of
Revolving Loan Commitments at any time exceed the Borrowing Base then in effect.

(iii)                               Swing Line Loans.

(a)                                  General Provisions.  Swing Line Lender
hereby agrees, subject to the limitations set forth in the last paragraph of
subsection 2.1A(ii) and set forth below with respect to the maximum amount of
Swing Line Loans permitted to be outstanding from time to time, to make a
portion of the Revolving Loan Commitments available to Company from time to time
during the period from the Original Closing Date to but excluding the Revolving
Loan Commitment Termination Date by making Swing Line Loans to Company in an
aggregate amount not exceeding the amount of the Swing Line Loan Commitment to
be used for the purposes identified in subsection 2.5B, notwithstanding the fact
that such Swing Line Loans, when aggregated with Swing Line Lender’s outstanding
Revolving Loans and Swing Line Lender’s Pro Rata Share of the Letter of Credit
Usage then in effect, may exceed Swing Line Lender’s Revolving Loan Commitment. 
The aggregate amount of the Swing Line Loan Commitment is $5,000,000; provided
that any reduction of the Revolving Loan Commitment Amount made pursuant to
subsection 2.4 that reduces the Revolving Loan Commitment Amount to an amount
less than the then current amount of the Swing Line Loan Commitment shall result
in an automatic corresponding reduction of the amount of the Swing Line Loan
Commitment to the amount of the Revolving Loan Commitment Amount, as so reduced,
without any further action on the part of Company, Administrative Agent or Swing
Line Lender.  The Swing Line Loan Commitment shall expire on the Revolving Loan
Commitment Termination Date and all Swing Line Loans and all other amounts owed
hereunder with respect to the Swing Line Loans shall be paid in full no later
than that date.  Amounts borrowed under this subsection 2.1A(iii) may be repaid
and reborrowed to but excluding the Revolving Loan Commitment Termination Date.

31


--------------------------------------------------------------------------------




Anything contained in this Agreement to the contrary notwithstanding, the Swing
Line Loans and the Swing Line Loan Commitment shall be subject to the following
limitations in the amounts and during the periods indicated:

(1)                                  in no event shall the Total Utilization of
Revolving Loan Commitments at any time exceed the Revolving Loan Commitments
then in effect; and

(2)                                  in no event shall the Total Utilization of
Revolving Loan Commitments at any time exceed the Borrowing Base then in effect.

(b)                                 Swing Line Loan Prepayment with Proceeds of
Revolving Loans.  With respect to any Swing Line Loans that have not been
voluntarily prepaid by Company pursuant to subsection 2.4B(i), Swing Line Lender
may, at any time in its sole and absolute discretion, deliver to Administrative
Agent (with a copy to Company), not later than 10:00 A.M. (New York City time)
on the first Business Day in advance of the proposed Funding Date, a notice
requesting Revolving Lenders to make Revolving Loans that are Base Rate Loans on
such Funding Date in an amount equal to the amount of such Swing Line Loans (the
“Refunded Swing Line Loans”) outstanding on the date such notice is given. 
Company hereby authorizes the giving of any such notice and the making of any
such Revolving Loans.  Anything contained in this Agreement to the contrary
notwithstanding, (1) the proceeds of such Revolving Loans made by Revolving
Lenders other than Swing Line Lender shall be immediately delivered by
Administrative Agent to Swing Line Lender (and not to Company) and applied to
repay a corresponding portion of the Refunded Swing Line Loans and (2) on the
day such Revolving Loans are made, Swing Line Lender’s Pro Rata Share of the
Refunded Swing Line Loans shall be deemed to be paid with the proceeds of a
Revolving Loan made by Swing Line Lender, and such portion of the Swing Line
Loans deemed to be so paid shall no longer be outstanding as Swing Line Loans
and shall no longer be due under the Swing Line Note, if any, of Swing Line
Lender but shall instead constitute part of Swing Line Lender’s outstanding
Revolving Loans and shall be due under the Revolving Note, if any, of Swing Line
Lender.  Company hereby authorizes Administrative Agent and Swing Line Lender to
charge Company’s accounts with Administrative Agent and Swing Line Lender (up to
the amount available in each such account) in order to immediately pay Swing
Line Lender the amount of the Refunded Swing Line Loans to the extent the
proceeds of such Revolving Loans made by Revolving Lenders, including the
Revolving Loan deemed to be made by Swing Line Lender, are not sufficient to
repay in full the Refunded Swing Line Loans.  If any portion of any such amount
paid (or deemed to be paid) to Swing Line Lender should be recovered by or on
behalf of Company from Swing Line Lender in any Insolvency or Liquidation
Proceeding, in any assignment for the benefit of creditors or otherwise, the
loss of the amount so recovered shall be ratably shared among all Lenders in the
manner contemplated by subsection 10.5.

32


--------------------------------------------------------------------------------


(c)                                  Swing Line Loan Assignments.  On the
Funding Date of each Swing Line Loan, each Revolving Lender shall be deemed to,
and hereby agrees to purchase an assignment of such Swing Line Loan in an amount
equal to its Pro Rata Share.  If for any reason (1) Revolving Loans are not made
upon the request of Swing Line Lender as provided in the immediately preceding
paragraph in an amount sufficient to repay any amounts owed to Swing Line Lender
in respect of such Swing Line Loan or (2) the Revolving Loan Commitments are
terminated at a time when such Swing Line Loan is outstanding, upon notice from
Swing Line Lender as provided below, each Revolving Lender shall fund the
purchase of such assignment in an amount equal to its Pro Rata Share
(calculated, in the case of the foregoing clause (2), immediately prior to such
termination of the Revolving Loan Commitments) of the unpaid amount of such
Swing Line Loan together with accrued interest thereon.  Upon one Business Day’s
notice from Swing Line Lender, each Revolving Lender shall deliver to Swing Line
Lender such amount in same day funds at the Funding and Payment Office.  In
order to further evidence such assignment (and without prejudice to the
effectiveness of the assignment provisions set forth above), each Revolving
Lender agrees to enter into an Assignment Agreement at the request of Swing Line
Lender in form and substance reasonably satisfactory to Swing Line Lender.  In
the event any Revolving Lender fails to make available to Swing Line Lender any
amount as provided in this paragraph, Swing Line Lender shall be entitled to
recover such amount on demand from such Revolving Lender together with interest
thereon at the rate customarily used by Swing Line Lender for the correction of
errors among banks for three Business Days and thereafter at the Base Rate.  In
the event Swing Line Lender receives a payment of any amount with respect to
which other Revolving Lenders have funded the purchase of assignments as
provided in this paragraph, Swing Line Lender shall promptly distribute to each
such other Revolving Lender its Pro Rata Share of such payment.

(d)                                 Revolving Lenders’ Obligations.  Anything
contained herein to the contrary notwithstanding, each Revolving Lender’s
obligation to make Revolving Loans for the purpose of repaying any Refunded
Swing Line Loans pursuant to subsection 2.1A(iii)(b) and each Revolving Lender’s
obligation to purchase an assignment of any unpaid Swing Line Loans pursuant to
the immediately preceding paragraph shall be absolute and unconditional and
shall not be affected by any circumstance, including (1) any set-off,
counterclaim, recoupment, defense or other right which such Revolving Lender may
have against Swing Line Lender, Company or any other Person for any reason
whatsoever; (2) the occurrence or continuation of an Event of Default or a
Potential Event of Default; (3) any adverse change in the business, operations,
properties, assets, condition (financial or otherwise) or prospects of Company
or any of its Subsidiaries; (4) any breach of this Agreement or any other Loan
Document by any party thereto; or (5) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing; provided that such
obligations of each Revolving Lender are subject to the condition that (x) Swing
Line Lender believed in good faith that all conditions under Section 4 to the
making of the applicable Refunded Swing Line Loans or other unpaid Swing Line
Loans, as the case may be, were satisfied at the

33


--------------------------------------------------------------------------------




time such Refunded Swing Line Loans or unpaid Swing Line Loans were made or
(y) the satisfaction of any such condition not satisfied had been waived in
accordance with subsection 10.6 prior to or at the time such Refunded Swing Line
Loans or other unpaid Swing Line Loans were made.

B.                                    Borrowing Mechanics.  Loans made on any
Funding Date (other than Swing Line Loans, Revolving Loans made pursuant to a
request by Swing Line Lender pursuant to subsection 2.1A(iii) or Revolving Loans
made pursuant to subsection 3.3B) shall be in an aggregate minimum amount of
$100,000 and multiples of $100,000 in excess of that amount; provided that
Loans, made as LIBOR Loans with a particular Interest Period shall be in an
aggregate minimum amount of $1,000,000 and multiples of $100,000 in excess of
that amount.  Swing Line Loans made on any Funding Date shall be in an aggregate
minimum amount of $100,000 and multiples of $100,000 in excess of that amount. 
Whenever Company desires that Lenders make Term Loans or Revolving Loans it
shall deliver to Administrative Agent a duly executed Notice of Borrowing not
later than 12:00 Noon (New York City time) at least three Business Days in
advance of the proposed Funding Date (in the case of a LIBOR Loan) or at least
one Business Day in advance of the proposed Funding Date (in the case of a Base
Rate Loan).  Whenever Company desires that Swing Line Lender make a Swing Line
Loan, it shall deliver to Administrative Agent a duly executed Notice of
Borrowing not later than 12:00 Noon (New York City time) on the proposed Funding
Date.  Term Loans and Revolving Loans may be continued as or converted into Base
Rate Loans and LIBOR Loans in the manner provided in subsection 2.2D.  In lieu
of delivering a Notice of Borrowing, Company may give Administrative Agent
telephonic notice by the required time of any proposed borrowing under this
subsection 2.1B; provided that such notice shall be promptly confirmed in
writing by delivery of a duly executed Notice of Borrowing to Administrative
Agent on or before the applicable Funding Date.

Neither Administrative Agent nor any Lender shall incur any liability to Company
in acting upon any telephonic notice referred to above that Administrative Agent
believes in good faith to have been given by an Officer or other person
authorized to borrow on behalf of Company or for otherwise acting in good faith
under this subsection 2.1B or under subsection 2.2D, and upon funding of Loans
by Lenders, and upon conversion or continuation of the applicable basis for
determining the interest rate with respect to any Loans pursuant to subsection
2.2D, in each case in accordance with this Agreement, pursuant to any such
telephonic notice Company shall have effected Loans or a conversion or
continuation, as the case may be, hereunder.

Company shall notify Administrative Agent prior to the funding of any Loans in
the event that any of the matters to which Company is required to certify in the
applicable Notice of Borrowing is no longer true and correct as of the
applicable Funding Date, and the acceptance by Company of the proceeds of any
Loans shall constitute a re-certification by Company, as of the applicable
Funding Date, as to the matters to which Company is required to certify in the
applicable Notice of Borrowing.

Except as otherwise provided in subsections 2.6B, 2.6C and 2.6G, a Notice of
Borrowing for or a Notice of Conversion/Continuation for conversion to, or
continuation of, a LIBOR Loan (or telephonic notice in lieu thereof) shall be
irrevocable on and after the related

34


--------------------------------------------------------------------------------




Interest Rate Determination Date, and Company shall be bound to make a borrowing
or to effect a conversion or continuation in accordance therewith.

C.                                    Disbursement of Funds.  All Term Loans and
Revolving Loans shall be made by Lenders simultaneously and proportionately to
their respective Pro Rata Shares, it being understood that neither
Administrative Agent nor any Lender shall be responsible for any default by any
other Lender in that other Lender’s obligation to make a Loan requested
hereunder nor shall the Commitment of any Lender to make the particular type of
Loan requested be increased or decreased as a result of a default by any other
Lender in that other Lender’s obligation to make a Loan requested hereunder. 
Promptly after receipt by Administrative Agent of a Notice of Borrowing pursuant
to subsection 2.1B (or telephonic notice in lieu thereof), Administrative Agent
shall notify each Lender for that type of Loan or Swing Line Lender, as the case
may be, of the proposed borrowing.  Each such Lender (other than Swing Line
Lender) shall make the amount of its Loan available to Administrative Agent not
later than 1:00 P.M. (New York City time) on the applicable Funding Date, and
Swing Line Lender shall make the amount of its Swing Line Loan available to
Administrative Agent not later than 2:00 P.M. (New York City time) on the
applicable Funding Date, in each case in same day funds in Dollars, at the
Funding and Payment Office.  Except as provided in subsection 2.1A(iii) and
subsection 3.3B with respect to Revolving Loans used to repay Refunded Swing
Line Loans or to reimburse any Issuing Lender for the amount of a drawing under
a Letter of Credit issued by it, upon satisfaction or waiver of the conditions
precedent specified in subsections 4.1 (in the case of Loans made on the
Restatement Date) and 4.2 (in the case of all Loans), Administrative Agent shall
make the proceeds of such Loans available to Company on the applicable Funding
Date by causing an amount of same day funds in Dollars equal to the proceeds of
all such Loans received by Administrative Agent from Lenders to be credited to
the account of Company at the Funding and Payment Office.

Unless Administrative Agent shall have been notified by any Lender prior to a
Funding Date that such Lender does not intend to make available to
Administrative Agent the amount of such Lender’s Loan requested on such Funding
Date, Administrative Agent may assume that such Lender has made such amount
available to Administrative Agent on such Funding Date and Administrative Agent
may, in its sole discretion, but shall not be obligated to, make available to
Company a corresponding amount on such Funding Date.  If such corresponding
amount is not in fact made available to Administrative Agent by such Lender,
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest thereon, for each day from such
Funding Date until the date such amount is paid to Administrative Agent, at the
customary rate set by Administrative Agent for the correction of errors among
banks for three Business Days and thereafter at the Base Rate.  If such Lender
does not pay such corresponding amount forthwith upon Administrative Agent’s
demand therefor, Administrative Agent shall promptly notify Company and Company
shall immediately pay such corresponding amount to Administrative Agent together
with interest thereon, for each day from such Funding Date until the date such
amount is paid to Administrative Agent, at the rate payable under this Agreement
for Base Rate Loans.  Nothing in this subsection 2.1C shall be deemed to relieve
any Lender from its obligation to fulfill its Commitments hereunder or to
prejudice any rights that Company may have against any Lender as a result of any
default by such Lender hereunder.

35


--------------------------------------------------------------------------------




D.                                    The Register.  Administrative Agent,
acting for these purposes solely as an agent of Company (it being acknowledged
that Administrative Agent, in such capacity, and its officers, directors,
employees, agent and affiliates shall constitute Indemnitees under subsection
10.3), shall maintain at its address referred to in subsection 10.8 a register
for the recordation of, and shall record, the names and addresses of Lenders and
the respective amounts of the Term Loan Commitment, Revolving Loan Commitment,
Swing Line Loan Commitment, Term Loan, Revolving Loans and Swing Line Loans of
each Lender from time to time (the “Register”).  Administrative Agent shall make
the Register available for inspection by the Company and the Lenders upon
reasonable prior notice at reasonable times, provided that a Lender shall only
be entitled to inspect its own entry in the Register and not that of any other
Lender.  Company, Administrative Agent and Lenders shall deem and treat the
Persons listed as Lenders in the Register as the holders and owners of the
corresponding Commitments and Loans listed therein for all purposes hereof; all
amounts owed with respect to any Commitment or Loan shall be owed to the Lender
listed in the Register as the owner thereof; and any request, authority or
consent of any Person who, at the time of making such request or giving such
authority or consent, is listed in the Register as a Lender shall be conclusive
and binding on any subsequent holder, assignee or transferee of the
corresponding Commitments or Loans.  Each Lender shall record on its internal
records the amount of its Loans and Commitments and each payment in respect
hereof, and any such recordation shall be conclusive and binding on Company,
absent manifest error, subject to the entries in the Register, which shall,
absent manifest error, govern in the event of any inconsistency with any
Lender’s records.  Failure to make any recordation in the Register or in any
Lender’s records, or any error in such recordation, shall not affect any Loans
or Commitments or any Obligations in respect of any Loans.

E.                                      Optional Notes.  If so requested by any
Lender by written notice to Company (with a copy to Administrative Agent) at any
time, Company shall execute and deliver to such Lender (and/or, if applicable
and if so specified in such notice, to any Person who is an assignee of such
Lender pursuant to subsection 10.1) promptly after Company’s receipt of such
notice, a promissory note or promissory notes to evidence such Lender’s Term
Loan, Revolving Loans or Swing Line Loans, substantially in the form of Exhibit
IV, Exhibit V or Exhibit VI, annexed hereto, respectively, with appropriate
insertions.

2.2                               Interest on the Loans.

A.                                    Rate of Interest.  Subject to the
provisions of subsections 2.6 and 2.7, each Term Loan and each Revolving Loan
shall bear interest on the unpaid principal amount thereof from the date made
through maturity (whether by acceleration or otherwise) at a rate determined by
reference to the Base Rate or LIBOR.  Subject to the provisions of subsection
2.7, each Swing Line Loan shall bear interest on the unpaid principal amount
thereof from the date made through maturity (whether by acceleration or
otherwise) at a rate determined by reference to the Base Rate.  The applicable
basis for determining the rate of interest with respect to any Term Loan or any
Revolving Loan shall be selected by Company initially at the time a Notice of
Borrowing is given with respect to such Loan pursuant to subsection 2.1B
(subject to the last sentence of subsection 2.1B), and the basis for determining
the interest rate with respect to any Term Loan or any Revolving Loan may be
changed from time to time pursuant to subsection 2.2D (subject to the last
sentence of subsection 2.1B).  If on any day a Term Loan or Revolving Loan is
outstanding with respect to which notice has not been delivered to
Administrative Agent

36


--------------------------------------------------------------------------------




in accordance with the terms of this Agreement specifying the applicable basis
for determining the rate of interest, then for that day that Loan shall bear
interest determined by reference to the Base Rate.

(i)                                     Subject to the provisions of subsections
2.2E, 2.2G and 2.7, the Term Loans and the Revolving Loans shall bear interest
through maturity as follows:

(a)                                  if a Base Rate Loan, then at the sum of the
Base Rate plus the Base Rate Margin set forth in the table below opposite the
Consolidated Leverage Ratio for the four Fiscal Quarter period for which the
applicable Pricing Certificate has been delivered pursuant to subsection
6.1(iv); or

(b)                                 if a LIBOR Loan, then at the sum of Adjusted
LIBOR plus the LIBOR Margin set forth in the table below opposite the
Consolidated  Leverage Ratio for the four Fiscal Quarter period for which the
applicable Pricing Certificate has been delivered pursuant to subsection
6.1(iv):

Consolidated Leverage Ratio

 

LIBOR Margin

 

Base Rate Margin

 

Greater than or equal to 3.50:1.00

 

2.75

%

1.75

%

Less than 3.50:1.00 but greater or equal to 2.50:1.00

 

2.50

%

1.50

%

Less than 2.50:1.00

 

2.25

%

1.25

%

 

; provided that, until the delivery of the Pricing Certificate for the fourth
Fiscal Quarter of 2006, the applicable margin for Term Loans and Revolving Loans
that are LIBOR Loans shall be 2.50% per annum and for Term Loans and Revolving
Loans that are Base Rate Loans shall be 1.50% per annum and provided, further,
that until such time as the Company has once delivered evidence to the
Administrative Agent that its (or Holdings’) corporate credit is rated no less
than B1 by Moody’s, the Company will not be eligible for the lowest interest
rate percentage specified in the above table.  Upon delivery of the Pricing
Certificate by Company to Administrative Agent pursuant to subsection 6.1(iv),
the Base Rate Margin and the LIBOR Margin shall automatically be adjusted in
accordance with such Pricing Certificate, such adjustment to become effective as
of the third Business Day after the 45th day following the end of the most
recently completed Fiscal Quarter; provided that, if at the time a Pricing
Certificate is not delivered by the time required pursuant to subsection
6.1(iv), from the time such Pricing Certificate was required to be delivered
until delivery of such Pricing Certificate, the applicable margins shall be the
maximum percentage amount for the relevant Loan set forth above.

B.                                    Interest Periods.  In connection with each
Base Rate Loan, interest shall be payable quarterly on March 31, June 30,
September 30 and December 31 of each year, and in connection with each LIBOR
Loan, Company may, pursuant to the applicable Notice of

37


--------------------------------------------------------------------------------




Borrowing or Notice of Conversion/Continuation, as the case may be, select an
interest period (each an “Interest Period”) to be applicable to such Loan, which
Interest Period shall be, at Company’s option, either a one, two, three or six
month period; provided that:

(i)                                     the initial Interest Period for any
LIBOR Loan shall commence on the Funding Date in respect of such Loan, in the
case of a Loan initially made as a LIBOR Loan, or on the date specified in the
applicable Notice of Conversion/Continuation, in the case of a Loan converted to
a LIBOR Loan;

(ii)                                  in the case of immediately successive
Interest Periods applicable to a LIBOR Loan continued as such pursuant to a
Notice of Conversion/Continuation, each successive Interest Period shall
commence on the day on which the next preceding Interest Period expires;

(iii)                               if an Interest Period would otherwise expire
on a day that is not a Business Day, such Interest Period shall expire on the
next succeeding Business Day; provided that, if any Interest Period would
otherwise expire on a day that is not a Business Day but is a day of the month
after which no further Business Day occurs in such month, such Interest Period
shall expire on the next preceding Business Day;

(iv)                              any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall, subject to clause (v) of this subsection 2.2B, end on the last Business
Day of a calendar month;

(v)                                 no Interest Period with respect to any
portion of the Term Loans shall extend beyond the Stated Maturity Date, and no
Interest Period with respect to any portion of the Revolving Loans or Swing Line
Loans shall extend beyond the Revolving Loan Commitment Termination Date;

(vi)                              there shall be no more than five Interest
Periods outstanding at any time; and

(vii)                           in the event Company fails to specify an
Interest Period for any LIBOR Loan in the applicable Notice of Borrowing or
Notice of Conversion/Continuation, Company shall be deemed to have selected an
Interest Period of one month.

C.                                    Interest Payments.  Subject to the
provisions of subsection 2.2E, interest on each Loan shall be payable in arrears
on and to each Interest Payment Date applicable to that Loan, upon any
prepayment of that Loan (to the extent accrued on the amount being prepaid) and
at maturity (including final maturity); provided that in the event any Swing
Line Loans or any Revolving Loans that are Base Rate Loans are prepaid pursuant
to subsection 2.4B(i), interest accrued on such Loans through the date of such
prepayment shall be payable on the next succeeding Interest Payment Date
applicable to Base Rate Loans (or, if earlier, at final maturity).

D.                                    Conversion or Continuation.  Subject to
the provisions of subsection 2.6, Company shall have the option (i) to convert
at any time all or any part of its outstanding Term Loans or Revolving Loans
equal to $1,000,000 and multiples of $100,000 in excess of that

38


--------------------------------------------------------------------------------




amount from Loans bearing interest at a rate determined by reference to one
basis to Loans bearing interest at a rate determined by reference to an
alternative basis or (ii) upon the expiration of any Interest Period applicable
to a LIBOR Loan, to continue all or any portion of such Loan equal to $1,000,000
and multiples of $100,000 in excess of that amount as a LIBOR Loan; provided,
however, that a LIBOR Loan may only be converted into a Base Rate Loan on the
expiration date of an Interest Period applicable thereto unless Company pays on
such conversion date all amounts owing to Lenders under subsection 2.6D.

Company shall deliver a duly executed Notice of Conversion/Continuation to
Administrative Agent not later than 12:00 Noon (New York City time) at least one
Business Day in advance of the proposed conversion date (in the case of a
conversion to a Base Rate Loan) and at least three Business Days in advance of
the proposed conversion/continuation date (in the case of a conversion to, or a
continuation of, a LIBOR Loan).  In lieu of delivering a Notice of
Conversion/Continuation, Company may give Administrative Agent telephonic notice
by the required time of any proposed conversion/continuation under this
subsection 2.2D; provided that such notice shall be promptly confirmed in
writing by delivery of a duly executed Notice of Conversion/Continuation to
Administrative Agent on or before the proposed conversion/continuation date. 
Upon receipt of written or telephonic notice of any proposed
conversion/continuation under this subsection 2.2D, Administrative Agent shall
notify each Lender of any Loan subject to the Notice of Conversion/Continuation.

E.                                      Default Rate.  Upon the occurrence and
during the continuation of any Event of Default under any of subsection 8.1, 8.6
or 8.7, the outstanding principal amount of all Loans and, to the extent
permitted by applicable law, any interest payments thereon not paid when due and
any fees and other amounts then due and payable hereunder, shall thereafter bear
interest (including post-petition interest in any Insolvency or Liquidation
Proceeding) payable upon demand by Administrative Agent at a rate that is 2% per
annum in excess of the interest rate otherwise payable under this Agreement with
respect to the applicable Loans (or, in the case of any such fees and other
amounts, at a rate which is 2% per annum in excess of the interest rate
otherwise payable under this Agreement for Base Rate Loans); provided that, in
the case of LIBOR Loans, upon the expiration of the Interest Period in effect at
the time any such increase in interest rate is effective such LIBOR Loans shall
thereupon become Base Rate Loans and shall thereafter bear interest payable upon
demand at a rate which is 2% per annum in excess of the interest rate otherwise
payable under this Agreement for Base Rate Loans.  Payment or acceptance of the
increased rates of interest provided for in this subsection 2.2E is not a
permitted alternative to timely payment and shall not constitute a waiver of any
Event of Default or otherwise prejudice or limit any rights or remedies of
Administrative Agent or any Lender.

F.                                      Computation of Interest.  Interest on
the Loans shall be computed on the basis of a 360-day year, in each case for the
actual number of days elapsed in the period during which it accrues.  In
computing interest on any Loan, the date of the making of such Loan or the first
day of an Interest Period applicable to such Loan or, with respect to a Base
Rate Loan being converted from a LIBOR Loan, the date of conversion of such
LIBOR Loan to such Base Rate Loan, as the case may be, shall be included, and
the date of payment of such Loan or the expiration date of an Interest Period
applicable to such Loan or, with respect to a Base Rate Loan being converted to
a LIBOR Loan, the date of conversion of such Base Rate Loan to such

39


--------------------------------------------------------------------------------




LIBOR Loan, as the case may be, shall be excluded; provided that if a Loan is
repaid on the same day on which it is made, one day’s interest shall be paid on
that Loan.

G.                                    Maximum Rate.  Notwithstanding the
foregoing provisions of this subsection 2.2, in no event shall the rate of
interest payable by Company with respect to any Loan exceed the maximum rate of
interest permitted to be charged under applicable law.

2.3                               Fees.

A.                                    Commitment Fees.  Company agrees to pay to
Administrative Agent, for distribution to each Revolving Lender in proportion to
that Revolving Lender’s Pro Rata Share, commitment fees for the period from and
including the Original Closing Date to and excluding the Revolving Commitment
Termination Date in an amount equal to the average of the daily excess of the
Revolving Loan Commitment Amount over the Total Utilization of Revolving Loan
Commitments (excluding Swing Line Loans) multiplied by 0.50% per annum, such
commitment fees to be calculated on the basis of a 360-day year and the actual
number of days elapsed and to be payable quarterly in arrears on March 31,
June 30, September 30, and December 31 of each year, commencing on the first
such date to occur after the Original Closing Date, and on the Revolving Loan
Commitment Termination Date.

B.                                    Other Fees.  Company agrees to pay to
Administrative Agent such fees in the amounts and at the times separately agreed
upon between Company and Administrative Agent.

2.4                               Repayments, Prepayments and Reductions in
Revolving Loan Commitments; General Provisions Regarding Payments; Application
of Proceeds of Collateral and Payments Under Guaranties.

A.                                    Scheduled Payments of Term Loans.  Company
shall make principal payments on the Term Loans in installments on the dates and
in the amounts set forth below:

Date

 

Scheduled Repayment

 

December 31, 2006

 

$

4,406,010

 

March 31, 2007

 

$

4,406,010

 

June 30, 2007

 

$

4,406,010

 

September 30, 2007

 

$

4,406,010

 

December 31, 2007

 

$

4,406,010

 

March 31, 2008

 

$

4,406,010

 

June 30, 2008

 

$

4,406,010

 

September 30, 2008

 

$

4,406,010

 

December 31, 2008

 

$

4,406,010

 

March 31, 2009

 

$

4,406,010

 

June 30, 2009

 

$

4,406,010

 

September 30, 2009

 

$

4,406,010

 

December 31, 2009

 

$

4,406,010

 

March 31, 2010

 

$

4,406,010

 

June 30, 2010

 

$

4,406,010

 

September 30, 2010

 

$

4,406,010

 

December 31, 2010

 

$

4,406,010

 

March 31, 2011

 

$

4,406,010

 

June 30, 2011

 

$

66,090,143

 

September 30, 2011

 

$

66,090,143

 

December 31, 2011

 

$

66,090,143

 

Stated Maturity Date

 

$

66,090,141

 

 

40


--------------------------------------------------------------------------------




; provided that the scheduled installments of principal of the Term Loans set
forth above shall be reduced in connection with any voluntary or mandatory
prepayments of the Term Loans in accordance with subsection 2.4B(iv); and
provided, further that the Term Loans and all other amounts owed hereunder with
respect to the Term Loans shall be paid in full no later than the Stated
Maturity Date, and the final installment payable by Company in respect of the
Term Loans on such date shall be in an amount, if such amount is different from
that specified above, sufficient to repay all amounts owing by Company under
this Agreement with respect to the Term Loans.

B.                                    Prepayments and Unscheduled Reductions in
Revolving Loan Commitment Amount.

(i)                                     Voluntary Prepayments.  Company may,
upon written or telephonic notice to Administrative Agent on or prior to 1:00
P.M. (New York City time) on the date of prepayment, which notice, if
telephonic, shall be promptly confirmed in writing, at any time and from time to
time prepay any Swing Line Loan on any Business Day in whole or in part in an
aggregate minimum amount of $100,000 and multiples of $100,000 in excess of that
amount.  Company may, upon not less than one Business Day’s prior written or
telephonic notice, in the case of Base Rate Loans, and three Business Days’
prior written or telephonic notice, in the case of LIBOR Loans, in each case
given to Administrative Agent by 1:00 P.M. (New York City time) on the date
required and, if given by telephone, promptly confirmed in writing to
Administrative Agent, who will promptly notify each Lender whose Loans are to be
prepaid of such prepayment), at any time and from time to time prepay any Term
Loans or Revolving Loans on any Business Day in whole or in part in an aggregate
minimum amount of $100,000 and multiples of $100,000 in excess of that amount;
provided, however, that a LIBOR Loan may only be prepaid on the expiration of
the Interest Period applicable thereto unless Company

41


--------------------------------------------------------------------------------




complies with subsection 2.6D with respect to any breakage costs resulting from
such prepayment being made on a date prior to the expiration of the applicable
Interest Period.  Notice of prepayment having been given as aforesaid, the
principal amount of the Loans specified in such notice shall become due and
payable on the prepayment date specified therein.  Any such voluntary prepayment
shall be applied as specified in subsection 2.4B(iv).

(ii)                                  Voluntary Reductions of Revolving Loan
Commitments.  Company may, upon not less than three Business Days’ prior written
or telephonic notice confirmed in writing to Administrative Agent, or upon such
lesser number of days’ prior written or telephonic notice, as determined by
Administrative Agent in its sole discretion, at any time and from time to time
terminate in whole or permanently reduce in part, without premium or penalty,
the Revolving Loan Commitment Amount in an amount up to the amount by which the
Revolving Loan Commitment Amount exceeds the Total Utilization of Revolving Loan
Commitments at the time of such proposed termination or reduction; provided that
any such partial reduction of the Revolving Loan Commitment Amount shall be in
an aggregate minimum amount of $1,000,000 and multiples of $100,000 in excess of
that amount.  Company’s notice to Administrative Agent (who will promptly notify
each Revolving Lender of such notice) shall designate the date (which shall be a
Business Day) of such termination or reduction and the amount of any partial
reduction, and such termination or reduction of the Revolving Loan Commitment
Amount shall be effective on the date specified in Company’s notice and shall
reduce the amount of the Revolving Loan Commitment of each Revolving Lender
proportionately to its Pro Rata Share.  Any such voluntary reduction of the
Revolving Loan Commitment Amount shall be applied as specified in subsection
2.4B(iv).

(iii)                               Mandatory Prepayments and Mandatory
Reductions of Revolving Loan Commitments.  The Loans shall be prepaid and/or the
Revolving Loan Commitment Amount shall be permanently reduced in the amounts and
under the circumstances set forth below, all such prepayments and/or reductions
to be applied as set forth below or as more specifically provided in subsection
2.4B(iv) and subsection 2.4D:

(a)                                  Prepayments and Reductions From Net Asset
Sale Proceeds.  No later than five (5) Business Days following the receipt by
Holdings, Company or any of their Subsidiaries of any Net Asset Sale Proceeds in
respect of any Asset Sale, Company shall either (1) prepay the Loans and/or the
Revolving Loan Commitment Amount shall be permanently reduced in an aggregate
amount equal to such Net Asset Sale Proceeds or (2), so long as no Potential
Event of Default or Event of Default shall have occurred and be continuing,
deliver to Administrative Agent an Officer’s Certificate setting forth (x) that
portion of such Net Asset Sale Proceeds that Company or such Subsidiary intends
to reinvest in equipment or other productive assets of the general type used in
the business of Company and such Subsidiaries within 270 days of such date of
receipt and (y) the proposed use of such portion of the Net Asset Sale Proceeds
and such other information with respect to such reinvestment as Administrative
Agent may reasonably request, and Company shall, or shall cause one or more of
such Subsidiaries to, promptly and diligently apply such portion to such
reinvestment purposes; provided,

42


--------------------------------------------------------------------------------




however, that, pending such reinvestment, such portion of the Net Asset Sale
Proceeds shall be applied to prepay outstanding Revolving Loans (without a
reduction in the Revolving Loan Commitment Amount) to the full extent thereof if
there are any Revolving Loans then outstanding.  In addition, Company shall, no
later than 270 days after receipt of such Net Asset Sale Proceeds that have not
theretofore been applied to the Obligations or that have not been so reinvested
as provided above, make an additional prepayment of the Loans (and/or the
Revolving Loan Commitment Amount shall be permanently reduced) in the full
amount of all such Net Asset Sale Proceeds.

(b)                                 Prepayments and Reductions from Net
Insurance/Condemnation Proceeds.  No later than the five (5) Business Days
following the receipt by Administrative Agent or by Holdings, Company or any of
their Subsidiaries of any Net Insurance/Condemnation Proceeds that are required
to be applied to prepay the Loans and/or reduce the Revolving Loan Commitment
Amount pursuant to the provisions of subsection 6.4C, Company shall prepay the
Loans and/or the Revolving Loan Commitment Amount shall be permanently reduced
in an aggregate amount equal to the amount of such Net Insurance/Condemnation
Proceeds.

(c)                                  Prepayments and Reductions Due to Issuance
of Indebtedness.  On the date of receipt of the Net Securities Proceeds from the
issuance of any Indebtedness of Company, Holdings or any of its other
Subsidiaries after the Restatement Date (other than Indebtedness permitted
pursuant to subsection 7.1), Company shall prepay the Loans and/or the Revolving
Loan Commitment Amount shall be permanently reduced in an aggregate amount equal
to such Net Securities Proceeds.

(d)                                 Prepayments and Reductions from Consolidated
Excess Cash Flow.  In the event that there shall be Consolidated Excess Cash
Flow for any Fiscal Year (commencing with the Fiscal Year ending on January 1,
2006), Company shall, no later than 120 days after the end of such Fiscal Year,
prepay the Loans and/or the Revolving Loan Commitment Amount shall be
permanently reduced in an aggregate amount equal to 50% (the “Consolidated
Excess Cash Flow Percentage”) of such Consolidated Excess Cash Flow; provided
that (I) if the Applicable Consolidated Leverage Ratio as of the end of such
Fiscal Year is 4.00:1.00 or less but greater than 2.25:1.00, Consolidated Excess
Cash Flow Percentage shall be 25%, and (II) if the Applicable Consolidated
Leverage Ratio as of the end of such Fiscal Year is 2.25:1.00 or less, no
prepayment or reduction shall be required, and provided, further, that any
prepayments and/or reductions required under this subsection (d), shall be
reduced on a dollar for dollar basis by the amount of any voluntary prepayment
of Term Loans made during such Fiscal Year (it being agreed, however, that such
credit may not be carried forward to subsequent years).

(e)                                  Calculations of Net Proceeds Amounts;
Additional Prepayments and Reductions Based on Subsequent Calculations. 
Concurrently with any

43


--------------------------------------------------------------------------------




prepayment of the Loans and/or reduction of the Revolving Loan Commitment Amount
pursuant to subsections 2.4B(iii)(a)-(d), Company shall deliver to
Administrative Agent an Officer’s Certificate demonstrating the calculation of
the amount of the applicable Net Asset Sale Proceeds, Net Insurance/Condemnation
Proceeds, Net Securities Proceeds, or Consolidated Excess Cash Flow, as the case
may be, that gave rise to such prepayment and/or reduction.  In the event that
Company shall subsequently determine that the actual amount was greater than the
amount set forth in such Officer’s Certificate, Company shall promptly make an
additional prepayment of the Loans (and/or, if applicable, the Revolving Loan
Commitment Amount shall be permanently reduced) in an amount equal to the amount
of such excess, and Company shall concurrently therewith deliver to
Administrative Agent an Officer’s Certificate demonstrating the derivation of
the additional amount resulting in such excess.

(f)                                    Prepayments Due to Reductions or
Restrictions of Revolving Loan Commitment Amount or due to Insufficient
Borrowing Base.  Company shall from time to time prepay first the Swing Line
Loans and second the Revolving Loans (and, after prepaying all Revolving Loans,
Cash collateralize any outstanding Letters of Credit by depositing the requisite
amount in the Collateral Account) to the extent necessary (1) so that the Total
Utilization of Revolving Loan Commitments shall not at any time exceed the
lesser of (1) the Revolving Loan Commitment Amount then in effect or (2) the
Borrowing Base then in effect.  At such time as the Total Utilization of
Revolving Loan Commitments shall be equal to or less than the Revolving Loan
Commitment Amount and the Borrowing Base then in effect if no Event of Default
has occurred and is continuing, to the extent any Cash collateral was provided
by Company and has not been applied to any Obligations as provided in the
Security Agreement, such amount may, at the request of Company, be released to
Company.

(iv)                              Application of Prepayments and Unscheduled
Reductions of Revolving Loan Commitment Amount.

(a)                                  Application of Voluntary Prepayments by
Type of Loans and Order of Maturity.  Any voluntary prepayments pursuant to
subsection 2.4B(i) shall be applied as specified by Company in the applicable
notice of prepayment (subject to the next sentence); provided that in the event
Company fails to specify the Loans to which any such prepayment shall be
applied, such prepayment shall be applied first to repay outstanding Swing Line
Loans to the full extent thereof, second to repay outstanding Revolving Loans to
the full extent thereof, and third to repay outstanding Term Loans to the full
extent thereof.  Any voluntary prepayments of the Term Loans pursuant to
subsection 2.4B(i) shall be applied to reduce the scheduled installments of
principal of the Term Loans set forth in subsection 2.4A on a pro rata basis (in
accordance with the respective outstanding principal amounts thereof) to each
remaining scheduled installment of principal of the Term Loans set forth in
subsection 2.4A.

44


--------------------------------------------------------------------------------


(b)                                 Application of Mandatory Prepayments by Type
of Loans.  Except as provided in subsection 2.4D, any amount required to be
applied as a mandatory prepayment of the Loans and/or a reduction of the
Revolving Loan Commitment Amount pursuant to subsections 2.4B(iii)(a)-(d) shall,
be applied first to prepay the Term Loans to the full extent thereof, second, to
the extent of any remaining portion of such amount, to prepay the Swing Line
Loans to the full extent thereof and to permanently reduce the Revolving Loan
Commitment Amount by the amount of such prepayment, and third, to the extent of
any remaining portion of such amount, to prepay the Revolving Loans to the full
extent thereof (and, after prepaying all Revolving Loans, Cash collateralize any
outstanding Letters of Credit by depositing the requisite amount in the
Collateral Account) and to further permanently reduce the Revolving Loan
Commitment Amount by the amount of such prepayment.  Any mandatory reduction of
the Revolving Loan Commitment Amount pursuant to this subsection 2.4B shall be
in proportion to each Revolving Lender’s Pro Rata Share.

(c)                                  Application of Mandatory Prepayments of
Term Loans and the Scheduled Installments of Principal Thereof.  Except as
provided in subsection 2.4D, any mandatory prepayments of the Term Loans
pursuant to subsection 2.4B(iii) shall be applied to reduce the scheduled
installments of principal of the Term Loans set forth in subsection 2.4A on a
pro rata basis (in accordance with the respective outstanding principal amounts
thereof) to each scheduled installment of principal of the Term Loans set forth
in subsection 2.4A that is unpaid at the time of such prepayment.

(d)                                 Application of Prepayments to Base Rate
Loans and LIBOR Loans.  Considering Term Loans and Revolving Loans being prepaid
separately, any prepayment thereof shall be applied first to Base Rate Loans to
the full extent thereof before application to LIBOR Loans, in each case in a
manner that minimizes the amount of any payments required to be made by Company
pursuant to subsection 2.6D.

(e)                                  Application of Unscheduled Reductions of
the Revolving Loan Commitment Amount.  Any voluntary or mandatory reduction of
the Revolving Loan Commitment Amount pursuant to subsection 2.4B(ii) or
2.4B(iii), respectively, shall be in proportion of each Lender’s Pro Rata Share.

C.                                    General Provisions Regarding Payments.

(i)                                     Manner and Time of Payment.  All
payments by Company of principal, interest, fees and other Obligations shall be
made in Dollars in same day funds, without defense, setoff or counterclaim, free
of any restriction or condition, and delivered to Administrative Agent not later
than 1:00 P.M. (New York City time) on the date due at the Funding and Payment
Office for the account of Lenders.  Funds received by Administrative Agent after
that time on such due date shall be deemed to have been paid by Company on the
next succeeding Business Day.  Company hereby authorizes Administrative Agent to
charge its accounts with Administrative Agent in order to cause

45


--------------------------------------------------------------------------------




timely payment to be made to Administrative Agent of all principal, interest,
fees and expenses due hereunder (subject to sufficient funds being available in
its accounts for that purpose).

(ii)                                  Application of Payments to Principal and
Interest.  Except as provided in subsection 2.2C, all payments in respect of the
principal amount of any Loan shall include payment of accrued interest on the
principal amount being repaid or prepaid, and all such payments shall be applied
to the payment of interest before application to principal.

(iii)                               Apportionment of Payments.  Aggregate
payments of principal and interest shall be apportioned among all outstanding
Loans to which such payments relate, in each case proportionately to Lenders’
respective Pro Rata Shares.  Administrative Agent shall promptly distribute to
each Lender, at the account specified in the payment instructions delivered to
Administrative Agent by such Lender, its Pro Rata Share of all such payments
received by Administrative Agent and the commitment fees and letter of credit
fees of such Lender, if any, when received by Administrative Agent pursuant to
subsection 2.3 and subsection 3.2.  Notwithstanding the foregoing provisions of
this subsection 2.4C(iii), if, pursuant to the provisions of subsection 2.6C,
any Notice of Conversion/Continuation is withdrawn as to any Affected Lender or
if any Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of
any LIBOR Loans, Administrative Agent shall give effect thereto in apportioning
interest payments received thereafter.

(iv)                              Payments on Business Days.  Whenever any
payment to be made hereunder shall be stated to be due on a day that is not a
Business Day, such payment shall be made on the next succeeding Business Day and
such extension of time shall be included in the computation of the payment of
interest hereunder or of the commitment fees hereunder, as the case may be.

(v)                                 Notation of Payment.  Each Lender agrees
that before disposing of any Note held by it, or any part thereof (other than by
granting participations therein), that Lender will make a notation thereon of
all Loans evidenced by that Note and all principal payments previously made
thereon and of the date to which interest thereon has been paid; provided that
the failure to make (or any error in the making of) a notation of any Loan made
under such Note shall not limit or otherwise affect the obligations of Company
hereunder or under such Note with respect to any Loan or any payments of
principal or interest on such Note.

D.                                    Application of Proceeds of Collateral and
Payments after Event of Default.

Upon the occurrence and during the continuation of an Event of Default, if
requested by Requisite Lenders, or upon acceleration of the Obligations pursuant
to Section 8, (a) all payments received by Administrative Agent, whether from
Company, Holdings or any Subsidiary Guarantor or otherwise, and (b) all proceeds
received by Administrative Agent in respect of any sale of, collection from, or
other realization upon all or any part of the Collateral

46


--------------------------------------------------------------------------------




under any Collateral Document may, in the discretion of Administrative Agent, be
held by Administrative Agent as Collateral for, and/or (then or at any time
thereafter) applied in full or in part by Administrative Agent, in each case in
the following order of priority:

(i)                                     to the payment of all costs and expenses
of such sale, collection or other realization, all other expenses, liabilities
and advances made or incurred by Administrative Agent in connection therewith,
and all amounts for which Administrative Agent is entitled to compensation
(including the fees described in subsection 2.3), reimbursement and
indemnification under any Loan Document and all advances made by Administrative
Agent thereunder for the account of the applicable Loan Party, and to the
payment of all costs and expenses paid or incurred by Administrative Agent in
connection with the Loan Documents, all in accordance with subsections 9.4, 10.2
and 10.3 and the other terms of this Agreement and the Loan Documents;

(ii)                                  thereafter, to the payment of the
Obligations and obligations of Loan Parties under any Lender Hedge Agreement for
the ratable benefit of the holders thereof (subject to the provisions of
subsection 2.4C(ii) hereof); and

(iii)                               thereafter, to the payment to or upon the
order of such Loan Party or to whosoever may be lawfully entitled to receive the
same or as a court of competent jurisdiction may direct.

2.5                               Use of Proceeds.

A.                                    Term Loans.  The proceeds of the Term
Loans outstanding on the Restatement Date have been applied to the purposes
contemplated by the Original Credit Agreement.

B.                                    Revolving Loans and Swing Line Loans.  The
proceeds of the Revolving Loans and Swing Line Loans shall be applied by Company
for the issuance of Letters of Credit and for working capital and other general
corporate purposes, which may include (1) the making of intercompany loans to
any wholly-owned Subsidiaries in accordance with subsection 7.1(iv), for their
own general corporate purposes and (2) Permitted Acquisitions.

C.                                    Margin Regulations.  No portion of the
proceeds of any borrowing under this Agreement shall be used by Company or any
of its Subsidiaries in any manner that might cause the borrowing or the
application of such proceeds to violate Regulation U, Regulation T or
Regulation X of the Board of Governors of the Federal Reserve System or any
other regulation of such Board or to violate the Exchange Act, in each case as
in effect on the date or dates of such borrowing and such use of proceeds.

2.6                               Special Provisions Governing LIBOR Loans.

Notwithstanding any other provision of this Agreement to the contrary, the
following provisions shall govern with respect to LIBOR Loans as to the matters
covered:

A.                                    Determination of Applicable Interest
Rate.  On each Interest Rate Determination Date, Administrative Agent shall
determine in accordance with the terms of this

47


--------------------------------------------------------------------------------




Agreement (which determination shall, absent manifest error, be final conclusive
and binding upon all parties) the interest rate that shall apply to the LIBOR
Loans for which an interest rate is then being determined for the applicable
Interest Period and shall promptly give notice thereof (in writing or by
telephone confirmed in writing) to Company and each applicable Lender.

B.                                    Inability to Determine Applicable Interest
Rate.  In the event that Administrative Agent shall have determined (which
determination shall be final, conclusive and binding upon all parties hereto),
on any Interest Rate Determination Date that by reason of circumstances
affecting the London interbank market adequate and fair means do not exist for
ascertaining the interest rate applicable to such Loans on the basis provided
for in the definition of LIBOR, Administrative Agent shall on such date give
notice (by telefacsimile or by telephone confirmed in writing) to Company and
each Lender of such determination, whereupon (i) no Loans may be made as, or
converted to, LIBOR Loans until such time as Administrative Agent notifies
Company and such Lenders that the circumstances giving rise to such notice no
longer exist and (ii) any Notice of Borrowing or Notice of
Conversion/Continuation given by Company with respect to the Loans in respect of
which such determination was made shall be deemed to be for a Base Rate Loan.

C.                                    Illegality or Impracticability of LIBOR
Loans.  In the event that on any date any Lender shall have determined (which
determination shall be final, conclusive and binding upon all parties hereto but
shall be made only after consultation with Company and Administrative Agent)
that the making, maintaining or continuation of its LIBOR Loans (i) has become
unlawful as a result of compliance by such Lender in good faith with any law,
treaty, governmental rule, regulation, guideline or order (or would conflict
with any such treaty, governmental rule, regulation, guideline or order not
having the force of law even though the failure to comply therewith would not be
unlawful) or (ii) has become impracticable, or would cause such Lender material
hardship, as a result of contingencies occurring after the date of this
Agreement which materially and adversely affect the London interbank market or
the position of such Lender in that market, then, and in any such event, such
Lender shall be an “Affected Lender” and it shall on that day give notice (by
telefacsimile or by telephone confirmed in writing) to Company and
Administrative Agent of such determination.  Administrative Agent shall promptly
notify each other Lender of the receipt of such notice.  Thereafter (a) the
obligation of the Affected Lender to make Loans as, or to convert Loans to,
LIBOR Loans shall be suspended until such notice shall be withdrawn by the
Affected Lender, (b) to the extent such determination by the Affected Lender
relates to a LIBOR Loan then being requested by Company pursuant to a Notice of
Borrowing or a Notice of Conversion/Continuation, the Affected Lender shall make
such Loan as (or convert such Loan to, as the case may be) a Base Rate Loan,
(c) the Affected Lender’s obligation to maintain its outstanding LIBOR Loans
(the “Affected Loans”) shall be terminated at the earlier to occur of the
expiration of the Interest Period then in effect with respect to the Affected
Loans or when required by law, and (d) the Affected Loans shall automatically
convert into Base Rate Loans on the date of such termination.  Notwithstanding
the foregoing, to the extent a determination by an Affected Lender as described
above relates to a LIBOR Loan then being requested by Company pursuant to a
Notice of Borrowing or a Notice of Conversion/Continuation, Company shall have
the option, subject to the provisions of subsection 2.6D, to rescind such Notice
of Borrowing or Notice of Conversion/Continuation as to all Lenders by giving
notice (by telefacsimile or by telephone confirmed in writing) to Administrative
Agent of such rescission on the date on which the

48


--------------------------------------------------------------------------------




Affected Lender gives notice of its determination as described above. 
Administrative Agent shall promptly notify each other Lender of the receipt of
such notice.  Except as provided in the immediately preceding sentence, nothing
in this subsection 2.6C shall affect the obligation of any Lender other than an
Affected Lender to make or maintain Loans as, or to convert Loans to, LIBOR
Loans in accordance with the terms of this Agreement.

D.                                    Compensation For Breakage or
Non-Commencement of Interest Periods.  Company shall compensate each Lender,
upon written request by that Lender pursuant to subsection 2.8, for all
reasonable losses, expenses and liabilities (including any interest paid by that
Lender to lenders of funds borrowed by it to make or carry its LIBOR Loans and
any loss, expense or liability sustained by that Lender in connection with the
liquidation or re-employment of such funds but excluding any loss of profit such
as the LIBOR Margin) which that Lender may sustain: (i) if for any reason (other
than a default by that Lender) a borrowing of any LIBOR Loan does not occur on a
date specified therefor in a Notice of Borrowing or a telephonic request
therefor, or a conversion to or continuation of any LIBOR Loan does not occur on
a date specified therefor in a Notice of Conversion/Continuation or a telephonic
request therefor, (ii) if any prepayment or other principal payment or any
conversion of any of its LIBOR Loans (including any prepayment or conversion
occasioned by the circumstances described in subsection 2.6C) occurs on a date
prior to the last day of an Interest Period applicable to that Loan, and
(iii) if any prepayment of any of its LIBOR Loans is not made on any date
specified in a notice of prepayment given by Company.

E.                                      Booking of LIBOR Loans.  Any Lender may
make, carry or transfer LIBOR Loans at, to, or for the account of any of its
branch offices or the office of an Affiliate of that Lender.

F.                                      Assumptions Concerning Funding of LIBOR
Loans.  Calculation of all amounts payable to a Lender under this subsection 2.6
and under subsection 2.7A shall be made as though that Lender had funded each of
its LIBOR Loans through the purchase of a LIBOR deposit bearing interest at the
rate obtained pursuant to the definition of LIBOR in an amount equal to the
amount of such LIBOR Loan and having a maturity comparable to the relevant
Interest Period, whether or not its LIBOR Loans had been funded in such manner.

G.                                    LIBOR Loans After Default.  After the
occurrence of and during the continuation of an Event of Default, if Requisite
Lenders so elect, (i) Company may not elect to have a Loan be made or maintained
as, or converted to, a LIBOR Loan after the expiration of any Interest Period
then in effect for that Loan and (ii) subject to the provisions of subsection
2.6D, any Notice of Borrowing or Notice of Conversion/Continuation given by
Company with respect to a requested borrowing or conversion/continuation that
has not yet occurred shall be deemed to be for a Base Rate Loan or, if the
conditions to making a Loan set forth in subsection 4.2 cannot then be
satisfied, to be rescinded by Company.

2.7                               Increased Costs; Taxes; Capital Adequacy.

A.                                    Compensation for Increased Costs.  Subject
to the provisions of subsection 2.7B (which shall be controlling with respect to
the matters covered thereby), in the event that any Lender (including any
Issuing Lender) shall determine (which determination shall,

49


--------------------------------------------------------------------------------




be final and conclusive and binding upon all parties hereto) that any law,
treaty or governmental rule, regulation or order, or any change therein or in
the interpretation, administration or application thereof (including the
introduction of any new law, treaty or governmental rule, regulation or order),
or any determination of a court or other Government Authority, in each case that
becomes effective after the date such Lender became a Lender, or compliance by
such Lender with any guideline, request or directive issued or made after the
date hereof by any central bank or other Government Authority (whether or not
having the force of law):

(i)                                     subjects such Lender to any additional
Tax with respect to this Agreement or any of its obligations hereunder
(including with respect to issuing or maintaining any Letters of Credit or
purchasing or maintaining any participations therein or maintaining any
Commitment hereunder) or any payments to such Lender of principal, interest,
fees or any other amount payable hereunder;

(ii)                                  imposes, modifies or holds applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets held by, or deposits or other liabilities in or for
the account of, or advances or loans by, or other credit extended by, or any
other acquisition of funds by, any office of such Lender (other than any such
reserve or other requirements with respect to LIBOR Loans that are reflected in
the definition of LIBOR); or

(iii)                               imposes any other condition (other than with
respect to Taxes) on or affecting such Lender or its obligations hereunder or
the London interbank market;

and the result of any of the foregoing is to increase the cost to such Lender of
agreeing to make, making or maintaining its Loans or Commitments or agreeing to
issue, issuing or maintaining any Letter of Credit or agreeing to purchase,
purchasing or maintaining any participation therein or to reduce any amount
received or receivable by such Lender with respect thereto; then, in any such
case, Company shall promptly pay to such Lender, upon receipt of the statement
referred to in subsection 2.8A, such additional amount or amounts (in the form
of an increased rate of, or a different method of calculating, interest or
otherwise as such Lender in its sole discretion shall determine) as may be
necessary to compensate such Lender on an after-tax basis for any such increased
cost or reduction in amounts received or receivable hereunder; provided that
Company shall not be obligated to pay such additional amounts to the extent such
additional amounts are incurred more than nine (9) months prior to the giving of
such statement; provided, further, that, if such law, rule, regulation, order,
guideline, request or other legal requirement giving rise to such increased
costs or reductions is retroactive, then the nine (9) month period referred to
above shall be extended to include the period of retroactive effect thereof.

B.                                    Taxes.

(i)                                     Payments to Be Free and Clear.  All sums
payable by Company under this Agreement and the other Loan Documents shall be
paid free and clear of, and without any deduction or withholding on account of,
any Tax imposed, levied, collected, withheld or assessed by or within the United
States of America or any political subdivision in or of the United States of
America or any other jurisdiction from or to which a payment is

50


--------------------------------------------------------------------------------




made by or on behalf of Company or by any federation or organization of which
the United States of America or any such jurisdiction is a member at the time of
payment.

(ii)                                  Grossing-up of Payments.  If Company or
any other Person is required by law to make any deduction or withholding on
account of any such Tax from any sum paid or payable by Company to
Administrative Agent or any Lender under any of the Loan Documents:

(a)                                  Company shall notify Administrative Agent
of any such requirement or any change in any such requirement as soon as Company
becomes aware of it;

(b)                                 Company shall pay any such Tax when such Tax
is due, such payment to be made (if the liability to pay is imposed on Company)
for its own account or (if that liability is imposed on Administrative Agent or
such Lender, as the case may be) on behalf of and in the name of Administrative
Agent or such Lender;

(c)                                  the sum payable by Company in respect of
which the relevant deduction, withholding or payment is required shall be
increased to the extent necessary to ensure that, after the making of that
deduction, withholding or payment, Administrative Agent or such Lender, as the
case may be, receives on the due date a net sum equal to what it would have
received had no such deduction, withholding or payment been required or made;
and

(d)                                 within 30 days after paying any sum from
which it is required by law to make any deduction or withholding, and within 30
days after the due date of payment of any Tax which it is required by clause (b)
above to pay, Company shall deliver to Administrative Agent evidence
satisfactory to the other affected parties of such deduction, withholding or
payment and of the remittance thereof to the relevant taxing or other authority;

provided that no such additional amount shall be required to be paid to any
Lender under clause (c) above except to the extent that any change after the
date on which such Lender became a Lender in any such requirement for a
deduction, withholding or payment as is mentioned therein shall result in an
increase in the rate of such deduction, withholding or payment from that in
effect on the date on which such Lender became a Lender in respect of payments
to such Lender.

(iii)                               Evidence of Exemption from U.S. Withholding
Tax.

(a)                                  Each Non-US Lender shall deliver to
Administrative Agent and to Company, on or prior to the Original Closing Date
(in the case of each Lender listed on the signature pages hereof) or on or prior
to the date of the Assignment Agreement pursuant to which it becomes a Lender
(in the case of each other Lender), and at such other times as may be necessary
in the determination of Company or Administrative Agent (each in the reasonable
exercise of its discretion), two original copies of Internal Revenue Service
Form W-8BEN or W-8ECI (or any successor forms) properly completed and duly
executed by such

51


--------------------------------------------------------------------------------




Lender, or, in the case of a Non-US Lender claiming exemption from United States
federal withholding tax under Section 871(h) or 881(c) of the Internal Revenue
Code with respect to payments of “portfolio interest”, a form W-8BEN, and a
certificate of such Lender certifying that such Lender is not (i) a “bank” for
purposes of Section 881(c) of the Internal Revenue Code, (ii) a ten-percent
shareholder (within the meaning of Section 871(h)(3)(B) of the Internal Revenue
Code) of Company or Holdings or (iii) a controlled foreign corporation related
to Company (within the meaning of Section 864(d)(4) of the Internal Revenue
Code), in each case together with any other certificate or statement of
exemption required under the Internal Revenue Code or the regulations issued
thereunder to establish that such Lender is not subject to United States
withholding tax with respect to any payments to such Lender of amounts payable
under any of the Loan Documents.

(b)                                 Each Non-US Lender, to the extent it does
not act or ceases to act for its own account with respect to any portion of any
sums paid or payable to such Lender under any of the Loan Documents (for
example, in the case of a typical participation by such Lender), shall deliver
to Administrative Agent and to Company, on or prior to the Original Closing Date
(in the case of each Lender listed on the signature pages hereof), on or prior
to the date of the Assignment Agreement pursuant to which it becomes a Lender
(in the case of each other Lender), or on such later date when such Lender
ceases to act for its own account with respect to any portion of any such sums
paid or payable, and at such other times as may be necessary in the
determination of Company or Administrative Agent (each in the reasonable
exercise of its discretion), (1) two original copies of the forms or statements
required to be provided by such Lender under subsection 2.7B(iii)(a), properly
completed and duly executed by such Lender, to establish the portion of any such
sums paid or payable with respect to which such Lender acts for its own account
that is not subject to United States withholding tax, and (2) two original
copies of Internal Revenue Service Form W-8IMY (or any successor forms) properly
completed and duly executed by such Lender, together with any information, if
any, such Lender chooses to transmit with such form, and any other certificate
or statement of exemption required under the Internal Revenue Code or the
regulations issued thereunder, to establish that such Lender is not acting for
its own account with respect to a portion of any such sums payable to such
Lender.

(c)                                  Each Non-US Lender hereby agrees, from time
to time after the initial delivery by such Lender of such forms, whenever a
lapse in time or change in circumstances renders such forms, certificates or
other evidence so delivered obsolete or inaccurate in any material respect, that
such Lender shall promptly (1) deliver to Administrative Agent and to Company
two original copies of renewals, amendments or additional or successor forms,
properly completed and duly executed by such Lender, together with any other
certificate or statement of exemption required in order to confirm or establish
that such Lender is not subject to United States withholding tax with respect to
payments to such Lender under the Loan Documents and, if applicable, that such
Lender does not act for its own

52


--------------------------------------------------------------------------------




account with respect to any portion of such payment, or (2) notify
Administrative Agent and Company of its inability to deliver any such forms,
certificates or other evidence.

(d)                                 Company shall not be required to pay any
additional amount to any Non-US Lender under clause (c) of subsection 2.7B(ii),
(1) with respect to any Tax required to be deducted or withheld on the basis of
the information, certificates or statements of exemption such Lender chooses to
transmit with an Internal Revenue Service Form W-8IMY pursuant to subsection
2.7B(iii)(b)(2) or (2) if such Lender shall have failed to satisfy the
requirements of clause (a), (b) or (c)(1) of this subsection 2.7B(iii); provided
that if such Lender shall have satisfied the requirements of subsection
2.7B(iii)(a) on the date such Lender became a Lender, nothing in this subsection
2.7B(iii)(d) shall relieve Company of its obligation to pay any amounts pursuant
to subsection 2.7B(ii)(c) in the event that, as a result of any change in any
applicable law, treaty or governmental rule, regulation or order, or any change
in the interpretation, administration or application thereof, such Lender is no
longer properly entitled to deliver forms, certificates or other evidence at a
subsequent date establishing the fact that such Lender is not subject to
withholding as described in subsection 2.7B(iii)(a).

C.                                    Capital Adequacy Adjustment.  If any
Lender shall have determined that the adoption, effectiveness, phase-in or
applicability after the date hereof of any law, rule or regulation (or any
provision thereof) regarding capital adequacy, or any change therein or in the
interpretation or administration thereof by any Government Authority charged
with the interpretation or administration thereof, or compliance by any Lender
with any guideline, request or directive regarding capital adequacy (whether or
not having the force of law) of any such Government Authority, has or would have
the effect of reducing the rate of return on the capital of such Lender or any
corporation controlling such Lender as a consequence of, or with reference to,
such Lender’s Loans or Commitments or Letters of Credit or participations
therein or other obligations hereunder with respect to the Loans or the Letters
of Credit to a level below that which such Lender or such controlling
corporation could have achieved but for such adoption, effectiveness, phase-in,
applicability, change or compliance (taking into consideration the policies of
such Lender or such controlling corporation with regard to capital adequacy),
then from time to time, within five Business Days after receipt by Company from
such Lender of the statement referred to in subsection 2.8A, Company shall pay
to such Lender such additional amount or amounts as will compensate such Lender
or such controlling corporation on an after-tax basis for such reduction;
provided that Company shall not be obligated to pay such additional amounts to
the extent such additional amounts are incurred more than nine (9) months prior
to the giving of such statement; provided, further, that, if such law, rule,
regulation, order, guideline, request or other legal requirement giving rise to
such additional amounts is retroactive, then the nine (9) month period referred
to above shall be extended to include the period of retroactive effect thereof.

53


--------------------------------------------------------------------------------




2.8                               Statement of Lenders; Obligation of Lenders
and Issuing Lenders to Mitigate.

A.                                    Statements.  Each Lender claiming
compensation or reimbursement pursuant to subsection 2.6D, 2.7 or 2.8B shall
deliver to Company (with a copy to Administrative Agent) a written statement,
setting forth in reasonable detail the basis of the calculation of such
compensation or reimbursement, which statement shall be conclusive and binding
upon all parties hereto absent manifest error.

B.                                    Mitigation.  Each Lender and Issuing
Lender agrees that, as promptly as practicable after the officer of such Lender
or Issuing Lender responsible for administering the Loans or Letters of Credit
of such Lender or Issuing Lender, as the case may be, becomes aware of the
occurrence of an event or the existence of a condition that would cause such
Lender to become an Affected Lender or that would entitle such Lender or Issuing
Lender to receive payments under subsection 2.7, it will use reasonable efforts
to make, issue, fund or maintain the Commitments of such Lender or the Loans or
Letters of Credit of such Lender or Issuing Lender through another lending or
letter of credit office of such Lender or Issuing Lender, if (i) as a result
thereof the circumstances which would cause such Lender to be an Affected Lender
would cease to exist or the additional amounts which would otherwise be required
to be paid to such Lender or Issuing Lender pursuant to subsection 2.7 would be
materially reduced and (ii) as determined by such Lender or Issuing Lender in
its sole discretion, such action would not otherwise be disadvantageous to such
Lender or Issuing Lender; provided that such Lender or Issuing Lender will not
be obligated to utilize such other lending or letter of credit office pursuant
to this subsection 2.8B unless Company agrees to pay all incremental expenses
incurred by such Lender or Issuing Lender as a result of utilizing such other
lending or letter of credit office as described above.

2.9                               Replacement of a Lender.

If Company receives a statement of amounts due pursuant to subsection 2.8A from
a Lender, a Revolving Lender defaults in its obligations to fund a Revolving
Loan pursuant to this Agreement, a Lender (a “Non-Consenting Lender”) refuses to
consent to an amendment, modification or waiver of this Agreement that, pursuant
to subsection 10.6, requires consent of 100% of the Lenders or 100% of the
Lenders with Obligations directly affected or a Lender becomes an Affected
Lender (any such Lender, a “Subject Lender”), so long as (i) no Potential Event
of Default or Event of Default shall have occurred and be continuing and Company
has obtained a commitment from another Lender or an Eligible Assignee to
purchase at par the Subject Lender’s Loans and assume the Subject Lender’s
Commitments and all other obligations of the Subject Lender hereunder, (ii) such
Lender is not an Issuing Lender with respect to any Letters of Credit
outstanding (unless all such Letters of Credit are terminated or arrangements
acceptable to such Issuing Lender (such as a “back-to-back” letter of credit)
are made) and (iii), if applicable, the Subject Lender is unwilling to withdraw
the notice delivered to Company pursuant to subsection 2.8 and/or is unwilling
to remedy its default upon 10 days prior written notice to the Subject Lender
and Administrative Agent, Company may require the Subject Lender to assign all
of its Loans and Commitments to such other Lender, Lenders, Eligible Assignee or
Eligible Assignees pursuant to the provisions of subsection 10.1B; provided
that, prior to or concurrently with such replacement, (1) the Subject Lender
shall have received

54


--------------------------------------------------------------------------------




payment in full of all principal, interest, fees and other amounts (including
all amounts under subsections 2.6D, 2.7 and/or 2.8B (if applicable)) through
such date of replacement and a release from its obligations under the Loan
Documents, (2) the processing fee required to be paid by subsection 10.1B(i)
shall have been paid to Administrative Agent, (3) all of the requirements for
such assignment contained in subsection 10.1B, including, without limitation,
the consent of Administrative Agent (if required) and the receipt by
Administrative Agent of an executed Assignment Agreement and other supporting
documents, have been fulfilled, and (4) in the event such Subject Lender is a
Non-Consenting Lender, each assignee shall consent, at the time of such
assignment, to each matter in respect of which such Subject Lender was a
Non-Consenting Lender and Company also requires each other Subject Lender that
is a Non-Consenting Lender to assign its Loans and Commitments.  For the
avoidance of doubt, if a Lender is a Non-Consenting Lender solely because it
refused to consent to an amendment, modification or waiver that required the
consent of 100% of Lenders with Obligations directly affected thereby (which
amendment, modification or waiver did not accordingly require the consent of
100% of all Lenders), the Loans and Commitments of such Non-Consenting Lender
that are subject to the assignments required by this subsection 2.9 shall
include only those Loans and Commitments that constitute the Obligations
directly affected by the amendment, modification or waiver to which such
Non-Consenting Lender refused to provide its consent.

Section 3.                                          LETTERS OF CREDIT

3.1                               Issuance of Letters of Credit and Lenders’
Purchase of Participations Therein.

A.                                    Letters of Credit.  In addition to Company
requesting that Lenders make Loans pursuant to subsection 2.1A, Company may
request, in accordance with the provisions of this subsection 3.1, from time to
time during the period from the Original Closing Date to but excluding the
30th day prior to the Revolving Loan Commitment Termination Date, that one or
more Revolving Lenders issue Letters of Credit payable on a sight basis for the
account of Company for the general corporate purposes of Company or a Subsidiary
of Company or Holdings.  Subject to the terms and conditions of this Agreement
and in reliance upon the representations and warranties of Company herein set
forth, any one or more Revolving Lenders may, but (except as provided in
subsection 3.1B(ii)) shall not be obligated to, issue such Letters of Credit in
accordance with the provisions of this subsection 3.1; provided that Company
shall not request that any Revolving Lender issue (and no Revolving Lender shall
issue):

(i)                                     any Letter of Credit if, after giving
effect to such issuance, the Total Utilization of Revolving Loan Commitments
would exceed the lesser of the Revolving Loan Commitment Amount then in effect
or the Borrowing Base then in effect;

(ii)                                  any Letter of Credit if, after giving
effect to such issuance, the Letter of Credit Usage would exceed $5,000,000;

(iii)                               any Standby Letter of Credit having an
expiration date later than the earlier of (a) ten days prior to the Revolving
Loan Commitment Termination Date and (b) the date which is one year from the
date of issuance of such Standby Letter of Credit; provided that the immediately
preceding clause (b) shall not prevent any Issuing Lender

55


--------------------------------------------------------------------------------




from agreeing that a Standby Letter of Credit will automatically be extended for
one or more successive periods not to exceed one year each unless such Issuing
Lender elects not to extend for any such additional period; and provided,
further that such Issuing Lender shall elect not to extend such Standby Letter
of Credit if it has knowledge that an Event of Default has occurred and is
continuing (and has not been waived in accordance with subsection 10.6) at the
time such Issuing Lender must elect whether or not to allow such extension;

(iv)                              any Standby Letter of Credit issued for the
purpose of supporting (a) trade payables or (b) any Indebtedness constituting
“antecedent debt” (as that term is used in Section 547 of the Bankruptcy Code);

(v)                                 any Commercial Letter of Credit having an
expiration date (a) later than the earlier of (1) the date which is 30 days
prior to the Revolving Loan Commitment Termination Date and (2) the date which
is 180 days from the date of issuance of such Commercial Letter of Credit or
(b) that is otherwise unacceptable to the applicable Issuing Lender in its
reasonable discretion; or

(vi)                              any Letter of Credit denominated in a currency
other than Dollars.

B.                                    Mechanics of Issuance.

(i)                                     Request for Issuance.  Whenever Company
desires the issuance of a Letter of Credit, it shall deliver to Administrative
Agent a Request for Issuance not later than 1:00 P.M. (New York City time) at
least three Business Days (in the case of Standby Letters of Credit) or five
Business Days (in the case of Commercial Letters of Credit), or in each case
such shorter period as may be agreed to by the Issuing Lender in any particular
instance, in advance of the proposed date of issuance.  The Issuing Lender, in
its reasonable discretion, may require changes in the text of the proposed
Letter of Credit or any documents described in or attached to the Request for
Issuance (it being understood that if any term of such proposed Letter of Credit
or such other document shall contradict or otherwise conflict with any term or
provision contained in this Agreement, the term or provision contained in this
Agreement shall control).  In furtherance of the provisions of subsection 10.8,
and not in limitation thereof, Company may submit Requests for Issuance by
telefacsimile and Administrative Agent and Issuing Lenders may rely and act upon
any such Request for Issuance without receiving an original signed copy thereof.

Company shall notify the applicable Issuing Lender (and Administrative Agent, if
Administrative Agent is not such Issuing Lender) prior to the issuance of any
Letter of Credit in the event that any of the matters to which Company is
required to certify in the applicable Request for Issuance is no longer true and
correct as of the proposed date of issuance of such Letter of Credit, and upon
the issuance of any Letter of Credit Company shall be deemed to have
re-certified, as of the date of such issuance, as to the matters to which
Company is required to certify in the applicable Request for Issuance.

56


--------------------------------------------------------------------------------




(ii)                                  Determination of Issuing Lender.  Upon
receipt by Administrative Agent of a Request for Issuance pursuant to subsection
3.1B(i) requesting the issuance of a Letter of Credit, in the event
Administrative Agent elects to issue such Letter of Credit, Administrative Agent
shall promptly so notify Company, and Administrative Agent shall be the Issuing
Lender with respect thereto.  In the event that Administrative Agent, in its
sole discretion, elects not to issue such Letter of Credit, Administrative Agent
shall promptly so notify Company, whereupon Company may request any other
Revolving Lender to issue such Letter of Credit by delivering to such Revolving
Lender a copy of the applicable Request for Issuance.  Any Revolving Lender so
requested to issue such Letter of Credit shall promptly notify Company and
Administrative Agent whether or not, in its sole discretion, it has elected to
issue such Letter of Credit, and any such Revolving Lender that so elects to
issue such Letter of Credit shall be the Issuing Lender with respect thereto. 
In the event that all other Revolving Lenders shall have declined to issue such
Letter of Credit, notwithstanding the prior election of Administrative Agent not
to issue such Letter of Credit, Administrative Agent shall be obligated to issue
such Letter of Credit and shall be the Issuing Lender with respect thereto,
notwithstanding the fact that the Letter of Credit Usage with respect to such
Letter of Credit and with respect to all other Letters of Credit issued by
Administrative Agent, when aggregated with Administrative Agent’s outstanding
Revolving Loans and Swing Line Loans, may exceed the amount of Administrative
Agent’s Revolving Loan Commitment then in effect.

(iii)                               Issuance of Letter of Credit.  Upon
satisfaction or waiver (in accordance with subsection 10.6) of the conditions
set forth in subsection 4.3, the Issuing Lender shall issue the requested Letter
of Credit in accordance with the Issuing Lender’s standard operating procedures.

(iv)                              Notification to Revolving Lenders.  Upon the
issuance of or amendment to any Standby Letter of Credit the applicable Issuing
Lender shall promptly notify Administrative Agent and Company of such issuance
or amendment in writing and such notice shall be accompanied by a copy of such
Standby Letter of Credit or amendment.  Upon receipt of such notice (or, if
Administrative Agent is the Issuing Lender, together with such notice),
Administrative Agent shall notify each Revolving Lender in writing of such
issuance or amendment and the amount of such Revolving Lender’s respective
participation in such Standby Letter of Credit or amendment, and, if so
requested by a Revolving Lender, Administrative Agent shall provide such Lender
with a copy of such Letter of Credit or amendment.  In the case of Commercial
Letters of Credit, in the event that Issuing Lender is other than Administrative
Agent, such Issuing Lender will send by facsimile transmission to Administrative
Agent, promptly upon the first Business Day of each week, a report of its daily
aggregate maximum amount available for drawing under Commercial Letters of
Credit for the previous week.  Upon receipt of such report, Administrative Agent
shall notify each Revolving Lender in writing of the contents thereof.

C.                                    Revolving Lenders’ Purchase of
Participations in Letters of Credit.  Immediately upon the issuance of each
Letter of Credit, each Revolving Lender shall be deemed to, and hereby agrees
to, have irrevocably purchased from the Issuing Lender a participation in such
Letter of Credit and any drawings honored thereunder in an amount equal to such

57


--------------------------------------------------------------------------------




Revolving Lender’s Pro Rata Share of the maximum amount that is or at any time
may become available to be drawn thereunder.

3.2                               Letter of Credit Fees.

Company agrees to pay the following amounts with respect to Letters of Credit
issued hereunder:

(i)                                     with respect to each Letter of Credit,
(a) a fronting fee, payable directly to the applicable Issuing Lender for its
own account, equal to 0.25% per annum of the daily amount available to be drawn
under such Letter of Credit and (b) a letter of credit fee, payable to
Administrative Agent for the account of Revolving Lenders, equal to the
applicable LIBOR Margin for the Revolving Loans multiplied by the daily amount
available to be drawn under such Letter of Credit, each such fronting fee or
letter of credit fee to be payable in arrears on and to (but excluding) each
March 31, June 30, September 30 and December 31 of each year and computed on the
basis of a 360-day year for the actual number of days elapsed; and

(ii)                                  with respect to the issuance, amendment or
transfer of each Letter of Credit and each payment of a drawing made thereunder
(without duplication of the fees payable under clause (i) above), documentary
and processing charges payable directly to the applicable Issuing Lender for its
own account in accordance with such Issuing Lender’s standard schedule for such
charges in effect at the time of such issuance, amendment, transfer or payment,
as the case may be.

For purposes of calculating any fees payable under clause (i) of this
subsection 3.2, the daily amount available to be drawn under any Letter of
Credit shall be determined as of the close of business on any date of
determination.

3.3                               Drawings and Reimbursement of Amounts Paid
Under Letters of Credit.

A.                                    Responsibility of Issuing Lender With
Respect to Drawings.  In determining whether to honor any drawing under any
Letter of Credit by the beneficiary thereof, the Issuing Lender shall be
responsible only to examine the documents delivered under such Letter of Credit
with reasonable care so as to ascertain whether they appear on their face to be
in accordance with the terms and conditions of such Letter of Credit.

B.                                    Reimbursement by Company of Amounts Paid
Under Letters of Credit.  In the event an Issuing Lender has determined to honor
a drawing under a Letter of Credit issued by it, such Issuing Lender shall
immediately notify Company and Administrative Agent, and Company shall reimburse
such Issuing Lender on or before the Business Day immediately following the date
on which such drawing is honored (the “Reimbursement Date”) in an amount in
Dollars and in same day funds equal to the amount of such payment; provided
that, anything contained in this Agreement to the contrary notwithstanding, (i)
unless Company shall have notified Administrative Agent and such Issuing Lender
prior to 12:00 Noon (New York City time) on the date such drawing is honored
that Company intends to reimburse such Issuing Lender for the amount of such
payment with funds other than the proceeds of Revolving

58


--------------------------------------------------------------------------------




Loans, Company shall be deemed to have given a timely Notice of Borrowing to
Administrative Agent requesting Revolving Lenders to make Revolving Loans that
are Base Rate Loans on the Reimbursement Date in an amount in Dollars equal to
the amount of such payment and Administrative Agent shall promptly notify each
Revolving Lender of the proposed borrowing and (ii) subject to satisfaction or
waiver of the conditions specified in subsection 4.2B, Revolving Lenders shall,
on the Reimbursement Date, make Revolving Loans that are Base Rate Loans in the
amount of such payment, the proceeds of which shall be applied directly by
Administrative Agent to reimburse such Issuing Lender for the amount of such
payment; and provided, further that if for any reason proceeds of Revolving
Loans are not received by such Issuing Lender on the Reimbursement Date in an
amount equal to the amount of such payment, Company shall reimburse such Issuing
Lender, on demand, in an amount in same day funds equal to the excess of the
amount of such payment over the aggregate amount of such Revolving Loans, if
any, which are so received.  Nothing in this subsection 3.3B shall be deemed to
relieve any Revolving Lender from its obligation to make Revolving Loans on the
terms and conditions set forth in this Agreement, and Company shall retain any
and all rights it may have against any Revolving Lender resulting from the
failure of such Revolving Lender to make such Revolving Loans under this
subsection 3.3B.

C.                                    Payment by Lenders of Unreimbursed Amounts
Paid Under Letters of Credit.

(i)                                     Payment by Revolving Lenders.  In the
event that Company shall fail for any reason to reimburse any Issuing Lender as
provided in subsection 3.3B in an amount equal to the amount of any payment by
such Issuing Lender under a Letter of Credit issued by it, such Issuing Lender
shall promptly notify Administrative Agent, who shall promptly notify each
Revolving Lender of the unreimbursed amount of such honored drawing and of such
Revolving Lender’s respective participation therein based on such Revolving
Lender’s Pro Rata Share.  Each Revolving Lender (other than such Issuing Lender)
shall make available to Administrative Agent an amount equal to its respective
participation, in Dollars, in same day funds, at the Funding and Payment Office,
not later than 1:00 P.M. (New York City time) on the first Business Day after
the date notified by Administrative Agent, and Administrative Agent shall make
available to such Issuing Lender in Dollars, in same day funds, at the office of
such Issuing Lender on such Business Day the aggregate amount of the payments so
received by Administrative Agent.  In the event that any Revolving Lender fails
to make available to Administrative Agent on such Business Day the amount of
such Revolving Lender’s participation in such Letter of Credit as provided in
this subsection 3.3C, such Issuing Lender shall be entitled to recover such
amount on demand from such Revolving Lender together with interest thereon at
the rate customarily used by such Issuing Lender for the correction of errors
among banks for three Business Days and thereafter at the Base Rate.  Nothing in
this subsection 3.3C shall be deemed to prejudice the right of Administrative
Agent to recover, for the benefit of Revolving Lenders, from any Issuing Lender
any amounts made available to such Issuing Lender pursuant to this subsection
3.3C in the event that it is determined by the final judgment of a court of
competent jurisdiction that the payment with respect to a Letter of Credit by
such Issuing Lender in respect of which payments were made by Revolving Lenders
constituted gross negligence, bad faith or willful misconduct on the part of
such Issuing Lender.

59


--------------------------------------------------------------------------------


(ii)                                  Distribution to Lenders of Reimbursements
Received From Company.  In the event any Issuing Lender shall have been
reimbursed by other Revolving Lenders pursuant to subsection 3.3C(i) for all or
any portion of any payment by such Issuing Lender under a Letter of Credit
issued by it, and Administrative Agent or such Issuing Lender thereafter
receives any payments from Company in reimbursement of such payment under the
Letter of Credit, to the extent any such payment is received by such Issuing
Lender, it shall distribute such payment to Administrative Agent, and
Administrative Agent shall (or, to the extent that Administrative Agent receives
any such payment directly, it shall) distribute to each other Revolving Lender
that has paid all amounts payable by it under subsection 3.3C(i) with respect to
such payment such Revolving Lender’s Pro Rata Share of all payments subsequently
received by Administrative Agent or by such Issuing Lender from Company.  Any
such distribution shall be made to a Revolving Lender at the account specified
in subsection 2.4C(iii).

D.                                    Interest on Amounts Paid Under Letters of
Credit.

(i)                                     Payment of Interest by Company.  Company
agrees to pay to Administrative Agent, with respect to payments under any
Letters of Credit issued by any Issuing Lender, interest on the amount paid by
such Issuing Lender in respect of each such payment from the date a drawing is
honored to but excluding the date such amount is reimbursed by Company
(including any such reimbursement out of the proceeds of Revolving Loans
pursuant to subsection 3.3B) at a rate equal to (a) for the period from the date
such drawing is honored to but excluding the Reimbursement Date, the rate then
in effect under this Agreement with respect to Revolving Loans that are Base
Rate Loans and (b) thereafter, a rate which is 2% per annum in excess of the
rate of interest otherwise payable under this Agreement with respect to
Revolving Loans that are Base Rate Loans.  Interest payable pursuant to this
subsection 3.3D(i) shall be computed on the basis of a 360-day year for the
actual number of days elapsed in the period during which it accrues and shall be
payable on demand or, if no demand is made, on the date on which the related
drawing under a Letter of Credit is reimbursed in full.

(ii)                                  Distribution of Interest Payments by
Administrative Agent.  Promptly upon receipt by Administrative Agent of any
payment of interest pursuant to subsection 3.3D(i) with respect to a payment
under a Letter of Credit, (a) Administrative Agent shall distribute to (x) each
Revolving Lender (including the Revolving Lender that paid such drawing) out of
the interest received by Administrative Agent in respect of the period from the
date such drawing is honored to but excluding the date on which the applicable
Issuing Lender is reimbursed for the amount of such payment (including any such
reimbursement out of the proceeds of Revolving Loans pursuant to subsection
3.3B), the amount that such Revolving Lender would have been entitled to receive
in respect of the letter of credit fee that would have been payable in respect
of such Letter of Credit for such period pursuant to subsection 3.2 if no
drawing had been honored under such Letter of Credit, and (y) such Issuing
Lender the amount, if any, remaining after payment of the amounts applied
pursuant to clause (x), and (b) in the event such Issuing Lender shall have been
reimbursed by other Revolving Lenders pursuant to subsection 3.3C(i) for all or
any portion of such payment, Administrative Agent shall distribute to each
Revolving Lender (including such Issuing Lender) that has paid all amounts
payable by it under

60


--------------------------------------------------------------------------------




subsection 3.3C(i) with respect to such payment such Revolving Lender’s Pro Rata
Share of any interest received by Administrative Agent in respect of that
portion of such payment so made by Revolving Lenders for the period from the
date on which such Issuing Lender was so reimbursed to but excluding the date on
which such portion of such payment is reimbursed by Company.  Any such
distribution shall be made to a Revolving Lender at the account specified in
subsection 2.4C(iii).

E.                                      Cash Collateralization.  If
Administrative Agent notifies Company at any time that the Letter of Credit
Usage at such time exceeds 105% of the sublimit for Letters of Credit specified
in subsection 3.1A(ii), then, within two Business Days after receipt of such
notice, Company shall deposit in the Collateral Account established pursuant to
the Security Agreement an amount equal to the amount by which the Letter of
Credit Usage exceeds such sublimit, which amount shall constitute Collateral and
be subject to the provisions of the Security Agreement.  At such time as the
Letter of Credit Usage shall be equal to or less than such sublimit, if no Event
of Default has occurred and is continuing, such amount may, at the request of
Company, be released to Company.

3.4                               Obligations Absolute.

The obligation of Company to reimburse each Issuing Lender for payments under
the Letters of Credit issued by it and to repay any Revolving Loans made by
Revolving Lenders pursuant to subsection 3.3B and the obligations of Revolving
Lenders under subsection 3.3C(i) shall be unconditional and irrevocable and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances including any of the following circumstances:

(i)                                     any lack of validity or enforceability
of any Letter of Credit;

(ii)                                  the existence of any claim, set-off,
defense or other right which Company or any Lender may have at any time against
a beneficiary or any transferee of any Letter of Credit (or any Persons for whom
any such transferee may be acting), any Issuing Lender or other Revolving Lender
or any other Person or, in the case of a Revolving Lender, against Company,
whether in connection with this Agreement, the transactions contemplated herein
or any unrelated transaction (including any underlying transaction between
Company or one of its Subsidiaries and the beneficiary for which any Letter of
Credit was procured);

(iii)                               any draft or other document presented under
any Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect;

(iv)                              payment by the applicable Issuing Lender under
any Letter of Credit against presentation of a draft or other document which
does not substantially comply with the terms of such Letter of Credit;

(v)                                 any adverse change in the business,
operations, properties, assets, condition (financial or otherwise) or prospects
of Company or any of its Subsidiaries;

61


--------------------------------------------------------------------------------




(vi)                              any breach of this Agreement or any other Loan
Document by any party thereto;

(vii)                           any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing; or

(viii)                        the fact that an Event of Default or a Potential
Event of Default shall have occurred and be continuing;

provided, in each case, that payment by the applicable Issuing Lender under the
applicable Letter of Credit shall not have constituted gross negligence, bad
faith or willful misconduct of such Issuing Lender under the circumstances in
question (as determined by a final judgment of a court of competent
jurisdiction).

3.5                               Nature of Issuing Lenders’ Duties.

As between Company and any Issuing Lender, Company assumes all risks of the acts
and omissions of, or misuse of the Letters of Credit issued by such Issuing
Lender by, the respective beneficiaries of such Letters of Credit.  In
furtherance and not in limitation of the foregoing, such Issuing Lender shall
not be responsible for:  (i) the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document submitted by any party in connection
with the application for and issuance of any such Letter of Credit, even if it
should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged; (ii) the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign any
such Letter of Credit or the rights or benefits thereunder or proceeds thereof,
in whole or in part, which may prove to be invalid or ineffective for any
reason; (iii) failure of the beneficiary of any such Letter of Credit to comply
fully with any conditions required in order to draw upon such Letter of Credit;
(iv) errors, omissions, interruptions or delays in transmission or delivery of
any messages, by mail, cable, telegraph, telex or otherwise, whether or not they
be in cipher; (v) errors in interpretation of technical terms; (vi) any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of such Issuing Lender, including any act or
omission by a Government Authority, and none of the above shall affect or
impair, or prevent the vesting of, any of such Issuing Lender’s rights or powers
hereunder.

In furtherance and extension and not in limitation of the specific provisions
set forth in the first paragraph of this subsection 3.5, any action taken or
omitted by any Issuing Lender under or in connection with the Letters of Credit
issued by it or any documents and certificates delivered thereunder, if taken or
omitted in good faith, shall not put such Issuing Lender under any resulting
liability to Company.

Notwithstanding anything to the contrary contained in this subsection 3.5,
Company shall retain any and all rights it may have against any Issuing Lender
for any liability arising solely out of the gross negligence or willful
misconduct of such Issuing Lender, as determined by a final judgment of a court
of competent jurisdiction.

62


--------------------------------------------------------------------------------




Section 4.                                          CONDITIONS TO RESTATEMENT,
LOANS AND LETTERS OF CREDIT

The effectiveness of this Agreement and the obligations of Lenders to make Loans
and issue Letters of Credit hereunder after the Restatement Date are subject to
the satisfaction of the following conditions.

4.1                               Conditions to Restatement.

The effectiveness of this Agreement is subject to prior or concurrent
satisfaction of the following conditions:

A.                                    Loan Party Documents.  On or before the
Restatement Date, Holdings and Company shall, and shall cause each other Loan
Party to, deliver to Lenders (or to Administrative Agent with sufficient
originally executed copies, where appropriate, for each Lender) the following
with respect to Holdings, Company or such Loan Party, as the case may be, each,
unless otherwise noted, dated the Restatement Date:

(i)                                     Copies of the Organizational Documents
of such Person, certified by the Secretary of State of its jurisdiction of
organization and dated a recent date prior to the Restatement Date or, if such
document is of a type that may not be so certified, certified by the secretary
or similar officer of the applicable Loan Party, together with a good standing
certificate from the Secretary of State of its jurisdiction of organization,
each dated a recent date prior to the Restatement Date;

(ii)                                  Resolutions of the Governing Body of such
Person approving and authorizing the execution, delivery and performance of this
Agreement, certified as of the Restatement Date by the secretary or similar
officer of such Person as being in full force and effect without modification or
amendment;

(iii)                               Signature and incumbency certificates of the
officers of such Person executing this Agreement;

(iv)                              Executed original counterparts to this
Agreement; and

(v)                                 Such other documents as Administrative Agent
may reasonably request.

B.                                    Fees.  Company shall have paid to
Administrative Agent, for distribution (as appropriate) to Administrative Agent
and Lenders, the fees payable on the Restatement Date referred to in subsection
2.3.

C.                                    Representations and Warranties;
Performance of Agreements.  Company shall have delivered to Administrative Agent
an Officer’s Certificate, in form and substance reasonably satisfactory to
Administrative Agent, to the effect that the representations and warranties in
Section 5 are true, correct and complete in all material respects on and as of
the Restatement Date to the same extent as though made on and as of that date
(or, to the extent such representations and warranties specifically relate to an
earlier date, that such representations and warranties were true, correct and
complete in all material respects on and as of such earlier date)

63


--------------------------------------------------------------------------------




and that Company shall have performed in all material respects all agreements
and satisfied all conditions which the Loan Documents provide shall be performed
or satisfied by it on or before the Restatement Date except as otherwise
disclosed to and agreed to in writing by Administrative Agent; provided that, if
a representation and warranty, covenant or condition is qualified as to
materiality, with respect to such representation and warranty, covenant or
condition the applicable materiality qualifier set forth above shall be
disregarded for purposes of this condition.

D.                                    Opinions of Counsel to Loan Parties. 
Lenders shall have received originally executed copies of one or more favorable
written opinions of Latham & Watkins, LLP, counsel for Loan Parties, in form and
substance reasonably satisfactory to Administrative Agent and its counsel,
addressed to Administrative Agent and Lenders and dated as of the Restatement
Date and covering the enforceability of this Agreement (this Agreement
constituting a written request by Company to such counsel to deliver such
opinions to Lenders).

E.                                      No Material Adverse Change. Since
December 31, 2003, nothing shall have occurred (and the Lenders shall have
become aware of no facts or conditions not previously known) which
Administrative Agent determines could reasonably be expected to have a Material
Adverse Effect.

F.                                      Litigation.  No litigation by any entity
(private or governmental) shall be pending or, to the knowledge of Holdings,
Company or their respective Subsidiaries, threatened with respect to this
Agreement, any other Loan Document or any other documentation executed in
connection herewith or with respect to the transactions contemplated hereby, or
which the Administrative Agent shall determine could reasonably be expected to
have a Material Adverse Effect.

G.                                    Certificate Regarding Financial Covenant. 
On the Restatement Date, Company shall have delivered to Administrative Agent an
Officer’s Certificate executed by the chief financial officer of the Company
certifying that the Applicable Consolidated Leverage Ratio is not greater than
2.60:1.00 as of the Restatement Date, together with calculations demonstrating
the foregoing in form and substance reasonably satisfactory to Administrative
Agent.

H.                                    Completion of Proceedings.  All corporate
and other proceedings taken or to be taken in connection with the transactions
contemplated hereby and all documents incidental thereto not previously found
acceptable by Administrative Agent, acting on behalf of Lenders, and its counsel
shall be reasonably satisfactory in form and substance to Administrative Agent
and such counsel, and Administrative Agent and such counsel shall have received
all such counterpart originals or certified copies of such documents as
Administrative Agent may reasonably request.

64


--------------------------------------------------------------------------------




4.2                               Conditions to All Loans.

The obligation of each Lender to make Loans on each Funding Date are subject to
the following further conditions precedent:

A.                                    Administrative Agent shall have received
before that Funding Date, in accordance with the provisions of subsection 2.1B,
a duly executed Notice of Borrowing, in each case signed by a duly authorized
Officer of Company.

B.                                    As of that Funding Date:

(i)                                     The representations and warranties
contained herein and in the other Loan Documents shall be true, correct and
complete in all material respects on and as of that Funding Date to the same
extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true, correct and
complete in all material respects on and as of such earlier date; provided,
that, if a representation and warranty, covenant or condition is qualified as to
materiality, with respect to such representation and warranty, covenant or
condition the applicable materiality qualifier set forth above shall be
disregarded for purposes of this condition;

(ii)                                  No event shall have occurred and be
continuing or would result from the consummation of the borrowing contemplated
by such Notice of Borrowing that would constitute an Event of Default or a
Potential Event of Default;

(iii)                               Each Loan Party shall have performed in all
material respects all agreements and satisfied all conditions which this
Agreement provides shall be performed or satisfied by it on or before that
Funding Date;

(iv)                              No order, judgment or decree of any arbitrator
or Government Authority shall purport to enjoin or restrain such Lender from
making the Loans to be made by it on that Funding Date; and

(v)                                 After giving effect to the Loans requested
on such Funding Date, the Total Utilization of Revolving Loan Commitments shall
not exceed (1) the Revolving Loans then in effect or (2) the Borrowing Base then
in effect.

4.3                               Conditions to Letters of Credit.

The issuance of any Letter of Credit hereunder (whether or not the applicable
Issuing Lender is obligated to issue such Letter of Credit) is subject to the
following conditions precedent:

A.                                    On or before the date of issuance of the
initial Letter of Credit pursuant to this Agreement, the initial Loans shall
have been made.

B.                                    On or before the date of issuance of such
Letter of Credit, Administrative Agent shall have received, in accordance with
the provisions of subsection 3.1B(i), an originally

65


--------------------------------------------------------------------------------




executed Request for Issuance (or a facsimile copy thereof) in each case signed
by a duly authorized Officer of Company, together with all other information
specified in subsection 3.1B(i) and such other documents or information as the
applicable Issuing Lender may reasonably require in connection with the issuance
of such Letter of Credit.

C.                                    On the date of issuance of such Letter of
Credit, all conditions precedent described in subsection 4.2B shall be satisfied
to the same extent as if the issuance of such Letter of Credit were the making
of a Loan and the date of issuance of such Letter of Credit were a Funding Date.

Section 5.                                          REPRESENTATIONS AND
WARRANTIES

In order to induce Lenders to enter into this Agreement and to make the Loans,
to induce Issuing Lenders to issue Letters of Credit and to induce Revolving
Lenders to purchase participations therein, each of Company and Holdings
represents and warrants to each Lender:

5.1                               Organization, Powers, Qualification, Good
Standing, Business and Subsidiaries.

A.                                    Organization and Powers.  Each of Holdings
and its Subsidiaries is a corporation, partnership or limited liability company
duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization as specified in Schedule 5.1 annexed hereto.  Each
of Holdings and its Subsidiaries has all requisite power and authority to own
and operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to enter into the Loan Documents to which it is a
party and to carry out the transactions contemplated thereby.

B.                                    Qualification and Good Standing.  Each of
Holdings and its Subsidiaries is qualified to do business and in good standing
in every jurisdiction where its assets are located and wherever necessary to
carry out its business and operations, except in jurisdictions where the failure
to be so qualified or in good standing has not had and could not reasonably be
expected to result in a Material Adverse Effect.

C.                                    Conduct of Business.  Holdings and its
Subsidiaries are engaged only in the businesses permitted to be engaged in
pursuant to subsection 7.9.

D.                                    Subsidiaries.  All of the Subsidiaries of
Holdings and their jurisdictions of organization are identified in Schedule 5.1
annexed hereto, as said Schedule 5.1 may be supplemented from time to time
pursuant to the provisions of subsection 6.1(xiii).  The Capital Stock of each
of the Subsidiaries of Holdings identified in Schedule 5.1 annexed hereto (as so
supplemented) is duly authorized, validly issued, fully paid and nonassessable
and none of such Capital Stock constitutes Margin Stock.  Each of the
Subsidiaries of Holdings identified in Schedule 5.1 annexed hereto (as so
supplemented) is a corporation, partnership or limited liability company duly
organized, validly existing and in good standing under the laws of its
respective jurisdiction of organization set forth therein, has all requisite
power and authority to own and operate its properties and to carry on its
business as now conducted and as proposed to be conducted, and is qualified to
do business and in good standing in every jurisdiction where its assets are
located and wherever necessary to carry out its business and operations, in each
case

66


--------------------------------------------------------------------------------




except where failure to be so qualified or in good standing or a lack of such
power and authority has not had and could not reasonably be expected to result
in a Material Adverse Effect.  Schedule 5.1 annexed hereto (as so supplemented)
correctly sets forth the ownership interest of Holdings and each of its
Subsidiaries in each of the Subsidiaries of Holdings identified therein.

5.2                               Authorization of Borrowing, etc.

A.                                    Authorization of Borrowing.  The
execution, delivery and performance of the Loan Documents have been duly
authorized by all necessary action on the part of each Loan Party that is a
party thereto.

B.                                    No Conflict.  The execution, delivery and
performance by Loan Parties of the Loan Documents to which they are parties and
the consummation of the transactions contemplated by the Loan Documents do not
and will not (i) violate any provision of any law or any governmental rule or
regulation applicable to Holdings or any of its Subsidiaries, the Organizational
Documents of Holdings or any of its Subsidiaries or any order, judgment or
decree of any court or other Government Authority binding on Holdings or any of
its Subsidiaries, (ii) conflict with, result in a breach of or constitute (with
due notice or lapse of time or both) a default under any Contractual Obligation
of Holdings or any of its Subsidiaries, (iii) result in or require the creation
or imposition of any Lien upon any of the properties or assets of Holdings or
any of its Subsidiaries (other than any Liens created under any of the Loan
Documents in favor of the Administrative Agent on behalf of Lenders), or
(iv) require any approval of stockholders or any approval or consent of any
Person under any Contractual Obligation of Holdings or any of its Subsidiaries,
except for such approvals or consents which will be obtained on or before the
Restatement Date and disclosed in writing to Lenders and except, in each case,
to the extent such violation, conflict, Lien or failure to obtain such approval
or consent could not reasonably be expected to result in a Material Adverse
Effect.

C.                                    Governmental Consents.  The execution,
delivery and performance by Loan Parties of the Loan Documents to which they are
parties and the consummation of the transactions contemplated by the Loan
Documents do not and will not require any Governmental Authorization, except as
have been obtained.

D.                                    Binding Obligation.  Each of the Loan
Documents has been duly executed and delivered by each Person that is a party
thereto and is the legally valid and binding obligation of such Person,
enforceable against such Loan Party in accordance with its respective terms,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors’ rights generally or by
equitable principles relating to enforceability.

E.                                      Valid Issuance of Holdings Common
Stock.  The Holdings Common Stock sold before the Restatement Date was duly and
validly issued, fully paid and nonassessable.  The issuance and sale of such
Holdings Common Stock either (a) had been registered or qualified under
applicable federal and state securities laws or (b) was exempt therefrom.

67


--------------------------------------------------------------------------------




5.3                               No Material Adverse Change; No Restricted
Junior Payments.

Since December 31, 2003, no event or change has occurred that has resulted in or
evidences, either in any case or in the aggregate, a Material Adverse Effect. 
Neither Company nor any of its Subsidiaries has directly or indirectly declared,
ordered, paid or made, or set apart any sum or property for, any Restricted
Junior Payment or agreed to do so except as permitted by subsection 7.4.

5.4                               Title to Properties; Liens; Real Property;
Intellectual Property.

Company and all other Subsidiaries of Holdings have (i) good, sufficient and
legal title to (in the case of fee interests in real property), (ii) valid
leasehold interests in (in the case of leasehold interests in real or personal
property), or (iii) good title to (in the case of all other personal property),
all of their respective properties and assets reflected in the most recent
financial statements delivered pursuant to subsection 6.1, in each case except
for assets disposed of since the date of such financial statements in the
ordinary course of business or as otherwise permitted under subsection 7.6. 
Except as permitted by this Agreement, all such properties and assets are free
and clear of Liens.

5.5                               Litigation; Adverse Facts.

There are no Proceedings (whether or not purportedly on behalf of Holdings,
Company or any of its Subsidiaries) at law or in equity, or before or by any
court or other Government Authority (including any Environmental Claims) that
are pending or, to the knowledge of Company, threatened against or affecting any
Loan Party or any property of any Loan Party and that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect. 
Neither Holdings nor Company nor any of its Subsidiaries (i) is in violation of
any applicable laws (including Environmental Laws) that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect,
or (ii) is subject to or in default with respect to any final judgments, writs,
injunctions, decrees, rules or regulations of any court or other Government
Authority that, individually or in the aggregate, could reasonably be expected
to result in a Material Adverse Effect.

5.6                               Payment of Taxes.

Except to the extent permitted by subsection 6.3, all material tax returns and
reports of Holdings and its Subsidiaries required to be filed by any of them
have been timely filed, and all taxes shown on such tax returns to be due and
payable and all assessments, fees and other governmental charges upon Holdings
and its Subsidiaries and upon their respective properties, assets, income,
businesses and franchises that are due and payable have been paid when due and
payable (subject to valid extensions).  Company knows of no proposed tax
assessment against Holdings or any of its Subsidiaries that is not being
actively contested by Holdings or such Subsidiary in good faith and by
appropriate proceedings; provided that such reserves or other appropriate
provisions, if any, as shall be required in conformity with GAAP shall have been
made or provided therefor and in the case of a Lien with respect to any portion
of the Collateral, such contest proceedings operate to stay the sale of any
portion of the Collateral on account of such Lien.

68


--------------------------------------------------------------------------------




5.7                               Performance of Agreements; Material Contracts.

A.                                    Neither Holdings nor Company nor any of
its Subsidiaries is in default in the performance, observance or fulfillment of
any of the obligations, covenants or conditions contained in any of its
Contractual Obligations, and no condition exists that, with the giving of notice
or the lapse of time or both, would constitute such a default, except where the
consequences, direct or indirect, of such default or defaults, if any, could not
reasonably be expected to result in a Material Adverse Effect.

B.                                    Neither Holdings nor Company nor any of
its Subsidiaries is a party to or is otherwise subject to any charter or other
internal restrictions which, individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Effect.

5.8                               Governmental Regulation.

Neither Holdings nor Company nor any of its Subsidiaries is subject to
regulation under the Federal Power Act, the Interstate Commerce Act or the
Investment Company Act of 1940 or under any other federal or state statute or
regulation which may limit its ability to incur Indebtedness or which may
otherwise render all or any portion of the Obligations unenforceable.

5.9                               Securities Activities.

A.                                    Neither Holdings nor Company nor any of
its Subsidiaries is engaged principally, or as one of its important activities,
in the business of extending credit for the purpose of purchasing or carrying
any Margin Stock.

B.                                    Following application of the proceeds of
each Loan, not more than 25% of the value of the assets (either of Company only
or of Company and its Subsidiaries on a consolidated basis) subject to the
provisions of subsection 7.2 or 7.6 or subject to any restriction contained in
any agreement or instrument, between Company and any Lender or any Affiliate of
any Lender, relating to Indebtedness and within the scope of subsection 8.2,
will be Margin Stock.

5.10                        Employee Benefit Plans.

A.                                    Company, each of its Subsidiaries and,
solely for purposes of Section 4980B of the Internal Revenue Code and Title IV
of ERISA, each of their respective ERISA Affiliates are in compliance with all
applicable provisions and requirements of ERISA or applicable Law and the
regulations and published interpretations thereunder with respect to each
Employee Benefit Plan, and have performed all their obligations under each
Employee Benefit Plan, except as would not reasonably be expected to cause a
Material Adverse Effect.  Each Employee Benefit Plan that is intended to qualify
under Section 401(a) of the Internal Revenue Code has received a favorable
determination letter from the Internal Revenue Service indicating that such
Employee Benefit Plan is so qualified and nothing has occurred subsequent to the
issuance of such determination letter which would reasonably be expected to
cause such Employee Benefit Plan to lose its qualified status.

69


--------------------------------------------------------------------------------




B.                                    No ERISA Event has occurred or is
reasonably expected to occur which would result in a liability in excess of
$1,000,000 or is reasonably likely to result in a Lien.

C.                                    Except to the extent required under
Section 4980B of the Internal Revenue Code or otherwise required by law, no
Employee Benefit Plan provides health or welfare benefits (through the purchase
of insurance or otherwise) for any retired or former employee of Company, any of
its Subsidiaries or any of their respective ERISA Affiliates the liability for
which would cause a Material Adverse Effect.

D.                                    As of the most recent valuation date for
any Pension Plan, the amount of unfunded benefit liabilities (as defined in
Section 4001(a)(18) of ERISA), individually or in the aggregate for all Pension
Plans (determined based on assumptions used for purposes of GAAP) excluding for
purposes of such computation any Pension Plans with respect to which assets
exceed benefit liabilities), does not exceed an amount which, if payable, could
reasonably be expected to result in a Material Adverse Effect.

5.11                        Certain Fees.

No broker’s or finder’s fee or commission will be payable with respect to this
Agreement or any of the transactions contemplated hereby, and Company hereby
indemnifies Lenders against, and agrees that it will hold Lenders harmless from,
any claim, demand or liability for any such broker’s or finder’s fees alleged to
have been incurred in connection herewith or therewith and any expenses
(including reasonable fees, expenses and disbursements of counsel) arising in
connection with any such claim, demand or liability.

5.12                        Environmental Protection.

Except for such exceptions as individually or in the aggregate could not
reasonably be expected to have a Material Adverse Effect:

(i)                                     neither Company nor any of its
Subsidiaries nor any of their respective Facilities or operations are subject to
any outstanding written order, consent decree or settlement agreement with any
Person relating to (a) any Environmental Law, (b) any Environmental Claim, or
(c) any Hazardous Materials Activity;

(ii)                                  neither Company nor any of its
Subsidiaries has received any letter or request for information under
Section 104 of the Comprehensive Environmental Response, Compensation, and
Liability Act (42 U.S.C. § 9604) or any comparable state law;

(iii)                               there are and, to Company’s knowledge, have
been no conditions, occurrences, or Hazardous Materials Activities that could
reasonably be expected to form the basis of an Environmental Claim against
Company or any of its Subsidiaries; and

(iv)                              Company and all other Subsidiaries of Holdings
have been and are in compliance with all current or reasonably foreseeable
future requirements pursuant to or under Environmental Laws, except where any
non-compliance would not, individually or in the aggregate, be reasonably
expected to result in a Material Adverse Effect.

70


--------------------------------------------------------------------------------




5.13                        Employee Matters.

There is no strike or work stoppage in existence or threatened involving Company
or any of its Subsidiaries that could reasonably be expected to result in a
Material Adverse Effect.

5.14                        Solvency.

Holdings and its Subsidiaries on a consolidated basis, and Company and its
Subsidiaries on a consolidated basis are and, upon the incurrence of any
Obligations on any date on which this representation is made, will be, Solvent.

5.15                        Matters Relating to Collateral.

A.                                    Creation, Perfection and Priority of
Liens.  The execution and delivery of the Collateral Documents by Loan Parties,
together with (i) the actions taken to date pursuant to subsection 4.1 of the
Original Credit Agreement, and subsections 6.8 and 6.9 thereof and hereof and
(ii) the delivery to Administrative Agent of any Pledged Collateral not
delivered to Administrative Agent at the time of execution and delivery of the
applicable Collateral Document (all of which Pledged Collateral has been so
delivered) are effective to create in favor of Administrative Agent, for the
benefit of Lenders, as security for the Obligations, a valid First Priority Lien
on all of the Collateral (except as provided to the contrary in the Security
Agreement), and all filings and other actions necessary or desirable to perfect
and maintain the perfection and priority status of such Liens have been duly
made or taken and remain in full force and effect, other than the filing of any
UCC financing statements delivered to Administrative Agent for filing (but not
yet filed) and the periodic filing of UCC continuation statements in respect of
UCC financing statements filed by or on behalf of Administrative Agent.

B.                                    Governmental Authorizations.  No
authorization, approval or other action by, and no notice to or filing with, any
Government Authority is required for either (i) the pledge or grant by any Loan
Party of the Liens purported to be created in favor of Administrative Agent
pursuant to any of the Collateral Documents or (ii) the exercise by
Administrative Agent of any rights or remedies in respect of any Collateral
(whether specifically granted or created pursuant to any of the Collateral
Documents or created or provided for by applicable law), except for filings or
recordings contemplated by subsection 5.15A and except as may be required, in
connection with the disposition of any Pledged Collateral, by laws generally
affecting the offering and sale of securities.

C.                                    Absence of Third-Party Filings.  Except
for filings perfecting Liens permitted under subsection 7.2A and filings naming
Administrative Agent as secured party, in accordance with this Agreement and the
other Loan Documents, (i) no effective UCC financing statement, fixture filing
or other instrument similar in effect covering all or any part of the Collateral
is on file in any filing or recording office and (ii) no effective filing
covering all or any part of the IP Collateral is on file in any IP Filing
Office.

D.                                    Margin Regulations.  The pledge of the
Pledged Collateral pursuant to the Collateral Documents does not violate
Regulation T, U or X of the Board of Governors of the Federal Reserve System.

71


--------------------------------------------------------------------------------


5.16                        Disclosure.

No representation or warranty of any Loan Party contained in the Confidential
Information Memorandum (as of the date such Confidential Information Memorandum
was delivered to Administrative Agent), in any Loan Document or in any other
document, certificate or written statement furnished to Lenders by or on behalf
of any Loan Party or any of its Subsidiaries for use in connection with the
transactions contemplated by this Agreement contains any untrue statement of a
material fact or omits to state a material fact (known to Company, in the case
of any document not furnished by it) necessary in order to make the statements
contained herein or therein not misleading in light of the circumstances in
which the same were made.  Any projections and pro forma financial information
contained in such materials are based upon good faith estimates and assumptions
believed by Company to be reasonable at the time made, it being recognized by
Lenders that such projections as to future events are not to be viewed as facts
and that actual results during the period or periods covered by any such
projections may differ from the projected results.  There are no facts known (or
which should upon the reasonable exercise of diligence be known) to Company
(other than matters of a general economic nature) that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect
and that have not been disclosed herein or in such other documents, certificates
and statements furnished to Lenders for use in connection with the transactions
contemplated hereby.

Section 6.              AFFIRMATIVE COVENANTS

Each of Holdings and Company covenants and agrees that, so long as any of the
Commitments hereunder shall remain in effect and until payment in full of all of
the Loans and other Obligations (other than Unasserted Obligations) and the
cancellation, expiration or cash collateralization of all Letters of Credit,
unless Requisite Lenders shall otherwise give prior written consent, each of
Holdings and Company shall perform, and shall cause each of its Subsidiaries to
perform, all covenants in this Section 6.

6.1                               Financial Statements and Other Reports.

Holdings will maintain, and cause each of its Subsidiaries to maintain, a system
of accounting established and administered in accordance with sound business
practices to permit preparation of financial statements in conformity with
GAAP.  Company will deliver to Administrative Agent (and Lenders through
Administrative Agent):

(i)            Events of Default, etc.:  promptly upon any officer of Company
obtaining knowledge (a) of any condition or event that constitutes an Event of
Default or Potential Event of Default, or becoming aware that any Lender has
given any notice (other than to Administrative Agent) or taken any other action
with respect to a claimed Event of Default or Potential Event of Default,
(b) that any Person has given any notice to Company or any of its Subsidiaries
or taken any other action with respect to a claimed default or event or
condition of the type referred to in subsection 8.2, (c) of any condition or
event that would be required to be disclosed in a current report filed by
Company with the Securities and Exchange Commission on Form 8-K if Company were
required to file such reports under the Exchange Act, or (d) of the occurrence
of any event or change that

72


--------------------------------------------------------------------------------




has caused or evidences, either in any case or in the aggregate, a Material
Adverse Effect, an Officer’s Certificate specifying the nature and period of
existence of such condition, event or change, or specifying the notice given or
action taken by any such Person and the nature of such claimed Event of Default,
Potential Event of Default, default, event or condition, and what action Company
has taken, is taking and proposes to take with respect thereto;

(ii)           Quarterly Financials:  as soon as available and in any event
within 60 days after the end of each Fiscal Quarter, (a) the consolidated
balance sheet of Holdings and its Subsidiaries as at the end of such Fiscal
Quarter and the related consolidated statements of income, stockholders’ equity
and cash flows of Holdings and its Subsidiaries for such Fiscal Quarter and for
the period from the beginning of the then current Fiscal Year to the end of such
Fiscal Quarter, setting forth in each case in comparative form the corresponding
figures for the corresponding periods of the previous Fiscal Year and the
corresponding figures from the Financial Plan for the current Fiscal Year, to
the extent prepared for such Fiscal Quarter, all in detail reasonably
satisfactory to Administrative Agent and certified by the chief financial
officer of Company that they fairly present, in all material respects, the
financial condition of Holdings and its Subsidiaries as at the dates indicated
and the results of their operations and their cash flows for the periods
indicated, subject to changes resulting from audit and normal year-end
adjustments, and (b) a narrative report describing the operations of Holdings
and its Subsidiaries for such Fiscal Quarter and for the period from the
beginning of the then current Fiscal Year to the end of such fiscal quarter;
provided, however, that, so long as Holdings is required to file reports under
Section 13 of the Exchange Act, the requirements of this paragraph shall be
deemed satisfied (including the requirements to deliver monthly financial
statements) by the delivery of the quarterly financials of Holdings on Form 10-Q
for the relevant Fiscal Quarter, signed by the duly authorized officer or
officers of Holdings;

(iii)          Year-End Financials:  as soon as available and in any event
within 120 days after the end of each Fiscal Year, (a) the consolidated balance
sheet of Holdings and its Subsidiaries as at the end of such Fiscal Year and the
related consolidated statements of income, stockholders’ equity and cash flows
of Holdings and its Subsidiaries for such Fiscal Year, setting forth in each
case in comparative form the corresponding figures for the previous Fiscal Year
and the corresponding figures from the Financial Plan for the Fiscal Year
covered by such financial statements, all in reasonable detail and certified by
the chief financial officer of Company that they fairly present, in all material
respects, the financial condition of  Holdings and its Subsidiaries as at the
dates indicated and the results of their operations and their cash flows for the
periods indicated, (b) a narrative report describing the operations of Holdings
and its Subsidiaries for such Fiscal Year in a form reasonably satisfactory to
Administrative Agent, and (c) in the case of such consolidated financial
statements, a report thereon of Ernst & Young or other independent certified
public accountants of recognized national standing selected by Company and
satisfactory to Administrative Agent, which report shall be unqualified, shall
express no doubts, assumptions or qualifications concerning the ability of
Holdings and its Subsidiaries to continue as a going concern, and shall state
that such consolidated financial statements fairly present, in all material
respects, the consolidated financial position of Holdings and its Subsidiaries
as at the dates indicated and the results of their

73


--------------------------------------------------------------------------------




operations and their cash flows for the periods indicated in conformity with
GAAP applied on a basis consistent with prior years (except as otherwise
disclosed in such financial statements) and that the examination by such
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards; provided,
however, that, so long as Holdings is required to file reports under Section 13
of the Exchange Act, the requirements of this paragraph shall be deemed
satisfied by the delivery of, the year-end financials of Holdings on Form 10-K
for such Fiscal Year, signed by the duly authorized officer or officers of
Holdings;

(iv)          Pricing and Compliance Certificates:  together with each delivery
of financial statements pursuant to subdivisions (ii) and (iii) above, (a) an
Officer’s Certificate of Company stating that the signers have reviewed the
terms of this Agreement and have made, or caused to be made under their
supervision, a review in reasonable detail of the transactions and condition of
Holdings and its Subsidiaries during the accounting period covered by such
financial statements and that such review has not disclosed the existence during
or at the end of such accounting period, and that the signers do not have
knowledge of the existence as at the date of such Officer’s Certificate, of any
condition or event that constitutes an Event of Default or Potential Event of
Default, or, if any such condition or event existed or exists, specifying the
nature and period of existence thereof and what action Company has taken, is
taking and proposes to take with respect thereto; (b) a Compliance Certificate
demonstrating in reasonable detail compliance during and at the end of the
applicable accounting periods with the restrictions contained in subsection 7.5,
in each case to the extent compliance with such restrictions is required to be
tested at the end of the applicable accounting period; in addition, on or before
the 45th day following the end of each Fiscal Quarter, a Pricing Certificate
demonstrating in reasonable detail the calculation of the Consolidated Leverage
Ratio as of the end of the four-Fiscal Quarter period then ended;

(v)           Reconciliation Statements:  if, as a result of any change in
accounting principles or any material change in accounting policies from those
used in the preparation of the audited financial statements of Company and its
Subsidiaries for Fiscal Year 2005, the consolidated financial statements of
Holdings and its Subsidiaries delivered pursuant to subdivisions (ii), (iii) or
(xii) of this subsection 6.1 will differ in any material respect from the
consolidated financial statements that would have been delivered pursuant to
such subdivisions had no such change in accounting principles or any material
change in accounting policies been made, then (a) together with the first
delivery of financial statements pursuant to subdivision (ii), (iii) or (xii) of
this subsection 6.1 following such change, consolidated financial statements of
Holdings and its Subsidiaries for (y) the current Fiscal Year to the effective
date of such change and (z) the two full Fiscal Years immediately preceding the
Fiscal Year in which such change is made, in each case prepared on a pro forma
basis as if such change had been in effect during such periods, and (b) together
with each delivery of financial statements pursuant to subdivision (ii), (iv) or
(xii) of this subsection 6.1 following such change, if required pursuant to
subsection 1.2, a written statement of the chief accounting officer or chief
financial officer of Company setting forth the differences (including any
differences that would affect any calculations relating to the financial
covenants set forth in subsection

74


--------------------------------------------------------------------------------




7.5) which would have resulted if such financial statements had been prepared
without giving effect to such change;

(vi)          Accountants’ Reports:  promptly upon receipt thereof (unless
restricted by applicable professional standards), copies of all reports
submitted to Holdings or Company or any of their Subsidiaries by independent
certified public accountants in connection with each annual, interim or special
audit of the financial statements of Holdings, Company and their Subsidiaries
made by such accountants, including any comment letter submitted by such
accountants to management in connection with their annual audit;

(vii)         SEC Filings and Press Releases:  promptly upon their becoming
available, copies of (a) all financial statements, reports, notices and proxy
statements sent or made available generally by Holdings or Company to its
security holders or by any Subsidiary of Company to its security holders other
than Holdings, Company or another Subsidiary of Company, (b) all regular and
periodic reports and all registration statements (other than on Form S-8 or a
similar form) and prospectuses, if any, filed by Holdings or Company or any of
its Subsidiaries with any securities exchange or with the Securities and
Exchange Commission or any governmental or private regulatory authority, and (c)
all press releases and other statements made available generally by Company or
any of its Subsidiaries to the public concerning material developments in the
business of Holdings or Company or any of its Subsidiaries;

(viii)        Litigation or Other Proceedings:  (a) promptly upon any Officer of
Company obtaining knowledge of (1) the institution of, or non-frivolous threat
of, any Proceeding against or affecting Holdings, Company or any of their
Subsidiaries or any property of Holdings, Company or any of their Subsidiaries
not previously disclosed in writing by Company to Lenders or (2) any material
development in any Proceeding that, in any case:

(x)            if adversely determined, has a reasonable possibility of giving
rise to a Material Adverse Effect; or

(y)           seeks to enjoin or otherwise prevent the consummation of, or to
recover any damages or obtain relief as a result of, the transactions
contemplated hereby;

written notice thereof together with such other information as may be reasonably
available to Company to enable Lenders and their counsel to evaluate such
matters; and (b) within twenty days after the end of each Fiscal Quarter, a
schedule of all Proceedings involving an alleged liability of, or claims against
or affecting, Holdings, Company or any of their Subsidiaries equal to or greater
than $500,000, and promptly after request by Administrative Agent such other
information as may be reasonably requested by Administrative Agent to enable
Administrative Agent and its counsel to evaluate any of such Proceedings;

(ix)           ERISA Events:  promptly upon becoming aware of the occurrence or
forthcoming occurrence of any ERISA Event, a written notice specifying the
nature

75


--------------------------------------------------------------------------------




thereof, what action Company, any of its Subsidiaries or any of their
then-existing ERISA Affiliates has taken, is taking or proposes to take with
respect thereto and, when known, any action taken or threatened by the Internal
Revenue Service, the Department of Labor or the PBGC with respect thereto;

(x)            ERISA Notices:  with reasonable promptness, copies of (a) all
notices received by Company, any of its Subsidiaries or any of their
then-existing ERISA Affiliates from a Multiemployer Plan sponsor concerning an
ERISA Event; and (b) copies of such other documents or governmental reports or
filings relating to any Employee Benefit Plan as Administrative Agent shall
reasonably request;

(xi)           Insurance:  together with the financial statements delivered
pursuant to clause (iii) above, a certificate in form and substance reasonably
satisfactory to Administrative Agent (which shall be from an insurance broker
and consistent with past practices) outlining all material insurance coverage
maintained as of the date of such certificate by Company and all other
Subsidiaries of Holdings and all material insurance coverage planned to be
maintained by Company and all other Subsidiaries of Holdings in the immediately
succeeding Fiscal Year and confirming the status of Administrative Agent as
additional insured and/or loss payee under all such insurance to the extent
required by subsection 6.4;

(xii)          Governing Body:  with reasonable promptness, written notice of
any change in the Governing Body of Holdings or Company;

(xiii)         New Subsidiaries:  promptly upon any Person becoming a Subsidiary
of Holdings, a written notice setting forth with respect to such Person (a) the
date on which such Person became a Subsidiary of Holdings and (b) all of the
data required to be set forth in Schedule 5.1 annexed hereto with respect to all
Subsidiaries of Holdings (it being understood that such written notice shall be
deemed to supplement Schedule 5.1 annexed hereto for all purposes of this
Agreement);

(xiv)        Material Contracts:  promptly, and in any event within ten Business
Days after any Material Contract of Company or any of its Subsidiaries is
terminated or amended in a manner that is materially adverse to Company or such
Subsidiary, as the case may be, or any new Material Contract is entered into, a
written statement describing such event with copies of such material amendments
or new contracts, and an explanation of any actions being taken with respect
thereto;

(xv)         Environmental Audits and Reports:  as soon as practicable following
receipt thereof, copies of all significant non-privileged environmental audits
and reports, whether prepared by personnel of Holdings, Company or any of their
Subsidiaries or by independent consultants, with respect to significant
environmental matters at any Facility or which relate to an Environmental Claim
in either case which could reasonably be expected to result in a Material
Adverse Effect; and

76


--------------------------------------------------------------------------------




(xvi)        Other Information:  with reasonable promptness, such other
information and data with respect to Holdings, Company or any of their
Subsidiaries as from time to time may be reasonably requested by any Lender.

6.2                               Existence, etc.

Except as permitted under subsection 7.6, each of Holdings and Company will, and
will cause each of its Subsidiaries to, at all times preserve and keep in full
force and effect its existence in the jurisdiction of organization specified on
Schedule 5.1 and all rights and franchises material to its business; provided,
however that none of the Subsidiaries of Holdings shall be required to preserve
any such right or franchise if the Governing Body of such Subsidiary shall
determine that the preservation thereof is no longer desirable in the conduct of
the business of such Subsidiary, as the case may be, and that the loss thereof
is not disadvantageous in any material respect such Subsidiary or Lenders.

6.3                               Payment of Taxes and Claims; Tax.

A.            Each of Holdings and Company will, and will cause each of its
Subsidiaries to, pay all material taxes, assessments and other governmental
charges imposed upon it or any of its properties or assets or in respect of any
of its income, businesses or franchises before any penalty accrues thereon, and
all claims (including claims for labor, services, materials and supplies) for
sums that have become due and payable and that by law have or may become a Lien
upon any of its properties or assets, prior to the time when any penalty or fine
shall be incurred with respect thereto; provided that no such tax, assessment,
charge or claim need be paid if it is being contested in good faith by
appropriate proceedings promptly instituted and diligently conducted, so long as
(i) such reserve or other appropriate provision, if any, as shall be required in
conformity with GAAP shall have been made therefor and (ii) in the case of a Tax
or claim, which has or may become a Lien against any of the Collateral, such
proceedings conclusively operate to stay the sale of any portion of the
Collateral to satisfy such charge or claim.

B.            Neither Holdings nor Company will, nor will it permit any of its
Subsidiaries to, file or consent to the filing of any consolidated income tax
return with any Person (other than Holdings or any of its Subsidiaries).

6.4                               Maintenance of Properties; Insurance;
Application of Net Insurance/ Condemnation Proceeds

A.            Maintenance of Properties.  Each of Holdings and Company will, and
will cause each of its Subsidiaries to, maintain or cause to be maintained in
good repair, working order and condition, ordinary wear and tear excepted, all
material properties used or useful in the business of Holdings and its
Subsidiaries (including all Intellectual Property) and from time to time will
make or cause to be made all appropriate repairs, renewals and replacements
thereof.

B.            Insurance.  Company will maintain or cause to be maintained, with
financially sound and reputable insurers, such public liability insurance, third
party property damage insurance, business interruption insurance and casualty
insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of Holdings and its

77


--------------------------------------------------------------------------------




Subsidiaries as may customarily be carried or maintained under similar
circumstances by corporations of established reputation engaged in similar
businesses, in each case in such amounts (giving effect to self-insurance), with
such deductibles, covering such risks and otherwise on such terms and conditions
as shall be customary for corporations similarly situated in the industry. 
Without limiting the generality of the foregoing, Company will maintain or cause
to be maintained (i) flood insurance with respect to each Flood Hazard Property
that is located in a community that participates in the National Flood Insurance
Program, in each case in compliance with any applicable regulations of the Board
of Governors of the Federal Reserve System, (ii) replacement value casualty
insurance on the Collateral under such policies of insurance, with such
insurance companies, in such amounts, with such deductibles, and covering such
risks as are at all times satisfactory to Administrative Agent in its
commercially reasonable judgment, and (iii) “key-man” life insurance with
respect to Leslie A. Blodgett on such terms and amounts as are consistent with
such “key-man” life insurance in effect as of the Restatement Date. Each such
policy of insurance shall (a) name Administrative Agent for the benefit of
Lenders as an additional insured thereunder as its interests may appear and (b)
in the case of each business interruption and casualty insurance policy, contain
a lender (or, as the case may be, mortgagee) loss payable clause or endorsement,
reasonably satisfactory in form and substance to Administrative Agent, that
names Administrative Agent for the benefit of Lenders as the lender (or, as the
case may be, mortgagee) loss payee thereunder for any covered loss in excess of
$250,000 and provides for at least 30 days prior written notice to
Administrative Agent of any modification or cancellation of such policy.

C.            Application of Net Insurance/Condemnation Proceeds.

(i)            Business Interruption Insurance.  Upon receipt by Holdings,
Company or any of their Subsidiaries of any business interruption insurance
proceeds constituting Net Insurance/Condemnation Proceeds, (a) so long as no
Event of Default under any of subsection 8.1, 8.6 or 8.7 shall have occurred and
be continuing, Company or such Subsidiary may retain and apply such Net
Insurance/Condemnation Proceeds for working capital purposes, and (b) if an
Event of Default under any of subsection 8.1, 8.6 or 8.7 shall have occurred and
be continuing, Company shall apply an amount equal to such Net
Insurance/Condemnation Proceeds to prepay the Loans (and/or the Revolving Loan
Commitment Amount shall be reduced) as provided in subsections 2.4B and 2.4D;

(ii)           Net Insurance/Condemnation Proceeds Received by Administrative
Agent or Loan Parties.  Upon receipt by (a) Administrative Agent or (b) Holdings
or any of its Subsidiaries of any Net Insurance/Condemnation Proceeds (other
than any business interruption insurance proceeds pursuant to clause (i) above),
in the case of clause (a), Company hereby authorizes Administrative Agent to
apply, and in the case of clause (b), Company shall apply, an amount equal to
such Net Insurance/Condemnation Proceeds, to prepay the Loans and/or to reduce
the Revolving Loan Commitment Amount as provided in subsection 2.4B; provided,
however, that if (1) no Event of Default or Potential Event of Default shall
have occurred and is continuing and (2) the aggregate amount of

78


--------------------------------------------------------------------------------




such Net Insurance/Condemnation Proceeds received during such Fiscal Year does
not exceed $250,000, the Loans shall not be required to be prepaid and the
Commitment shall not be reduced by such an amount; provided, further, that if
(1) no Event of Default or Potential Event of Default shall have occurred and is
continuing and (2) the aggregate amount of such Net Insurance/Condemnation
Proceeds received during such Fiscal Year exceeds $250,000, the Revolving Loans
shall be prepaid by such an amount but the Revolving Loan Commitment Amount
shall not be reduced (and any Net Insurance/Condemnation Proceeds in excess of
the Revolving Loans shall be delivered to Company), if Company delivers to
Administrative Agent an Officer’s Certificate setting forth (A) that portion of
such Net Insurance/Condemnation Proceeds (the “Proposed Insurance Reinvestment
Proceeds”) that Holdings or such Subsidiary intends to use within 270 days of
such date of receipt to pay or reimburse the costs of repairing, restoring or
replacing the assets in respect of which such Net Insurance/Condemnation
Proceeds were received and (B) the proposed use of the Proposed Insurance
Reinvestment Proceeds and such other information with respect to such proposed
use as Administrative Agent may reasonably request (all of the foregoing,
collectively, “Restoration and Repair”) in respect of which such Proposed
Insurance Reinvestment Proceeds were received; provided, further, that at the
end of such 270 day period, (i) Company shall provide to Administrative Agent an
Officer’s Certificate, together with such evidentiary documentation as
Administrative Agent may request, setting forth the amount, if any, by which the
Proposed Reinsurance Reinvestment Proceeds exceeded the total costs of such
Restoration and Repair (such excess, the “Unused Insurance Proceeds Amount”) and
(ii) the Loans shall be repaid and/or the Revolving Loan Commitment Amount shall
be permanently reduced by an amount equal to any Unused Insurance Proceeds
Amount in accordance with subsection 2.4B(iv).

6.5                               Inspection Rights; Lender Meeting.

A.            Inspection Rights.  Company shall, and shall cause each of the
other Loan Parties to, permit (i) any authorized representatives designated by
Administrative Agent (which may be accompanied by representatives of any Lender
at such Lender’s expense) to visit and inspect any of the properties of any Loan
Party, to inspect, copy and take extracts from its and their financial and
accounting records at Company’s expense, and to discuss its and their affairs,
finances and accounts with its and their officers and independent public
accountants (provided that Holdings or any of its Subsidiaries may, if it so
chooses, be present at or participate in any such discussion), and (ii) any
authorized representatives designated by Administrative Agent to conduct one
audit or appraisal of all Collateral of Loan Parties during each Fiscal Year
ending after the Restatement Date (exclusive of the audits and appraisals
conducted by Administrative Agent prior to the Restatement Date (collectively,
the “Base Audit”)) or more frequently if reasonably requested by Administrative
Agent and at Administrative Agent’s expense, provided that after the occurrence
and during the continuance of an Event of Default Holdings shall, and shall
cause its Subsidiaries to permit such additional audits as Administrative Agent
may deem necessary or advisable, each such audit or appraisal to be
substantially similar in scope and substance to the Base Audit, and at Company’s
expense, all upon reasonable notice and at such reasonable times during normal
business hours and as often as may reasonably be requested.

B.            Lender Meeting.  Without in any way limiting the foregoing,
Company will, upon the request of Administrative Agent or Requisite Lenders,
participate in a meeting of Administrative Agent and Lenders at least once
during each Fiscal Year to be held at Company’s

79


--------------------------------------------------------------------------------




principal offices (or at such other location as may be agreed to by Company and
Administrative Agent) at such time as may be agreed to by Company and
Administrative Agent.

6.6                               Compliance with Laws, etc.

Each of Holdings and Company shall comply, and shall cause each of its
Subsidiaries and all other Persons on or occupying any Facilities to comply,
with the requirements of all applicable laws, rules, regulations and orders of
any Government Authority (including all Environmental Laws), noncompliance with
which could reasonably be expected to result in, individually or in the
aggregate, a Material Adverse Effect.

6.7                               Environmental Matters.

A.            Environmental Disclosure.  Company will deliver to Administrative
Agent and Lenders:

(i)            Environmental Audits and Reports.  As soon as practicable
following receipt thereof, copies of all environmental audits, investigations,
analyses and reports of any kind or character, whether prepared by personnel of
Holdings, Company or any of their Subsidiaries or by independent consultants,
governmental authorities or any other Persons, with respect to significant
environmental matters at any Facility that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect or with
respect to any Environmental Claims that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect.

(ii)           Notice of Certain Releases, Remedial Actions, Etc.  Promptly upon
the occurrence thereof, written notice describing in reasonable detail (a) any
Release required to be reported to any federal, state or local governmental or
regulatory agency under any applicable Environmental Laws, and (b) any remedial
action taken by Company or any other Person in response to (1) any Hazardous
Materials Activities the existence of which could reasonably be expected to
result in one or more Environmental Claims having, individually or in the
aggregate, a Material Adverse Effect, or (2) any Environmental Claims that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.

(iii)          Written Communications Regarding Environmental Claims, Releases,
Etc.  As soon as practicable following the sending or receipt thereof by
Holdings or any of its Subsidiaries, a copy of any and all written
communications with respect to (a) any Environmental Claims that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect, (b) any Release required to be reported to any federal, state or
local governmental or regulatory agency, and (c) any request for information
from any governmental agency that suggests such agency is investigating whether
Holdings or any of its Subsidiaries may be potentially responsible for any
Hazardous Materials Activity.

(iv)          Notice of Certain Proposed Actions Having Environmental Impact. 
Prompt written notice describing in reasonable detail (a) any proposed
acquisition of stock, assets, or property by Holdings or any of its Subsidiaries
that could reasonably be

80


--------------------------------------------------------------------------------




expected to (1) expose Holdings or any of its Subsidiaries to, or result in,
Environmental Claims that could reasonably be expected to result in,
individually or in the aggregate, a Material Adverse Effect or (2) affect the
ability of Holdings or any of its Subsidiaries to maintain in full force and
effect all material Governmental Authorizations required under any Environmental
Laws for their respective operations and (b) any proposed action to be taken by
Holdings or any of its Subsidiaries to commence manufacturing or other
industrial operations or to modify current operations in a manner that could
reasonably be expected to subject Holdings or any of its Subsidiaries to any
material additional obligations or requirements under any Environmental Laws
that could reasonably be expected to result in, individually or in the
aggregate, a Material Adverse Effect.

B.            Company’s Actions Regarding Hazardous Materials Activities,
Environmental Claims and Violations of Environmental Laws.

(i)            Remedial Actions Relating to Hazardous Materials Activities. 
Each of  Holdings and Company shall, in compliance with all applicable
Environmental Laws, promptly undertake, and shall cause each of its Subsidiaries
promptly to undertake, any and all investigations, studies, sampling, testing,
abatement, cleanup, removal, remediation or other response actions necessary to
remove, remediate, clean up or abate any Hazardous Materials Activity on, under
or about any Facility that is in violation of any Environmental Laws or that
presents a material risk of giving rise to an Environmental Claim.

(ii)           Actions with Respect to Environmental Claims and Violations of
Environmental Laws.  Each of Holdings and Company shall promptly take, and shall
cause each of its Subsidiaries promptly to take, any and all actions necessary
to (i) cure any material violation of applicable Environmental Laws by Company
or its Subsidiaries that could reasonably be expected to result in, individually
or in the aggregate, a Material Adverse Effect and (ii) make an appropriate
response to any Environmental Claim against Company or any of its Subsidiaries
and discharge any obligations it may have to any Person thereunder where failure
to do so could reasonably be expected to result in, individually or in the
aggregate, a Material Adverse Effect.

6.8                               Execution of Subsidiary Guaranty and Personal
Property Collateral Documents After the Restatement Date.

A.            Execution of Subsidiary Guaranty and Personal Property Collateral
Documents.  In the event that any Person becomes a Domestic Subsidiary of
Company after the date hereof, Company will promptly notify Administrative Agent
of that fact and cause such Domestic Subsidiary to execute and deliver to
Administrative Agent a counterpart of the Subsidiary Guaranty and Security
Agreement and to take all such further actions and execute all such further
documents and instruments (including delivery of stock certificates and powers,
lien search results, UCC financing and termination statements, cover sheets with
respect to IP Collateral, Foreign Pledge Agreements and legal opinions with
respect thereto) as may be necessary or, in the opinion of Administrative Agent,
desirable to create in favor of Administrative Agent, for the benefit of
Lenders, a valid and perfected First Priority Lien on all of the personal and
mixed property assets of such Domestic Subsidiary except as provided to the

81


--------------------------------------------------------------------------------




contrary in the Collateral Documents.  In addition, as provided in the Security
Agreement, Company shall, or shall cause the Subsidiary that owns the Capital
Stock of such Person, to execute and deliver to Administrative Agent a
supplement to the Security Agreement and to deliver to Administrative Agent all
certificates representing such Capital Stock of such Person (accompanied by
irrevocable undated stock powers, duly endorsed in blank).

B.            Foreign Subsidiaries.  In the event that any Person becomes a
Foreign Subsidiary of Company or Holdings after the date hereof, Company will
promptly notify Administrative Agent of that fact and, if such Subsidiary is
directly owned by Holdings, Company or a Domestic Subsidiary, cause such
Subsidiary to execute and deliver to Administrative Agent such documents and
instruments and take such further actions as may be necessary, or in the
reasonable opinion of Administrative Agent, desirable to create in favor of
Administrative Agent, for the benefit of the Lenders, a valid and perfected
First Priority Lien on 66% of the Capital Stock of such first tier Foreign
Subsidiary.

C.            Subsidiary Organizational Documents, Legal Opinions, Etc.  Company
shall deliver to Administrative Agent, together with such Loan Documents,
(i) certified copies of such Subsidiary’s Organizational Documents, together
with, if such Subsidiary is a Domestic Subsidiary, a good standing certificate
from the Secretary of State of the jurisdiction of its organization and each
other state in which such Person is qualified to do business and, to the extent
generally available, a certificate or other evidence of good standing as to
payment of any applicable franchise or similar taxes from the appropriate taxing
authority of each of such jurisdictions, each to be dated a recent date prior to
their delivery to Administrative Agent, (ii) a certificate executed by the
secretary or similar officer of such Subsidiary as to (a) the fact that the
attached resolutions of the Governing Body of such Subsidiary approving and
authorizing the execution, delivery and performance of such Loan Documents are
in full force and effect and have not been modified or amended and (b) the
incumbency and signatures of the officers of such Subsidiary executing such Loan
Documents, (iii) an executed supplement to the Security Agreement evidencing the
pledge of the Capital Stock of such Subsidiary by Holdings, Company or a
Subsidiary of Company that owns such Capital Stock, accompanied by all
certificates evidencing such Capital Stock, together with an irrevocable undated
stock powers duly endorsed in blank and satisfactory in form and substance to
Administrative Agent, and (iv) a favorable opinion of counsel to such
Subsidiary, in form and substance satisfactory to Administrative Agent and its
counsel, as to (a) the due organization and good standing of such Subsidiary,
(b) the due authorization, execution and delivery by such Subsidiary of such
Loan Documents, (c) the enforceability of such Loan Documents against such
Subsidiary and (d) such other matters (including matters relating to the
creation and perfection of Liens in any Collateral pursuant to such Loan
Documents) as Administrative Agent may reasonably request, all of the foregoing
to be satisfactory in form and substance to Administrative Agent and its
counsel.

6.9                               Matters Relating to Additional Real Property
Collateral.

A.            Additional Mortgages, Etc.  From and after the Original Closing
Date, in the event that (i) Company or any Subsidiary Guarantor acquires any fee
interest in real property or (ii) at the time any Person becomes a Subsidiary
Guarantor, such Person owns or holds any fee interest in real property, (a) in
each case, reasonably determined by Administrative Agent to be of material value
as Collateral or of a material importance to the operations of Company and

82


--------------------------------------------------------------------------------




its Subsidiaries, and (b) in the case of clause (ii), excluding any such Real
Property Asset the encumbrancing of which requires the consent of any
then-existing senior lienholder, where Company and its Subsidiaries have
attempted in good faith, but are unable, to obtain such or senior lienholder’s
consent (any such non-excluded Real Property Asset described in the foregoing
clause (i) or (ii) being an “Additional Mortgaged Property”), Company or such
Subsidiary Guarantor shall deliver to Administrative Agent, as soon as
practicable after such Person acquires such Additional Mortgaged Property or
becomes a Subsidiary Guarantor, as the case may be, the following:

(i)            Mortgages.  A fully executed and notarized Mortgage, in proper
form for recording in all appropriate places in all applicable jurisdictions,
encumbering the interest of such Loan Party in such Additional Mortgaged
Property;

(ii)           Opinions of Local Counsel.  An opinion of counsel (which counsel
shall be reasonably satisfactory to Administrative Agent) in the state in which
such Additional Mortgaged Property is located with respect to the enforceability
of the form(s) of the Mortgage to be recorded in such state and such other
matters as Administrative Agent may reasonably request, in each case in form and
substance reasonably satisfactory to Administrative Agent;

(iii)          Title Insurance.  With respect to any Additional Mortgaged
Property with a fair market value in excess of $5,000,000 (a) ALTA mortgagee
title insurance policies or unconditional commitments therefor issued by the
Title Company with respect to such Additional Mortgaged Property, in amounts
reasonably acceptable to Administrative Agent, insuring fee simple title to each
such Additional Mortgaged Property vested in such Loan Party and assuring
Administrative Agent that the Mortgage creates a valid and enforceable First
Priority mortgage Lien on the such Additional Mortgaged Property, subject only
to a standard survey exception, which policy (1) shall include an endorsement
for mechanics’ liens, for future advances under this Agreement and for any other
matters reasonably requested by Administrative Agent and (2) shall provide for
affirmative insurance and such reinsurance as Administrative Agent may
reasonably request, all of the foregoing in form and substance reasonably
satisfactory to Administrative Agent; and (b) evidence satisfactory to
Administrative Agent that such Loan Party has (i) delivered to the Title Company
all certificates and affidavits required by the Title Company in connection with
the issuance of such policy and (ii) paid to the Title Company or to the
appropriate Governmental Authorities all expenses and premiums of the Title
Company in connection with the issuance of such policy and all recording and
stamp taxes (including mortgage recording and intangible taxes) payable in
connection with recording the Mortgage in the appropriate real estate records;

(iv)          Copies of Documents Relating to Title Exceptions.  Copies of all
recorded documents listed as exceptions to title or otherwise referred to in the
title policy delivered pursuant to the preceding clause (iii);

(v)           Matters Relating to Flood Hazard Properties.  (a) Evidence, which
may be in the form of a letter from an insurance broker or a municipal engineer,
as to whether (1) any Additional Mortgaged Property is a Flood Hazard Property
and (2) the

83


--------------------------------------------------------------------------------




community in which any such Flood Hazard Property is located is participating in
the National Flood Insurance Program, (b) if there are any such Flood Hazard
Properties, such Loan Party’s written acknowledgement of receipt of written
notification from Administrative Agent (1) as to the existence of each such
Flood Hazard Property and (2) as to whether the community in which each such
Flood Hazard Property is located is participating in the National Flood
Insurance Program, and (c) in the event any such Flood Hazard Property is
located in a community that participates in the National Flood Insurance
Program, evidence that Company has obtained flood insurance in respect of such
Flood Hazard Property to the extent required under the applicable regulations of
the Board of Governors of the Federal Reserve System;

(vi)          Environmental Indemnity.  If requested by Administrative Agent, an
environmental indemnity agreement, satisfactory in form and substance to
Administrative Agent and its counsel, with respect to the indemnification of
Administrative Agent and Lenders for any liabilities that may be imposed on or
incurred by any of them as a result of any Hazardous Materials Activity.

B.            Real Estate Appraisals.  Company shall, and shall cause each of
its Subsidiaries to, permit an independent real estate appraiser satisfactory to
Administrative Agent, upon reasonable notice, to visit and inspect any
Additional Mortgaged Property for the purpose of preparing an appraisal of such
Additional Mortgaged Property satisfying the requirements of any applicable laws
and regulations (in each case to the extent required under such laws and
regulations as determined by Administrative Agent in its discretion).

6.10                        Interest Rate Protection.

At all times after October 2, 2007, Company shall maintain in effect one or more
Interest Rate Agreements in an aggregate notional principal amount of not less
than 40% of the aggregate principal amount of the Term Loans outstanding, each
such Interest Rate Agreement to be in form and substance satisfactory to
Administrative Agent; provided that Company shall not be obligated to maintain
in effect any such Interest Rate Agreements at any time that the Applicable
Consolidated Leverage Ratio is less than or equal to 3.00:1:00.  For purposes of
clarification, while the above described Interest Rate Agreements are required
to be maintained during the above described periods, each individual Interest
Rate Agreement is not required to be of such duration.

6.11                        Deposit Accounts, Securities Accounts and Cash
Management Systems.

Company shall not permit any of its or its Subsidiaries’ Deposit Accounts and
Securities Accounts at any time to have a principal balance in excess of
$250,000 unless Company or such Subsidiary, as the case may be, has (i) executed
and delivered to Administrative Agent a Control Agreement, and (ii) taken all
other steps necessary or, in the opinion of Administrative Agent, desirable to
ensure that Administrative Agent has a perfected security interest in such
account, including without limitation, an opinion of counsel reasonably
requested by Administrative Agent; provided that,  if Company or such Subsidiary
is unable to obtain a Control Agreement from the financial institution at which
the Deposit Account or Securities Account is maintained, Company shall, or shall
cause such Subsidiary to transfer all

84


--------------------------------------------------------------------------------




amounts in the applicable Deposit Account to a Deposit Account maintained at a
financial institution from which Company or such Subsidiary has obtained a
Control Agreement.  Company shall not permit the aggregate principal balance of
all Deposit Accounts and Securities Accounts of Company and of its Subsidiaries
(other than Deposit Accounts and Securities Accounts subject to a Control
Agreement) at any time to exceed $1,000,000.

Section 7.              NEGATIVE COVENANTS

Each of Holdings and Company covenants and agrees that, so long as any of the
Commitments hereunder shall remain in effect and until payment in full of all of
the Loans and other Obligations (other than Unasserted Obligations) and the
cancellation, expiration or cash collateralization of all Letters of Credit,
unless Requisite Lenders shall otherwise give prior written consent, each of
Holdings and Company shall perform, and shall cause each of its Subsidiaries to
perform, all covenants in this Section 7.

7.1                               Indebtedness.

Each of Holdings and Company shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to, any
Indebtedness; except for the following:

(i)            Company may become and remain liable with respect to the
Obligations;

(ii)           Company and its Subsidiaries may become and remain liable with
respect to Contingent Obligations and, upon any matured obligations actually
arising pursuant thereto, the Indebtedness corresponding to the Contingent
Obligations so extinguished;

(iii)          any Subsidiary of Holdings may become and remain liable with
respect to Indebtedness in respect of Capital Leases or to finance the purchase
price of equipment, fixtures, inventory and other similar property of the
Subsidiaries of Holdings aggregating not in excess of $8,000,000 in Fiscal Year
2006, $12,000,000 in Fiscal Year 2007, $16,000,000 in Fiscal Year 2008 and
$20,000,000 in Fiscal Year 2009 and thereafter;

(iv)          Company may become and remain liable with respect to Indebtedness
to any Subsidiary, and any Subsidiary may become and remain liable with respect
to Indebtedness to Company or any other Subsidiary; provided that (a) a Lien on
all such intercompany Indebtedness shall have been granted to Administrative
Agent for the benefit of Lenders, (b) if such intercompany Indebtedness is
evidenced by a promissory note or other instrument, such promissory note or
other instrument shall have been pledged to Administrative Agent pursuant to the
Security Agreement and (c) if Company or any Subsidiary Guarantor becomes liable
with respect to Indebtedness to any Subsidiary which is not a Subsidiary
Guarantor, such Indebtedness shall be subordinated in right of payment to the
Obligations in a manner and to an extent reasonably satisfactory to
Administrative Agent;

(v)           Company and its Subsidiaries, as applicable, may remain liable
with respect to Indebtedness described in Schedule 7.1 annexed hereto, including
any refinancings, refundings, renewals or extensions thereof (without any
increase in the

85


--------------------------------------------------------------------------------




principal amount thereof or any shortening of the maturity of any principal
amount thereof);

(vi)          Foreign Subsidiaries may become and remain liable with respect to
Indebtedness to Holdings or any of its Subsidiaries;

(vii)         Foreign Subsidiaries may become and remain liable with respect to
additional Indebtedness to finance working capital and otherwise in an aggregate
principal amount not to exceed $15,000,000 at any time outstanding;

(viii)        Holdings may remain liable with respect to any promissory note
issued in exchange for Holdings Capital Stock in transactions otherwise
permitted by subsection 7.4(v); provided that such promissory notes shall be
subordinated to the Obligations on terms reasonably satisfactory to
Administrative Agent; and

(ix)           Company and its Domestic Subsidiaries may become and remain
liable with respect to Indebtedness not exceeding $20,000,000.

7.2                               Liens and Related Matters.

A.            Prohibition on Liens.  Each of Holdings and Company shall not, and
shall not permit any of its Subsidiaries to, directly or indirectly, create,
incur, assume or permit to exist any Lien on or with respect to any property or
asset of any kind (including any document or instrument in respect of goods or
accounts receivable) of Holdings or any of its Subsidiaries, whether now owned
or hereafter acquired, or any income or profits therefrom, or file or permit the
filing of, or permit to remain in effect, any financing statement or other
similar notice of any Lien with respect to any such property, asset, income or
profits under the UCC or under any similar recording or notice statute, except:

(i)            Permitted Encumbrances;

(ii)           Liens described in Schedule 7.2 annexed hereto;

(iii)          Liens securing Indebtedness incurred pursuant to subsection
7.1(iii); provided that such Liens shall not in the aggregate secure
Indebtedness in excess of $8,000,000 in Fiscal Year 2006, $12,000,000 in Fiscal
Year 2007, $16,000,000 in Fiscal Year 2008 and $20,000,000 in Fiscal Year 2009
and thereafter; and

(iv)          Other Liens in an aggregate amount not to exceed $100,000 at any
time outstanding.

Notwithstanding the foregoing, Holdings and its Subsidiaries shall not enter
into, or suffer to exist, any control agreements (as such term is defined in the
UCC), other than Control Agreements entered into pursuant to subsection 6.11 or
the Security Agreement.

B.            Equitable Lien in Favor of Lenders.  If Holdings or any of its
Subsidiaries shall create or assume any Lien upon any of its properties or
assets, whether now owned or hereafter acquired, other than Liens excepted by
the provisions of subsection 7.2A, it

86


--------------------------------------------------------------------------------




shall make or cause to be made effective provision whereby the Obligations will
be secured by such Lien equally and ratably with any and all other Indebtedness
secured thereby as long as any such Indebtedness shall be so secured; provided
that, notwithstanding the foregoing, this covenant shall not be construed as a
consent by Requisite Lenders to the creation or assumption of any such Lien not
permitted by the provisions of subsection 7.2A.

C.            No Further Negative Pledges.  Neither Holdings nor any of its
Subsidiaries shall enter into any agreement (other than the Loan Documents)
prohibiting the creation or assumption of any Lien upon any of its properties or
assets, whether now owned or hereafter acquired, except with respect to (i)
restrictions by reason of customary provisions restricting assignment,
subletting or other transfers contained in leases, licenses and similar
agreements entered into in the ordinary course of business (provided that such
restrictions are limited to the property or assets secured by such Liens or the
property or assets subject to such leases, licenses or similar agreements, as
the case may be), (ii) purchase money Indebtedness and Capital Leases permitted
to be incurred under this subsection, Permitted Encumbrances described in clause
(iii) of such defined term or Liens permitted under subsection 7.2A(ii) and
restrictions in the agreements relating thereto that limit the right of the
Company to dispose of or transfer the assets subject to such Liens, (iii)
restrictions imposed by customary provisions in partnership agreements, limited
liability company organizational governance documents, joint venture agreements
and other similar agreements that restrict the transfer of ownership interests
in such partnership, limited liability company, joint venture or similar Person,
(iv) specific property encumbered to secure payment of particular Indebtedness
or to be sold pursuant to an executed agreement with respect to a permitted
Asset Sale and other permitted sales of assets, (v) restrictions contained in
agreements with respect to Indebtedness incurred by any Foreign Subsidiary in
accordance with this Agreement; provided that such restrictions are limited to
the property or assets of such Foreign Subsidiary, and (vi) provisions limiting
the disposition or distribution of assets or property in joint venture
agreements, sale-leaseback agreements, stock sale agreements and other similar
agreements, which limitation is applicable only to the assets that are the
subject of such agreements.

D.            No Restrictions on Subsidiary Distributions to Company or Other
Subsidiaries.  Except as provided in the Loan Documents, each of Holdings and
Company will not, and will not permit any of its Subsidiaries to, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any such Subsidiary to
(i) pay dividends or make any other distributions on any of such Subsidiary’s
Capital Stock owned by Holdings or any other Subsidiary of Holdings, (ii) repay
or prepay any Indebtedness owed by such Subsidiary to Holdings or any other
Subsidiary of Holdings, (iii) make loans or advances to Holdings or any other
Subsidiary of Holdings, or (iv) transfer any of its property or assets to
Holdings or any other Subsidiary of Holdings, in each case such dividends,
distributions, repayments, loans or transfers to Holdings are subject to the
limitations set forth in subsection 7.4 hereof and except (a) as provided in
this Agreement, (b) as may be provided in an agreement with respect to a
permitted Asset Sale and other permitted sales of assets, (c) by reason of
customary provisions restricting assignments, subletting or other transfers
contained in leases, licenses, joint venture agreements and similar agreements
entered into in the ordinary course of business (provided that such restrictions
are limited to the property or assets subject to such leases, licenses, joint
venture agreements or similar agreements, as the case may be), (d) that are or
were created by virtue of any transfer of, agreement to transfer or option or

87


--------------------------------------------------------------------------------




right with respect to any property, assets or Capital Stock not otherwise
prohibited under this Agreement, (e) in any instrument governing Indebtedness or
Capital Stock of a Person acquired by Holdings or any of its Subsidiaries as in
effect at the time of such acquisition (except to the extent such Indebtedness
or Capital Stock was incurred in connection with or in contemplation of such
acquisition), which encumbrance or restriction is not applicable to any Person,
or the properties or assets of any Person, other than the Person, or the
property or assets of the Person, so acquired; provided that, in the case of
Indebtedness, such Indebtedness was permitted by subsection 7.1 to be incurred,
(f) in any agreement for the sale or other disposition of a Subsidiary that
restricts distributions by that Subsidiary pending the sale or other
disposition, (g) restrictions on the disposal of or transfer of assets subject
to Liens relating to purchase money Indebtedness and Capital Leases and (h) in
provisions in agreements or instruments which prohibit the payment of dividends
or the making of other distributions with respect to any class of Capital Stock
of a Person other than on a pro rata basis.

7.3                               Investments; Acquisitions.

Holdings shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, make or own any Investment in any Person, including any Joint
Venture, or acquire, by purchase or otherwise, all or substantially all the
business, property or fixed assets of, or Capital Stock or other ownership
interest of any Person, or any division or line of business of any Person
except:

(i)            Company and any other Subsidiary of Holdings may make and own
Investments in Cash Equivalents;

(ii)           Company and Subsidiary Guarantors may make and own equity
Investments in other Subsidiary Guarantors and Holdings may own the Investments
owned by it in Company and any Foreign Subsidiary permitted hereunder;

(iii)          Company and any other Subsidiary of Holdings may make
intercompany loans to the extent permitted under subsection 7.1(iv);

(iv)          Company and any other Subsidiary of Holdings may make Consolidated
Capital Expenditures;

(v)           Company and any other Subsidiary of Holdings may continue to own
the Investments owned by them and described in Schedule 7.3 annexed hereto;

(vi)          Holdings, Company or any Subsidiary of Holdings may make loans to
their respective employees for the purchase of shares of the Capital Stock of
Holdings; provided that the aggregate principal amount of all such loans at any
time outstanding does not exceed $10,000,000 during the term of the Agreement;
and such Person pledges any notes evidencing such loans to Administrative Agent
for the benefit of Lenders pursuant to the Security Agreement, and that the
proceeds of the sale of such Capital Stock are promptly contributed by Holdings
to Company;

88


--------------------------------------------------------------------------------


(vii)                           Company and any other Subsidiary of Holdings may
acquire Securities in connection with the satisfaction or enforcement of
Indebtedness or claims due or owing to such Subsidiary or as security for any
such Indebtedness or claim;

(viii)                        Company and any other Subsidiary of Holdings may
receive Investments in connection with permitted Asset Sales pursuant to
subsection 7.6(iii) and other permitted sales of assets under subsection 7.6(v);
provided that all such Investments are pledged to Administrative Agent for the
benefit of Lenders pursuant to the Security Agreement;

(ix)                                Holdings may repurchase shares of Holdings
Capital Stock (or any options or rights to acquire such Capital Stock) from any
former or current employee of Holdings or its Subsidiaries to the extent
permitted under subsection 7.4;

(x)                                   Company and any other Subsidiary of
Holdings may acquire assets (including Capital Stock and including Capital Stock
of Subsidiaries formed in connection with any such acquisition) (in each case, a
“Permitted Acquisition”) and continue to own such assets after the acquisition
thereof; provided that (i) the aggregate amount of Cash consideration paid by
Company and any other Subsidiary of Holdings for Permitted Acquisitions shall
not exceed $10,000,000 in any one Fiscal Year or $30,000,000 in the aggregate,
and (ii) the aggregate amount of consideration consisting of equity Securities
paid by Company and any other Subsidiary of Holdings for Permitted Acquisitions
shall not exceed $10,000,000; and provided further that (i) Holdings and Company
shall, and shall cause its Subsidiaries to, comply with the requirements of
subsections 6.8 and 6.9 with respect to each such acquisition that results in a
Person becoming a Subsidiary, (ii) Company shall have delivered a disclosure
statement updating each of the Schedules to this Agreement and the other Loan
Documents to reflect any factual revisions or modifications to the information
set forth therein resulting from such acquisition; provided that any such update
which alters the substantive effect of any representation or warranty, covenant
or any other term or condition of this Agreement or any other Loan Document or
which discloses an event or circumstance that, in any case, would otherwise
require the consent of Administrative Agent, Requisite Lenders or Lenders to
such modification, event or circumstance, shall not constitute a modification of
this Agreement or any other Loan Document or a permitted disclosure hereunder or
thereunder, and shall not excuse any Event of Default or Potential Event of
Default which may otherwise arise in connection therewith, without written
consent required hereunder of Administrative Agent, Requisite Lenders or
Lenders, as the case may be; (iii) after giving effect to such acquisition, the
Subsidiaries of Holdings (1) shall not be engaged in any business not permitted
by subsection 7.9, (2) shall be in compliance on a pro forma basis after giving
effect to such acquisition with each of the financial covenants contained in
subsection 7.5, (3) no Event of Default or Potential Event of Default shall have
occurred and be continuing or would result from such acquisition, (4) the
representations and warranties in Section 5 hereof  (as supplemented in
accordance with (ii) above) shall be true, correct and

89


--------------------------------------------------------------------------------




complete in all material respects on and as of the Permitted Acquisition closing
date to the same extent as though made on and as of that date (or, to the extent
such representations and warranties specifically relate to an earlier date, such
representations and warranties shall have been true, correct and complete in all
material respects on and as of such earlier date), and (5) Company shall have
delivered to Administrative Agent and the Lenders an Officer’s Certificate to
the effect set forth in the foregoing clauses (1) through (4) and a Compliance
Certificate to evidence clause (2); and (iv) on or before the Permitted
Acquisition closing date, Lenders shall have received from Company such other
documents and information (including financial information) in respect of such
Permitted Acquisition as any Lender may (through Administrative Agent)
reasonably request;

(xi)                                Company and any other Subsidiary of Holdings
may make and own Investments deemed to arise out of guaranties which are
otherwise permitted by this Agreement;

(xii)                             Holdings, Company and the Subsidiary
Guarantors may make and own Investments in Foreign Subsidiaries, provided that
the amount of all such Investments made from and after the Restatement Date
minus the amount of all cash dividends, distributions and other payments
received by Holdings, Company or any of the Subsidiary Guarantors in respect of
such Investments after the Restatement Date shall not at any time exceed
$25,000,000;

(xiii)                          Foreign Subsidiaries may make and own
Investments in Holdings or any of its Subsidiaries; and

(xiv)                         Company and the Subsidiary Guarantors may make and
own other Investments in addition to the Investments otherwise permitted in this
subsection 7.3; provided that the aggregate amount of such Investments does not
exceed $2,000,000.

7.4                               Restricted Junior Payments.

Neither Company nor Holdings shall, nor shall either permit any of its
Subsidiaries to, directly or indirectly, declare, order, pay, make or set apart
any sum for any Restricted Junior Payment; provided that (i) Company and any
Foreign Subsidiary of Holdings may make Restricted Junior Payments to Holdings
in an aggregate amount not to exceed $300,000 in any Fiscal Year, to the extent
necessary to permit Holdings to pay general administrative costs and expenses
(other than Management Fees), (ii) Company and any Foreign Subsidiary of
Holdings may make Restricted Junior Payments to Holdings to the extent necessary
to permit Holdings to discharge the consolidated tax liabilities of Holdings and
its Subsidiaries, in each case so long as Holdings applies the amount of any
such Restricted Junior Payment for such purpose, (iii) Company may make
Restricted Junior Payments to Holdings for the purpose of funding Investment by
Holdings in Foreign Subsidiaries of Holdings, so long as such Investment by
Holdings is promptly made and is permitted by subsection 7.3, (iv) any Foreign
Subsidiaries of Holdings may make Restricted Junior Payments to Holdings
provided that the proceeds thereof are promptly contributed by Holdings to
Company as common equity, (v) so long as no Event of Default or Potential Event
of Default shall have occurred and be continuing or shall be caused thereby,
Company may make Restricted Junior Payments to Holdings to the extent necessary
to permit Holdings to repurchase Holdings Capital Stock (or any options rights
to acquire such Capital Stock) from any former or current

90


--------------------------------------------------------------------------------




employee of Holdings or its Subsidiaries so long as the aggregate amount of all
such repurchases shall not exceed $5,000,000 in any Fiscal Year and shall not
exceed $10,000,000 in the aggregate, and Holdings may repurchase such Capital
Stock using the proceeds of such Restricted Junior Payments by Company or, if
such Restricted Junior Payments are not made by Company in sufficient amounts to
effect such repurchase, Holdings may issue promissory notes in exchange for such
Capital Stock and may subsequently redeem such promissory notes, and (vi) so
long as no Event of Default or Potential Event of Default shall have occurred
and be continuing or shall be caused thereby and the Applicable Consolidated
Leverage Ratio is 3.00:1.00 or less, Company may make Restricted Junior Payments
to Holdings to the extent necessary to permit Holdings to make payments of
Restricted Junior Payments from the portion of Consolidated Excess Cash Flow not
required to be applied to prepayment of Loans pursuant to subsection
2.4B(iii)(d).

7.5                               Financial Covenants.

Maximum Leverage Ratio.  Company shall not suffer or permit the Consolidated
Leverage Ratio as of the last day of any Fiscal Quarter ended on or after
December 31, 2006 to exceed 4.50:1.00.

7.6                               Restriction on Fundamental Changes; Asset
Sales.

Each of Holdings and Company shall not, and shall not permit any of its
Subsidiaries to, alter the corporate, capital or legal structure of Company or
any other Subsidiary of Holdings, or enter into any transaction of merger or
consolidation, or liquidate, wind-up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease or sub-lease (as lessor or
sublessor), transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any part of its business, property or assets (including its
notes or receivables and Capital Stock of a Subsidiary, whether newly issued or
outstanding), whether now owned or hereafter acquired, except:

(i)                                     any Subsidiary of Holdings (other than
Company) may be merged with or into Company or any Subsidiary Guarantor, or be
liquidated, wound up or dissolved, or all or any part of its business, property
or assets may be conveyed, sold, leased, transferred or otherwise disposed of,
in one transaction or a series of transactions, to Company or any Subsidiary
Guarantor; provided that, in the case of such a merger, Company or such
Subsidiary Guarantor shall be the continuing or surviving Person;

(ii)                                  any Foreign Subsidiary that is not a
Subsidiary Guarantor may be merged with or into any Subsidiary of Holdings or be
liquidated, wound up or dissolved;

(iii)                               Company and any other Subsidiary of Holdings
may sell or otherwise dispose of assets in transactions that do not constitute
or are excluded from the definition of Asset Sales; provided that the
consideration received for such assets shall be in an amount at least equal to
the fair market value thereof;

(iv)                              Company and any other Subsidiary of Holdings
may dispose of obsolete, worn out or surplus property in the ordinary course of
business, including the

91


--------------------------------------------------------------------------------




abandonment of any trademarks, trade names or other intellectual property no
longer useful in the business of the Loan Parties;

(v)                                 Company and any other Subsidiary of Holdings
may make Asset Sales of assets having an aggregate, cumulative fair market value
not in excess of $800,000 per Fiscal Year; provided that (a) the consideration
received for such assets shall be in an amount at least equal to the fair market
value thereof; (b)  the consideration received shall be at least 75% cash; and
(c) the proceeds of such Asset Sales shall be applied as required by
subsection 2.4B(iii)(a) or subsection 2.4D;

(vi)                              in order to resolve disputes that occur in the
ordinary course of business, the Subsidiaries of Holdings may discount or
otherwise compromise for less than the face value thereof, notes or accounts
receivable;

(vii)                           Company or any other Subsidiary of Holdings may
sell or dispose of shares of Capital Stock of any of its Subsidiaries in order
to qualify members of the Governing Body of the Subsidiary if required by
applicable law; and

(viii)                        any Person may be merged with or into Company or
any other Subsidiary of Holdings if the acquisition of the Capital Stock of such
Person by such Subsidiary would have been permitted pursuant to subsection 7.3;
provided that (a) in the case of Company, Company shall be the continuing or
surviving Person, (b) if such a Subsidiary is not the surviving or continuing
Person, the surviving Person becomes a Subsidiary of Holdings and complies with
the provisions of subsection 6.8 and (c) no Potential Event of Default or Event
of Default shall have occurred or be continuing after giving effect thereto.

7.7                               Transactions with Shareholders and Affiliates.

Each of Holdings and Company shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly, enter into or permit to exist any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any holder of 5% or more of any class of
equity Securities of Company or with any Affiliate of Company or of any such
holder, on terms that are less favorable to Company or that Subsidiary, as the
case may be, than those that might be obtained at the time from Persons who are
not such a holder or Affiliate; provided that the foregoing restriction shall
not apply to (i) any transaction between Company and any of its wholly-owned
Subsidiaries or between any of its wholly-owned Subsidiaries, (ii) reasonable
and customary fees paid to independent members of the Governing Bodies of
Holdings and its Subsidiaries, (iii) employment agreements in the ordinary
course, (iv) payments of fees to Sponsors and their Affiliates on the
Restatement Date and reimbursement of expenses to Sponsors on the Restatement
Date, (vi) reimbursement of reasonable out-of-pocket expenses of Sponsors
incurred in connection with the Business of Holdings and its Subsidiaries,
(vii) reimbursement of Transaction Costs, (viii) distributions to Holdings to
permit Holdings to repurchase its Capital Stock as permitted by subsection
7.3(ix) and subsection 7.4(ii), or (ix) transactions set forth on Schedule 7.7
annexed hereto.

92


--------------------------------------------------------------------------------




7.8                               Sales and Lease-Backs.

Each of Holdings and Company shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly, become or remain liable as lessee or as
a guarantor or other surety with respect to any lease, whether an Operating
Lease or a Capital Lease, of any property (whether real, personal or mixed),
whether now owned or hereafter acquired, (i) that Company or any such Subsidiary
has sold or transferred or is to sell or transfer to any other Person (other
than any of the Subsidiaries that is a Subsidiary Guarantor) or (ii) that
Company or any of its Subsidiary Guarantors intends to use for substantially the
same purpose as any other property that has been or is to be sold or transferred
by Company or any of its Subsidiary Guarantors to any Person (other than Company
or any of its Subsidiaries that is a Subsidiary Guarantor) in connection with
such lease; provided that Holdings’ Subsidiaries may become and remain liable as
lessee, guarantor or other surety with respect to any such lease if and to the
extent that such Subsidiaries would be permitted to enter into, and remain
liable under, such lease to the extent that the transaction would be permitted
under subsection 7.1, assuming the sale and lease back transaction constituted
Indebtedness in a principal amount equal to the gross proceeds of the sale.

7.9                               Conduct of Business.

From and after the Restatement Date, each of Holdings and Company shall not, and
shall not permit any of its Subsidiaries to, engage in any businesses other than
(i) the personal care business engaged in by Company and any other Subsidiary of
Holdings on the Restatement Date and similar or related businesses and (ii) such
other lines of business as may be consented to by Requisite Lenders.  From and
after the Restatement Date, Holdings shall not (i) engage in any business other
than entering into and performing its obligations under and in accordance with
the Loan Documents to which it is a party (including, without limitation, the
payment of Transaction Costs) and other activities incidental thereto (including
the issuance of notes (which are subordinated to the Obligations on terms
reasonably satisfactory to Administrative Agent) in payment of redemption price
for Holdings’ Capital Stock (or any option rights to acquire such Capital Stock)
from any former or current employer of any Loan Party) or (ii) own any assets
other than (a) the Capital Stock of Company, (b) the Capital Stock of its
Foreign Subsidiaries and (c) Cash and Cash Equivalents in an amount not to
exceed $250,000.

7.10                        Fiscal Year.

Each of Holdings and Company shall not and shall not permit any of its
Subsidiaries to, change their respective Fiscal Year-end or their respective
Fiscal Quarter-ends from that in effect on the Restatement Date.

7.11                        OFAC.

Neither Holdings nor any Subsidiary of Holdings: (i) will become a person whose
property or interests in property are blocked or subject to blocking pursuant to
Section 1 of Executive Order 13224 of September 23, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit or Support
Terrorism (66 Fed. Reg. 49079(2001)), (ii) will engage in any dealings or
transactions prohibited by Section 2 of such

93


--------------------------------------------------------------------------------




executive order, or be otherwise associated with any such person in any manner
violative of Section 2, or (iii) will otherwise become a person on the list of
Specially Designated Nationals and Blocked Persons or subject to the limitations
or prohibitions under any other OFAC regulation or executive order.

Section 8.                                          EVENTS OF DEFAULT

If any of the following conditions or events (“Events of Default”) shall occur:

8.1                               Failure to Make Payments When Due.

Failure by Company to pay any installment of principal of any Loan when due,
whether at stated maturity, by acceleration, by notice of voluntary prepayment,
by mandatory prepayment or otherwise; failure by Company to pay when due any
amount payable to an Issuing Lender in reimbursement of any drawing under a
Letter of Credit; or failure by Company to pay any interest on any Loan or any
fee or any other amount due under this Agreement within five days after the date
due; or

8.2                               Default in Other Agreements.

(i)                                     Failure of Holdings, Company or any of
their Subsidiaries to pay when due any principal of or interest on or any other
amount payable in respect of one or more items of Indebtedness (other than
Indebtedness referred to in subsection 8.1) or Contingent Obligations in an
individual principal amount of $1,500,000 or more or with an aggregate principal
amount of $1,500,000 or more, in each case beyond the end of any grace period
provided therefor; or

(ii)                                  breach or default by Holdings, Company or
any of their Subsidiaries with respect to any other material term of (a) one or
more items of Indebtedness or Contingent Obligations in the individual or
aggregate principal amounts referred to in clause (i) above or (b) any loan
agreement, mortgage, indenture or other agreement relating to such item(s) of
Indebtedness or Contingent Obligation(s), if the effect of such breach or
default is to cause, or to permit the holder or holders of that Indebtedness or
Contingent Obligation(s) (or a trustee on behalf of such holder or holders) to
cause, that Indebtedness or Contingent Obligation(s) to become or be declared
due and payable prior to its stated maturity or the stated maturity of any
underlying obligation, as the case may be (upon the giving or receiving of
notice, lapse of time, both, or otherwise); or

8.3                               Breach of Certain Covenants.

Failure of Company to perform or comply with any term or condition contained in
subsection 2.5, 6.2 or Section 7 of this Agreement; provided, however, that an
Event of Default under subsection 7.5 shall be deemed cured, with retroactive
effect, if (A) Company delivers written notice of its intent to cure such Event
of Default with a Permitted Cure Issuance to Administrative Agent concurrently
with the Compliance Certificate required pursuant to subsection 6.1(iv)(b) with
respect to the relevant Fiscal Quarter, and (B) Company receives the proceeds of
such Permitted Cure Issuance within fifteen (15) Business Days after delivery of
such notice, it being further agreed that (x) Consolidated EBITDA shall be
deemed increased by

94


--------------------------------------------------------------------------------




the amount of such Permitted Cure Issuance for purposes of (and only for
purposes of) calculating the Consolidated Leverage Ratio under subsection 7.5
for any fiscal period that includes the Fiscal Quarter immediately preceding
such Permitted Cure Issuance, (y) no more than one Permitted Cure Issuance may
be made in any five Fiscal Quarter period and (z) no more than three Permitted
Cure Issuances may be made throughout the term of this Agreement; or

8.4                               Breach of Warranty.

Any representation, warranty, certification or other statement made by Holdings,
Company or any of their Subsidiaries in any Loan Document or in any statement or
certificate at any time given by Holdings, Company or any of their Subsidiaries
in writing pursuant hereto or thereto or in connection herewith or therewith
shall be false in any material respect on the date as of which made; or

8.5                               Other Defaults Under Loan Documents.

Any Loan Party shall default in the performance of or compliance with any term
contained in this Agreement or any of the other Loan Documents, other than any
such term referred to in any other subsection of this Section 8, and such
default shall not have been remedied or waived within 30 days after the earlier
of (i) an Officer of Holdings, Company or such Loan Party becoming aware of such
default or (ii) receipt by Company or such Loan Party of notice from
Administrative Agent or any Lender of such default; or

8.6                               Involuntary Bankruptcy; Appointment of
Receiver, etc.

(i)                                     A court having jurisdiction in the
premises shall enter a decree or order for relief in respect of Holdings Company
or any of its Subsidiaries in an involuntary case under the Bankruptcy Code or
under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, which decree or order is not stayed; or any other similar
relief shall be granted under any applicable federal or state law; or

(ii)                                  an involuntary case shall be commenced
against Holdings, Company or any of their Subsidiaries under the Bankruptcy Code
or under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect; or a decree or order of a court having jurisdiction in the
premises for the appointment of a receiver, liquidator, sequestrator, trustee,
custodian or other officer having similar powers over Holdings, Company or any
of its Subsidiaries, or over all or a substantial part of its property, shall
have been entered; or there shall have occurred the involuntary appointment of
an interim receiver, trustee or other custodian of Holdings, Company or any of
their Subsidiaries for all or a substantial part of its property; or a warrant
of attachment, execution or similar process shall have been issued against any
substantial part of the property of Holdings, Company or any of its
Subsidiaries, and any such event described in this clause (ii) shall continue
for 60 days unless dismissed, bonded or discharged; provided that each of
Holdings and Company (for itself and its Subsidiaries) hereby expressly
authorizes Administrative Agent and Lenders to appear in any court conducting
any relevant case or proceeding during such 60-day period to preserve, protect
and defend their rights under the Loan Documents; or

95


--------------------------------------------------------------------------------




8.7                               Voluntary Bankruptcy; Appointment of Receiver,
etc.

(i)                                     Holdings, Company or any of their
Subsidiaries shall have an order for relief entered with respect to it or
commence a voluntary case under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect, or
shall consent to the entry of an order for relief in an involuntary case, or to
the conversion of an involuntary case to a voluntary case, under any such law,
or shall consent to the appointment of or taking possession by a receiver,
trustee or other custodian for all or a substantial part of its property; or
Holdings, Company or any of their Subsidiaries shall make any assignment for the
benefit of creditors; or

(ii)                                  Holdings, Company or any of their
Subsidiaries shall be unable, or shall fail generally, or shall admit in writing
its inability, to pay its debts as such debts become due; or the Governing Body
of Holdings, Company or any of their Subsidiaries (or any committee thereof)
shall adopt any resolution or otherwise authorize any action to approve any of
the actions referred to in clause (i) above or this clause (ii); or

8.8                               Judgments and Attachments.

Any money judgment, writ or warrant of attachment or similar process involving
(i) in any individual case an amount in excess of $1,500,000 or (ii) in the
aggregate at any time an amount in excess of $1,500,000, in either case to the
extent not adequately covered by insurance as to which a solvent and
unaffiliated insurance company has acknowledged coverage, shall be entered or
filed against Holdings, Company or any of their Subsidiaries or any of their
respective assets and shall remain undischarged, unvacated, unbonded or unstayed
for a period of 60 days (or in any event later than five days prior to the date
of any proposed sale thereunder); or

8.9                               Dissolution.

Any order, judgment or decree shall be entered against Holdings, Company or any
of their Subsidiaries decreeing the dissolution or split up of Holdings, Company
or that Subsidiary and such order shall remain undischarged or unstayed for a
period in excess of 30 days; or

8.10                        Employee Benefit Plans.

There shall occur one or more ERISA Events that individually or in the aggregate
result in or could reasonably be expected to result in liability of Company, any
of its Subsidiaries (including any such liability of their respective ERISA
Affiliates for which the Company or its Subsidiaries are jointly and severally
liable) in excess of $2,000,000 during the term of this Agreement; or

8.11                        Change in Control.

A Change in Control shall have occurred; or

96


--------------------------------------------------------------------------------




8.12                        Invalidity of Loan Documents; Failure of Security;
Repudiation of Obligations.

At any time after the execution and delivery thereof, (i) any Loan Document or
any provision thereof, for any reason, other than the satisfaction in full of
all Obligations, shall cease to be in full force and effect (other than in
accordance with its terms) or shall be declared to be null and void, (ii) any
Collateral Document shall cease to be in full force and effect (other than by
reason of a release of Collateral thereunder in accordance with the terms hereof
or thereof, the satisfaction in full of the Obligations or any other termination
of such Collateral Document in accordance with the terms hereof or thereof) or
shall be declared null and void, or Administrative Agent shall not have or shall
cease to have a valid and perfected First Priority Lien in any Collateral
purported to be covered thereby (other than in accordance with its terms), in
each case for any reason other than the failure of Administrative Agent or any
Lender to take any action within its control, or (iii) any Loan Party shall
contest the validity or enforceability of any Loan Document or any provision
thereof in writing or deny in writing that it has any further liability,
including with respect to future advances by Lenders, under any Loan Document to
which it is a party:

THEN (i) upon the occurrence of any Event of Default described in subsection
8.6, 8.7 or 8.11, each of (a) the unpaid principal amount of and accrued
interest on the Loans, (b) an amount equal to the maximum amount that may at any
time be drawn under all Letters of Credit then outstanding (whether or not any
beneficiary under any such Letter of Credit shall have presented, or shall be
entitled at such time to present, the drafts or other documents or certificates
required to draw under such Letter of Credit), and (c) all other Obligations
shall automatically become immediately due and payable, without presentment,
demand, protest or other requirements of any kind, all of which are hereby
expressly waived by Company, and the obligation of each Lender to make any Loan,
the obligation of Administrative Agent to issue any Letter of Credit and the
right of any Lender to issue any Letter of Credit hereunder shall thereupon
terminate, and (ii) upon the occurrence and during the continuation of any other
Event of Default, Administrative Agent shall, upon the written request or with
the written consent of Requisite Lenders, by written notice to Company, declare
all or any portion of the amounts described in clauses (a) through (c) above to
be, and the same shall forthwith become, immediately due and payable, and the
obligation of each Lender to make any Loan, the obligation of Administrative
Agent to issue any Letter of Credit and the right of any Lender to issue any
Letter of Credit hereunder shall thereupon terminate; provided that the
foregoing shall not affect in any way the obligations of Revolving Lenders under
subsection 3.3C(i) or the obligations of Revolving Lenders to purchase
assignments of any unpaid Swing Line Loans as provided in subsection 2.1A(iii).

Any amounts described in clause (b) above, when received by Administrative
Agent, shall be held by Administrative Agent pursuant to the terms of the
Security Agreement and shall be applied as therein provided.

Notwithstanding anything contained in the second preceding paragraph, if at any
time within 60 days after an acceleration of the Loans pursuant to clause (ii)
of such paragraph Company shall pay all arrears of interest and all payments on
account of principal which shall have become due other than as a result of such
acceleration (with interest on principal and, to the

97


--------------------------------------------------------------------------------




extent permitted by law, on overdue interest, at the rates specified in this
Agreement) and all Events of Default and Potential Events of Default (other than
non-payment of the principal of and accrued interest on the Loans, in each case
which is due and payable solely by virtue of acceleration) shall be remedied or
waived pursuant to subsection 10.6, then Requisite Lenders, by written notice to
Company, may at their option rescind and annul such acceleration and its
consequences; but such action shall not affect any subsequent Event of Default
or Potential Event of Default or impair any right consequent thereon.  The
provisions of this paragraph are intended merely to bind Lenders to a decision
which may be made at the election of Requisite Lenders and are not intended,
directly or indirectly, to benefit Company, and such provisions shall not at any
time be construed so as to grant Company the right to require Lenders to rescind
or annul any acceleration hereunder or to preclude Administrative Agent or
Lenders from exercising any of the rights or remedies available to them under
any of the Loan Documents, even if the conditions set forth in this paragraph
are met.

Section 9.                                          ADMINISTRATIVE AGENT

9.1                               Appointment.

A.                                    Appointment of Administrative Agent.  BNP
Paribas is hereby appointed Administrative Agent hereunder and under the other
Loan Documents.  Each Lender hereby authorizes Administrative Agent to act as
Administrative Agent in accordance with the terms of this Agreement and the
other Loan Documents.  Administrative Agent agrees to act upon the express
conditions contained in this Agreement and the other Loan Documents, as
applicable.  The provisions of this Section 9 are solely for the benefit of
Administrative Agent and Lenders and no Loan Party shall have rights as a third
party beneficiary of any of the provisions thereof.  In performing its functions
and duties under this Agreement, Administrative Agent (other than as provided in
subsection 2.1D) shall act solely as an agent of Lenders and does not assume and
shall not be deemed to have assumed any obligation towards or relationship of
agency or trust with or for Company or any other Loan Party.

B.                                    Appointment of Supplemental Collateral
Agents.  It is the purpose of this Agreement and the other Loan Documents that
there shall be no violation of any law of any jurisdiction denying or
restricting the right of banking corporations or associations to transact
business as Administrative Agent or trustee in such jurisdiction.  It is
recognized that in case of litigation under this Agreement or any of the other
Loan Documents, and in particular in case of the enforcement of any of the Loan
Documents, or in case Administrative Agent deems that by reason of any present
or future law of any jurisdiction it may not exercise any of the rights, powers
or remedies granted herein or in any of the other Loan Documents or take any
other action which may be desirable or necessary in connection therewith, it may
be necessary that Administrative Agent appoint an additional individual or
institution as a separate trustee, co-trustee, collateral agent or collateral
co-agent (any such additional individual or institution being referred to herein
individually as a “Supplemental Collateral Agent” and collectively as
“Supplemental Collateral Agents”).

In the event that Administrative Agent appoints a Supplemental Collateral Agent
with respect to any Collateral, (i) each and every right, power, privilege or
duty expressed or intended by this Agreement or any of the other Loan Documents
to be exercised by or vested in

98


--------------------------------------------------------------------------------




or conveyed to Administrative Agent with respect to such Collateral shall be
exercisable by and vest in such Supplemental Collateral Agent to the extent, and
only to the extent, necessary to enable such Supplemental Collateral Agent to
exercise such rights, powers and privileges with respect to such Collateral and
to perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Collateral Agent shall run to and be
enforceable by Administrative Agent or such Supplemental Collateral Agent, and
(ii) the provisions of this Section 9 and of subsections 10.2 and 10.3 that
refer to Administrative Agent shall inure to the benefit of such Supplemental
Collateral Agent and all references therein to Administrative Agent shall be
deemed to be references to Administrative Agent and/or such Supplemental
Collateral Agent, as the context may require.

Should any instrument in writing from Company or any other Loan Party be
required by any Supplemental Collateral Agent so appointed by Administrative
Agent for more fully and certainly vesting in and confirming to him or it such
rights, powers, privileges and duties, Company shall, or shall cause such Loan
Party to, execute, acknowledge and deliver any and all such instruments promptly
upon request by Administrative Agent.  In case any Supplemental Collateral
Agent, or a successor thereto, shall die, become incapable of acting, resign or
be removed, all the rights, powers, privileges and duties of such Supplemental
Collateral Agent, to the extent permitted by law, shall vest in and be exercised
by Administrative Agent until the appointment of a new Supplemental Collateral
Agent.

C.                                    Control.   Each Lender and Administrative
Agent hereby appoint each other Lender as agent for the purpose of perfecting
Administrative Agent’s security interest in assets that, in accordance with the
UCC, can be perfected by possession or control.

9.2                               Powers and Duties; General Immunity.

A.                                    Powers; Duties Specified.  Each Lender
irrevocably authorizes the Administrative Agent to take such action on such
Lender’s behalf and to exercise such powers, rights and remedies hereunder and
under the other Loan Documents as are specifically delegated or granted to
Administrative Agent by the terms hereof and thereof, together with such powers,
rights and remedies as are reasonably incidental thereto.  Administrative Agent
shall have only those duties and responsibilities that are expressly specified
in this Agreement and the other Loan Documents.  Administrative Agent may
exercise such powers, rights and remedies and perform such duties by or through
its agents or employees.  Administrative Agent shall not have, by reason of this
Agreement or any of the other Loan Documents, a fiduciary relationship in
respect of any Lender or Company; and nothing in this Agreement or any of the
other Loan Documents, expressed or implied, is intended to or shall be so
construed as to impose upon Administrative Agent any obligations in respect of
this Agreement or any of the other Loan Documents except as expressly set forth
herein or therein.  Administrative Agent is further authorized by the Lenders to
enter into agreements supplemental hereto with any Loan Party for the purpose of
curing any formal defect, inconsistency, omission or ambiguity in this Agreement
or any Loan Document to which it is a party (without any consent or approval by
the Lenders).

B.                                    No Responsibility for Certain Matters. 
Administrative Agent shall not be responsible to any Lender for the execution,
effectiveness, genuineness, validity,

99


--------------------------------------------------------------------------------




enforceability, collectibility or sufficiency of this Agreement or any other
Loan Document or for any representations, warranties, recitals or statements
made herein or therein or made in any written or oral statements or in any
financial or other statements, instruments, reports or certificates or any other
documents furnished or made by Administrative Agent to Lenders or by or on
behalf of Sponsors, Holdings, Company or any of their Subsidiaries to
Administrative Agent or any Lender in connection with the Loan Documents and the
transactions contemplated thereby or for the financial condition or business
affairs of Sponsors, Holdings, Company or any of their Subsidiaries or any other
Person liable for the payment of any Obligations, nor shall Administrative Agent
be required to ascertain or inquire as to the performance or observance of any
of the terms, conditions, provisions, covenants or agreements contained in any
of the Loan Documents or as to the use of the proceeds of the Loans or the use
of the Letters of Credit or as to the existence or possible existence of any
Event of Default or Potential Event of Default.  Anything contained in this
Agreement to the contrary notwithstanding, Administrative Agent shall have no
liability arising from confirmations of the amount of outstanding Loans or the
Letter of Credit Usage or the component amounts thereof.

C.                                    Exculpatory Provisions.  Neither
Administrative Agent nor any of its officers, directors, employees or agents
shall be liable to Lenders for any action taken or omitted by Administrative
Agent under or in connection with any of the Loan Documents except to the extent
caused by Administrative Agent’s gross negligence or willful misconduct. 
Administrative Agent shall be entitled to refrain from any act or the taking of
any action (including the failure to take an action) in connection with this
Agreement or any of the other Loan Documents or from the exercise of any power,
discretion or authority vested in it hereunder or thereunder unless and until
Administrative Agent shall have received instructions in respect thereof from
Requisite Lenders (or such other Lenders as may be required to give such
instructions under subsection 10.6) and, upon receipt of such instructions from
Requisite Lenders (or such other Lenders, as the case may be), Administrative
Agent shall be entitled to act or (where so instructed) refrain from acting, or
to exercise such power, discretion or authority, in accordance with such
instructions; provided that Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose
Administrative Agent to liability or that is contrary to any Loan Document or
applicable law.  Without prejudice to the generality of the foregoing,
(i) Administrative Agent shall be entitled to rely, and shall be fully protected
in relying, upon any communication (including any electronic message, Internet
or intranet website posting or other distribution), instrument or document
believed by it to be genuine and correct and to have been signed or sent by the
proper person or persons, and shall be entitled to rely and shall be protected
in relying on opinions and judgments of attorneys (who may be attorneys for
Holdings, Company and its Subsidiaries), accountants, experts and other
professional advisors selected by it; and (ii) no Lender shall have any right of
action whatsoever against Administrative Agent as a result of Administrative
Agent acting or (where so instructed) refraining from acting under this
Agreement or any of the other Loan Documents in accordance with the instructions
of Requisite Lenders (or such other Lenders as may be required to give such
instructions under subsection 10.6).

D.                                    Administrative Agent Entitled to Act as
Lender.  The agency hereby created shall in no way impair or affect any of the
rights and powers of, or impose any duties or obligations upon, Administrative
Agent in its individual capacity as a Lender hereunder.  With respect to its
participation in the Loans and the Letters of Credit, Administrative Agent shall

100


--------------------------------------------------------------------------------




have the same rights and powers hereunder as any other Lender and may exercise
the same as though it were not performing the duties and functions delegated to
it hereunder, and the term “Lender” or “Lenders” or any similar term shall,
unless the context clearly otherwise indicates, include Administrative Agent in
its individual capacity.  Administrative Agent and its Affiliates may accept
deposits from, lend money to, acquire equity interests in and generally engage
in any kind of commercial banking, investment banking, trust, financial advisory
or other business with Company or any of its Affiliates as if it were not
performing the duties specified herein, and may accept fees and other
consideration from Company for services in connection with this Agreement and
otherwise without having to account for the same to Lenders.

9.3                               Independent Investigation by Lenders; No
Responsibility For Appraisal of Creditworthiness.

Each Lender agrees that it has made its own independent investigation of the
financial condition and affairs of Holdings, Company and their Subsidiaries in
connection with the making of the Loans and the issuance of Letters of Credit
hereunder and that it has made and shall continue to make its own appraisal of
the creditworthiness of Holdings, Company and its Subsidiaries. Administrative
Agent shall have no duty or responsibility, either initially or on a continuing
basis, to make any such investigation or any such appraisal on behalf of Lenders
or to provide any Lender with any credit or other information with respect
thereto, whether coming into its possession before the making of the Loans or at
any time or times thereafter, Administrative shall have no responsibility with
respect to the accuracy of or the completeness of any information provided to
Lenders.

 

9.4                               Right to Indemnity.

Each Lender, in proportion to its Pro Rata Share, severally agrees to indemnify
Administrative Agent and its officers, directors, employees, agents, attorneys,
professional advisors and Affiliates to the extent that any such Person shall
not have been reimbursed by Company, for and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including counsel fees and disbursements and fees and disbursements of
any financial advisor engaged by Administrative Agent) or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by or asserted
against Administrative Agent or such other Person in exercising the powers,
rights and remedies of Administrative Agent or performing duties of
Administrative Agent hereunder or under the other Loan Documents or otherwise in
its capacity as Administrative Agent in any way relating to or arising out of
this Agreement or the other Loan Documents; provided that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of
Administrative Agent resulting solely from Administrative Agent’s gross
negligence, bad faith or willful misconduct as determined by a final judgment of
a court of competent jurisdiction.  If any indemnity furnished to Administrative
Agent or any other such Person for any purpose shall, in the opinion of
Administrative Agent, be insufficient or become impaired, Administrative Agent
may call for additional indemnity and cease, or not commence, to do the acts
indemnified against until such additional indemnity is furnished.

101


--------------------------------------------------------------------------------




9.5                               Resignation of Administrative Agent; Successor
Administrative Agent and Swing Line Lender.

A.                                    Resignation; Successor Administrative
Agent.  Administrative Agent may resign at any time by giving 30 days’ prior
written notice thereof to Lenders and Company.  Upon any such notice of
resignation by Administrative Agent, Requisite Lenders shall have the right,
upon five Business Days’ notice to Company, to appoint a successor
Administrative Agent.  If no such successor shall have been so appointed by
Requisite Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, the retiring
Administrative Agent may, on behalf of Lenders, appoint a successor
Administrative Agent.  If such Administrative Agent shall notify Lenders and
Company that no Person has accepted such appointment as successor Administrative
Agent, such resignation shall nonetheless become effective in accordance with 
Administrative Agent’s notice and (i) the retiring Administrative Agent shall be
discharged from its duties and obligations under the Loan Documents, except that
any Collateral held by Administrative Agent will continue to be held by it until
a Person shall have accepted the appointment of successor Administrative Agent,
and (ii) all payments, communications and determinations provided to be made by,
to or through Administrative Agent shall instead be made by, to or through each
Lender directly, until such time as Requisite Lenders appoint a successor
Administrative Agent in accordance with this subsection 9.5A.  Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, that successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent and the retiring Administrative Agent shall
be discharged from its duties and obligations under this Agreement (if not
already discharged as set forth above).  After any retiring Administrative
Agent’s resignation hereunder, the provisions of this Section 9 shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement.

B.                                    Successor Swing Line Lender.  Any
resignation of Administrative Agent pursuant to subsection 9.5A shall also
constitute the resignation of Administrative Agent or its successor as Swing
Line Lender, and any successor Administrative Agent appointed pursuant to
subsection 9.5A shall, upon its acceptance of such appointment, become the
successor Swing Line Lender for all purposes hereunder.  In such event
(i) Company shall prepay any outstanding Swing Line Loans made by the retiring
Administrative Agent in its capacity as Swing Line Lender, (ii) upon such
prepayment, the retiring Administrative Agent and Swing Line Lender shall
surrender any Swing Line Note held by it to Company for cancellation, and
(iii) if so requested by the successor Administrative Agent and Swing Line
Lender in accordance with subsection 2.1E, Company shall issue a new Swing Line
Note to the successor Administrative Agent and Swing Line Lender substantially
in the form of Exhibit VI annexed hereto, in the amount of the Swing Line Loan
Commitment then in effect and with other appropriate insertions.

9.6                               Collateral Documents and Guaranties.

Each Lender (which term shall include, for purposes of this subsection 9.6, any
Lender in its capacity as a counterparty to a Hedge Agreement with Company or
one of its Subsidiaries) hereby further authorizes Administrative Agent, on
behalf of and for the benefit of

102


--------------------------------------------------------------------------------




Lenders, to enter into each Collateral Document as secured party and to be the
agent for and representative of Lenders under each Guaranty, and each Lender
agrees to be bound by the terms of each Collateral Document, the Intercreditor
Agreement, the Holdings Subordination Agreement and each Guaranty; provided that
Administrative Agent shall not (i) enter into or consent to any material
amendment, modification, termination or waiver of or departure from any
provision contained in any Collateral Document, the Intercreditor Agreement, the
Holdings Subordination Agreement or the Guaranties or (ii) release any
Collateral (except as otherwise expressly permitted or required pursuant to the
terms of this Agreement or the applicable Collateral Document), in each case
without the prior written consent of Requisite Lenders (or, if required pursuant
to subsection 10.6, all Lenders); provided further, however, that, without
further written consent or authorization from Lenders, Administrative Agent may
execute any documents or instruments necessary to (a) release any Lien
encumbering any item of Collateral that is the subject of a sale or other
disposition of assets permitted by this Agreement or to which Requisite Lenders
have otherwise consented, (b) release any Subsidiary Guarantor from the
Subsidiary Guaranty if all of the Capital Stock of such Subsidiary Guarantor is
sold to any Person (other than an Affiliate of Company) pursuant to a sale or
other disposition permitted hereunder or to which Requisite Lenders have
otherwise consented or (c) subordinate the Liens of  Administrative Agent, on
behalf of Lenders, to any Liens permitted by subsection 7.2; provided that, in
the case of a sale of such item of Collateral or stock referred to in
subdivision (a) or (b), the requirements of subsection 10.14 are satisfied. 
Anything contained in any of the Loan Documents to the contrary notwithstanding,
Company, Administrative Agent and each Lender hereby agree that (1) no Lender
shall have any right individually to realize upon any of the Collateral under
any Collateral Document or to enforce any Guaranty, it being understood and
agreed that all powers, rights and remedies under the Collateral Documents, the
Intercreditor Agreement and the Guaranties may be exercised solely by
Administrative Agent for the benefit of Lenders in accordance with the terms
thereof, and (2) in the event of a foreclosure by Administrative Agent on any of
the Collateral pursuant to a public or private sale, Administrative Agent or any
Lender may be the purchaser of any or all of such Collateral at any such sale
and Administrative Agent, as agent for and representative of Lenders (but not
any Lender or Lenders in its or their respective individual capacities unless
Requisite Lenders shall otherwise agree in writing) shall be entitled, for the
purpose of bidding and making settlement or payment of the purchase price for
all or any portion of the Collateral sold at any such public sale, to use and
apply any of the Obligations as a credit on account of the purchase price for
any collateral payable by Administrative Agent at such sale.

Without derogating from any other authority granted to Administrative Agent
herein or in the Collateral Documents or any other document relating thereto,
each Lender hereby specifically (i) authorizes Administrative Agent to enter
into pledge agreements pursuant to this subsection 9.6 with respect to the
Capital Stock of all existing and future Foreign Subsidiaries, which pledge
agreements may be governed by the laws of each of the jurisdictions of formation
of such Foreign Subsidiaries, as agent on behalf of each of Lenders, with the
effect that Lenders each become a secured party thereunder or, where relevant as
agent and trustee with the effect that the Lenders each become beneficiaries of
the trust and Administrative Agent has all the rights, powers, discretions,
protections and exemptions from liability set out in the pledge agreements and
(ii) except in connection with any such pledge agreement where Administrative
Agent holds the security as agent and trustee for the Lenders, appoints
Administrative Agent as its attorney-in-fact granting it the powers to execute
each such pledge agreement and any

103


--------------------------------------------------------------------------------




registrations of the security interest thereby created, in each case in its name
and on its behalf, with the effect that each Lender becomes a secured party
thereunder.  With respect to each such pledge agreement, Administrative Agent
has the power to sub-delegate to third parties its powers as attorney-in-fact of
each Lender.

9.7                               Duties of Other Agents.

To the extent that any Lender is identified in this Agreement as a co-agent,
documentation agent or syndication agent, such Lender shall not have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than those applicable to all Lenders as such.  Without limiting the foregoing,
none of such Lenders shall have or be deemed to have a fiduciary relationship
with any Lender.

9.8                               Administrative Agent May File Proofs of Claim.

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to Holdings, Company or any of the Subsidiaries of
Holdings or Company, Administrative Agent (irrespective of whether the principal
of any Loan shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether Administrative Agent shall have made
any demand on Company) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(i)                                     to file and prove a claim for the whole
amount of principal and interest owing and unpaid in respect of the Loans and
any other Obligations that are owing and unpaid and to file such other papers or
documents as may be necessary or advisable in order to have the claims of
Lenders and Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of Lenders and Administrative
Agent and their agents and counsel and all other amounts due Lenders and
Administrative Agent under subsections 2.3 and 10.2) allowed in such judicial
proceeding, and

(ii)                                  to collect and receive any moneys or other
property payable or deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
its agents and counsel, and any other amounts due to Administrative Agent under
subsections 2.3 and 10.2.

Nothing herein contained shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lenders or to authorize Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

104


--------------------------------------------------------------------------------


Section 10.                                   MISCELLANEOUS

10.1                        Successors and Assigns; Assignments and
Participations in Loans and Letters of Credit.

A.                                    General.  This Agreement shall be binding
upon the parties hereto and their respective successors and assigns and shall
inure to the benefit of the parties hereto and the successors and assigns of
Lenders (it being understood that Lenders’ rights of assignment are subject to
the further provisions of this subsection 10.1).  Neither Company’s rights or
obligations hereunder nor any interest therein may be assigned or delegated by
Company without the prior written consent of all Lenders (and any attempted
assignment or transfer by Company without such consent shall be null and void). 
No sale, assignment or transfer or participation of any Letter of Credit or any
participation therein may be made separately from a sale, assignment, transfer
or participation of a corresponding interest in the Revolving Loan Commitment
and the Revolving Loans of the Revolving Lender effecting such sale, assignment,
transfer or participation.  Anything contained herein to the contrary
notwithstanding, except as provided in subsection 2.1A(iii) and subsection 10.5,
the Swing Line Loan Commitment and the Swing Line Loans of Swing Line Lender may
not be sold, assigned or transferred as described below to any Person other than
a successor Administrative Agent and Swing Line Lender to the extent
contemplated by subsection 9.5.  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and, to the
extent expressly contemplated hereby, the Affiliates of each of Administrative
Agent and Lenders and Indemnitees) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

B.                                    Assignments.

(i)                                     Amounts and Terms of Assignments.  Any
Lender may assign to one or more Eligible Assignees all or any portion of its
rights and obligations under this Agreement; provided that (a), except (1) in
the case of an assignment of the entire remaining amount of the assigning
Lender’s rights and obligations under this Agreement or (2) in the case of an
assignment to a Lender or an Affiliate of a Lender or an Approved Fund of a
Lender, the aggregate amount of the Revolving Loan Exposure or Term Loan
Exposure, as the case may be, of the assigning Lender and the assignee subject
to each such assignment shall not be less than $2,500,000, in the case of any
assignment of a Revolving Loan, or $1,000,000, in the case of any assignment of
a Term Loan (or $250,000 in the case of any assignment of a Term Loan by a
Lender or an Approved Fund to a Lender or an Approved Fund that in each case
has, or is affiliated with or managed by a Lender with Affiliates and/or
Approved Funds that collectively have, aggregate Term Loan Exposure of not less
than $1,000,000), unless Administrative Agent otherwise consents (such consent
not to be unreasonably withheld or delayed), (b) each partial assignment shall
be made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement with respect to the Loan or the
Commitment assigned, (c) the parties to each assignment shall execute and
deliver to Administrative Agent an Assignment Agreement, together with a
processing and recordation fee of $3,500 (unless the assignee is an Affiliate or
an Approved Fund of the assignor, in which case no fee shall be required and
provided, further, that only one

105


--------------------------------------------------------------------------------




recordation fee will be charged where multiple assignments are made by a single
assignor to multiple Approved Funds administered or managed by the same Person,
or by multiple Approved Funds administered or managed by the same Person to a
single assignee), and the Eligible Assignee, if it shall not be a Lender, shall
deliver to Administrative Agent information reasonably requested by
Administrative Agent, including such forms, certificates or other evidence, if
any, with respect to United States federal income tax withholding matters as the
assignee under such Assignment Agreement may be required to deliver to
Administrative Agent pursuant to subsection 2.7B(iii) and (d) except in the case
of an assignment to another Lender, an Affiliate of a Lender or an Approved Fund
of a Lender, Administrative Agent, and, if no Event of Default has occurred and
is continuing, Company, shall have consented thereto (which consent shall not be
unreasonably withheld or delayed).

Upon such execution, and delivery and consent, from and after the effective date
specified in such Assignment Agreement, (y) the assignee thereunder shall be a
party hereto and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Assignment Agreement, shall have the rights and
obligations of a Lender hereunder and (z) the assigning Lender thereunder shall,
to the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment Agreement, relinquish its rights (other than any
rights which survive the termination of this Agreement under subsection 10.9B)
and be released from its obligations under this Agreement (and, in the case of
an Assignment Agreement covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto; provided that, anything contained in any of the Loan
Documents to the contrary notwithstanding, if such Lender is an Issuing Lender
such Lender shall continue to have all rights and obligations of an Issuing
Lender until the cancellation or expiration of any Letters of Credit issued by
it and the reimbursement of any amounts drawn thereunder).  The assigning Lender
shall, upon the effectiveness of such assignment or as promptly thereafter as
practicable, surrender its Notes, if any, to Administrative Agent for
cancellation, and thereupon new Notes shall, if so requested by the assignee
and/or the assigning Lender in accordance with subsection 2.1E, be issued to the
assignee and/or to the assigning Lender, substantially in the form of Exhibit
IV, Exhibit V or Exhibit VI annexed hereto, as the case may be, with appropriate
insertions, to reflect the amounts of the new Commitments and/or outstanding
Revolving Loans and/or outstanding Term Loans of the assignee and/or the
assigning Lender.  Other than as provided in subsection 2.1A(iii) and subsection
10.5, any assignment or transfer by a Lender of rights or obligations under this
Agreement that does not comply with this subsection 10.1B shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with subsection 10.1C.  Notwithstanding the
foregoing, in the case of an assignment to an Eligible Assignee which is,
immediately prior to such assignment, an Affiliate of the assigning Lender or an
Approved Fund of the assigning Lender, such assignment shall be effective
between such assigning Lender and its Affiliate or Approved Fund (as the case
may be) immediately without compliance with the conditions for assignment under
this subsection 10.1B, but shall not be effective with respect to Company,
Administrative Agent, any Issuing Lender or any Lender, and Company,
Administrative Agent, each Issuing Lender and each Lender shall be entitled

106


--------------------------------------------------------------------------------




to deal solely and directly with such assigning Lender under any such
assignment, in each case, until the conditions for assignment under this
subsection 10.1B have been complied with.

(ii)                                  Acceptance by Administrative Agent;
Recordation in Register.  Upon its receipt of an Assignment Agreement executed
by an assigning Lender and an assignee representing that it is an Eligible
Assignee, together with the processing and recordation fee referred to in
subsection 10.1B(i) (if required) and any forms, certificates or other evidence
with respect to United States federal income tax withholding matters that such
assignee may be required to deliver to Administrative Agent pursuant to
subsection 2.7B(iii), Administrative Agent shall, if Administrative Agent and
Company have consented to the assignment evidenced thereby (in each case to the
extent such consent is required pursuant to subsection 10.1B(i)), (a) accept
such Assignment Agreement by executing a counterpart thereof as provided therein
(which acceptance shall evidence any required consent of Administrative Agent to
such assignment), (b) record the information contained therein in the Register,
and (c) give prompt notice thereof to Company.  Administrative Agent shall
maintain a copy of each Assignment Agreement delivered to and accepted by it as
provided in this subsection 10.1B(ii).

(iii)                               Deemed Consent by Company.  If the consent
of Company to an assignment or to an Eligible Assignee is required hereunder
(including a consent to an assignment which does not meet the minimum assignment
thresholds specified in subsection 10.1B(i)), Company shall be deemed to have
given its consent five Business Days after the date notice thereof has been
delivered by the assigning Lender (through Administrative Agent) unless such
consent is expressly refused by Company prior to such fifth Business Day.

C.                                    Participations.  Any Lender may, without
the consent of, or notice to, Company or Administrative Agent, sell
participations to one or more Persons (other than a natural Person or Company or
any of its Affiliates) in all or a portion of such Lender’s rights and/or
obligations under this Agreement; provided that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) Company, Administrative Agent and Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
directly affecting (i) the extension of the scheduled final maturity date of any
Loan allocated to such participation or (ii) a reduction of the principal amount
of or the rate of interest payable on any Loan allocated to such participation. 
Subject to the further provisions of this subsection 10.1C, Company agrees that
each Participant shall be entitled to the benefits of subsections 2.6D and 2.7
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection 10.1B.  To the extent permitted by law, each
Participant also shall be entitled to the benefits of subsection 10.4 as though
it were a Lender, provided such Participant agrees to be subject to subsection
10.5 as though it were a Lender.  A Participant

107


--------------------------------------------------------------------------------




shall not be entitled to receive any greater payment under subsections 2.6D and
2.7 than the applicable Lender would have been entitled to receive with respect
to the participation sold to such Participant unless the sale of the
participation to such Participant is made with Company’s prior written consent. 
A Participant that would be a Non-US Lender if it were a Lender shall not be
entitled to the benefits of subsection 2.7 unless Company is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of Company, to comply with subsection 2.7B(iii) as though it were a
Lender.

D.                                    Pledges and Assignments.  Any Lender may
at any time pledge or assign a security interest in all or any portion of its
Loans, and the other Obligations owed to such Lender, to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to any Federal Reserve Bank; provided that (i) no Lender shall be
relieved of any of its obligations hereunder as a result of any such assignment
or pledge and (ii) in no event shall any assignee or pledgee be considered to be
a “Lender” or be entitled to require the assigning Lender to take or omit to
take any action hereunder.

E.                                      Information.  Each Lender may furnish
any information concerning Holdings, Company and their Subsidiaries in the
possession of that Lender from time to time to assignees and participants
(including prospective assignees and participants), subject to subsection 10.19.

F.                                      Agreements of Lenders.  Each Lender
listed on the signature pages hereof hereby agrees, and each Lender that becomes
a party hereto pursuant to an Assignment Agreement shall be deemed to agree, (i)
that it is an Eligible Assignee described in clause (A) of the definition
thereof; (ii) that it has experience and expertise in the making of or
purchasing loans such as the Loans; and (iii) that it will make or purchase
Loans for its own account in the ordinary course of its business and without a
view to distribution of such Loans within the meaning of the Securities Act or
the Exchange Act or other federal securities laws (it being understood that,
subject to the provisions of this subsection 10.1, the disposition of such Loans
or any interests therein shall at all times remain within its exclusive
control).

10.2                        Expenses.

Whether or not the transactions contemplated hereby shall be consummated,
Company agrees to pay promptly (i) all reasonable costs and expenses of
negotiation, preparation and execution of the Loan Documents and any consents,
amendments, waivers or other modifications thereto; (ii) all costs and expenses
of furnishing all opinions by counsel for Company (including any opinions
requested by Administrative Agent or Lenders as to any legal matters arising
hereunder) and of Company’s performance of and compliance with all agreements
and conditions on its part to be performed or complied with under this Agreement
and the other Loan Documents including with respect to confirming compliance
with environmental, insurance and solvency requirements; (iii) all reasonable
fees, expenses and disbursements of counsel to Administrative Agent (including
allocated costs of internal counsel) in connection with the negotiation,
preparation, execution and administration of the Loan Documents and any
consents, amendments, waivers or other modifications thereto and any other
documents or matters requested by Company; (iv) all costs and expenses of
creating and perfecting Liens in favor of Administrative Agent on behalf of
Lenders pursuant to any

108


--------------------------------------------------------------------------------




Collateral Document, including filing and recording fees, expenses and taxes,
stamp or documentary taxes, search fees, title insurance premiums, and
reasonable fees, expenses and disbursements of counsel to Administrative Agent
and of counsel providing any opinions that Administrative Agent or Requisite
Lenders may request in respect of the Collateral Documents or the Liens created
pursuant thereto; (v) all costs and expenses (including the reasonable fees,
expenses and disbursements of any auditors, accountants or appraisers and any
environmental or other consultants, advisors and agents employed or retained by
Administrative Agent or its counsel) of obtaining and reviewing any appraisals
provided for under this Agreement and any environmental audits or reports
provided for under this Agreement; (vi) all costs and expenses incurred by
Administrative Agent in connection with the custody or preservation of any of
the Collateral; (vii) all other costs and expenses incurred by Administrative
Agent in connection with the syndication of the Commitments; (viii) all costs
and expenses, including reasonable attorneys’ fees (including allocated costs of
internal counsel) and fees, costs and expenses of accountants, advisors and
consultants, incurred by Administrative Agent and its counsel relating to
efforts to (a) evaluate or assess any Loan Party, its business or financial
condition and (b) protect, evaluate, assess or dispose of any of the Collateral;
and (ix) all costs and expenses, including reasonable attorneys’ fees (including
allocated costs of internal counsel), fees, costs and expenses of accountants,
advisors and consultants and costs of settlement, incurred by Administrative
Agent and Lenders in enforcing any Obligations of or in collecting any payments
due from any Loan Party hereunder or under the other Loan Documents (including
in connection with the sale of, collection from, or other realization upon any
of the Collateral or the enforcement of the Loan Documents) or in connection
with any refinancing or restructuring of the credit arrangements provided under
this Agreement in the nature of a “work-out” or pursuant to any insolvency or
bankruptcy proceedings.

10.3                        Indemnity.

In addition to the payment of expenses pursuant to subsection 10.2, whether or
not the transactions contemplated hereby shall be consummated, Company agrees to
defend (subject to Indemnitees’ selection of counsel), indemnify, pay and hold
harmless Administrative Agent and Lenders (including Issuing Lenders), and the
officers, directors, trustees, employees, agents, advisors and Affiliates of
Administrative Agent and Lenders (collectively called the “Indemnitees”), from
and against any and all Indemnified Liabilities (as hereinafter defined);
provided that Company shall not have any obligation to any Indemnitee hereunder
with respect to any Indemnified Liabilities to the extent such Indemnified
Liabilities arise solely from the gross negligence or willful misconduct of that
Indemnitee as determined by a final judgment of a court of competent
jurisdiction.

As used herein, “Indemnified Liabilities” means, collectively, any and all
liabilities, obligations, losses, damages (including natural resource damages),
penalties, actions, judgments, suits, claims (including Environmental Claims),
costs (including the costs of any investigation, study, sampling, testing,
abatement, cleanup, removal, remediation or other response action necessary to
remove, remediate, clean up or abate any Hazardous Materials Activity), expenses
and disbursements of any kind or nature whatsoever (including the reasonable
fees and disbursements of counsel for Indemnitees (including allocated costs of
internal counsel) in connection with any investigative, administrative or
judicial proceeding commenced or threatened by any Person, whether or not any
such Indemnitee shall be designated

109


--------------------------------------------------------------------------------




as a party or a potential party thereto and including any such proceeding
initiated by or on behalf of a Loan Party, and any fees or expenses incurred by
Indemnitees in enforcing this indemnity), whether direct, indirect or
consequential and whether based on any federal, state or foreign laws, statutes,
rules or regulations (including securities and commercial laws, statutes, rules
or regulations and Environmental Laws), on common law or equitable cause or on
contract or otherwise, that may be imposed on, incurred by, or asserted against
any such Indemnitee, in any manner relating to or arising out of (i) this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby (including Lenders’ agreement to make the Loans hereunder or the use or
intended use of the proceeds thereof or the issuance of Letters of Credit
hereunder or the use or intended use of any thereof, the failure of an Issuing
Lender to honor a drawing under a Letter of Credit as a result of any act or
omission, whether rightful or wrongful, of any present or future de jure or de
facto Government Authority, or any enforcement of any of the Loan Documents
(including any sale of, collection from, or other realization upon any of the
Collateral or the enforcement of the Guaranties)), (ii) the statements contained
in the commitment letter delivered by any Lender to Company with respect
thereto,  or (iii) any Environmental Claim or any Hazardous Materials Activity
relating to or arising from, directly or indirectly, any past or present
activity, operation, land ownership, or practice of Company or any of its
Subsidiaries.

To the extent that the undertakings to defend, indemnify, pay and hold harmless
set forth in this subsection 10.3 may be unenforceable in whole or in part
because they are violative of any law or public policy, Company shall contribute
the maximum portion that it is permitted to pay and satisfy under applicable law
to the payment and satisfaction of all Indemnified Liabilities incurred by
Indemnitees or any of them.

10.4                        Set-Off.

In addition to any rights now or hereafter granted under applicable law and not
by way of limitation of any such rights, upon the occurrence and during the
continuation of any Event of Default and consultation with Administrative Agent,
each of Lenders and their Affiliates is hereby authorized by Company at any time
or from time to time, without notice to Company or to any other Person, any such
notice being hereby expressly waived, to set off and to appropriate and to apply
any and all deposits (general or special, time or demand, provisional or final,
including Indebtedness evidenced by certificates of deposit, whether matured or
unmatured, but not including trust accounts) and any other Indebtedness at any
time held or owing by that Lender or any Affiliate of that Lender to or for the
credit or the account of Company and each other Loan Party against and on
account of the Obligations of Company or any other Loan Party to that Lender (or
any Affiliate of that Lender) or to any other Lender (or any Affiliate of any
other Lender) under this Agreement, the Letters of Credit and participations
therein and the other Loan Documents, including all claims of any nature or
description arising out of or connected with this Agreement, the Letters of
Credit and participations therein or any other Loan Document, irrespective of
whether or not (i) that Lender shall have made any demand hereunder or (ii) the
principal of or the interest on the Loans or any amounts in respect of the
Letters of Credit or any other amounts due hereunder shall have become due and
payable pursuant to Section 8 and although said obligations and liabilities, or
any of them, may be contingent or unmatured.

110


--------------------------------------------------------------------------------




10.5                        Ratable Sharing.

Lenders hereby agree among themselves that if any of them shall, whether by
voluntary or mandatory payment (other than a payment or prepayment of Loans made
and applied in accordance with the terms of this Agreement), by realization upon
security, through the exercise of any right of set-off or banker’s lien, by
counterclaim or cross action or by the enforcement of any right under the Loan
Documents (including any bid or purchase at public or private sale) or
otherwise, or as adequate protection of a deposit treated as cash collateral
under the Bankruptcy Code, receive payment or reduction of a proportion of the
aggregate amount of principal, interest, amounts payable in respect of Letters
of Credit, fees and other amounts then due and owing to that Lender hereunder or
under the other Loan Documents (collectively, the “Aggregate Amounts Due” to
such Lender) that is greater than the proportion received by any other Lender in
respect of the Aggregate Amounts Due to such other Lender, then the Lender
receiving such proportionately greater payment shall, unless such
proportionately greater payment is required by the terms of this Agreement,
(i) notify Administrative Agent and each other Lender of the receipt of such
payment and (ii) apply a portion of such payment to purchase assignments (which
it shall be deemed to have purchased from each seller of an assignment
simultaneously upon the receipt by such seller of its portion of such payment)
of the Aggregate Amounts Due to the other Lenders so that all such recoveries of
Aggregate Amounts Due shall be shared by all Lenders in proportion to the
Aggregate Amounts Due to them; provided that (A) if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of Company or
otherwise, those purchases shall be rescinded and the purchase prices paid for
such assignments shall be returned to such purchasing Lender ratably to the
extent of such recovery, but without interest and (B) the foregoing provisions
shall not apply to (1) any payment made by Company pursuant to and in accordance
with the express terms of this Agreement or (2) any payment obtained by a Lender
as consideration for the assignment (other than an assignment pursuant to this
subsection 10.5) of or the sale of a participation in any of its Obligations to
any Eligible Assignee or Participant pursuant to subsection 10.1B.  Company
expressly consents to the foregoing arrangement and agrees that any purchaser of
an assignment so purchased may exercise any and all rights of a Lender as to
such assignment as fully as if that Lender had complied with the provisions of
subsection 10.1B with respect to such assignment.  In order to further evidence
such assignment (and without prejudice to the effectiveness of the assignment
provisions set forth above), each purchasing Lender and each selling Lender
agree to enter into an Assignment Agreement at the request of a selling Lender
or a purchasing Lender, as the case may be, in form and substance reasonably
satisfactory to each such Lender.

10.6                        Amendments and Waivers.

A.                                    No amendment, modification, termination or
waiver of any provision of this Agreement or of the Notes or any other Loan
Documents (other than Hedge Agreements), and no consent to any departure by Loan
Party or any other Person therefrom, shall in any event be effective without the
prior written concurrence of Requisite Lenders; provided that any such
amendment, modification, termination, waiver or consent which:

(a)                                  extends the final scheduled maturity of any
Loan or Note, or extends the stated maturity of any Letter of Credit beyond the
Revolving Loan

111


--------------------------------------------------------------------------------




Commitment Termination Date, or reduces the rate or extends the time of payment
of interest or fees thereon (except in connection with a waiver of applicability
of any post-default increase in interest rates), or reduces the principal amount
thereof (except to the extent repaid in cash) shall not be effective without the
prior written consent of each Lender directly affected thereby; or

(b)                                 (i) releases all or substantially all of (x)
the Collateral (except as expressly provided in the Loan Documents) under all
the Collateral Documents, or (y) the Loan Parties (except as expressly provided
in the Loan Documents) from their obligations under any of the Guaranties; (ii)
amends, modifies or waives any provision of this subsection 10.6; (iii) reduces
the percentage specified in the definition of “Requisite Lenders” or “Requisite
Class Lenders” (it being understood that, with the consent of Requisite Lenders,
additional extensions of credit (within an existing Class or a new Class)
pursuant to this Agreement may be included in the determination of Requisite
Lenders and Requisite Class Lenders on substantially the same basis as the
extensions of Term Loans and Revolving Loan Commitments are included on the
Restatement Date); and (iv) consents to the assignment or transfer by Company of
any of its rights and obligations under this Agreement or any other Loan
Document shall be effective only if evidenced in a prior writing signed by or on
behalf of all Lenders.

In addition, (i) no amendment, modification, termination or waiver which shall
increase the Commitment of any Lender over the amount then in effect or postpone
the scheduled date of expiration of the Commitment of any Lender shall be
effective without the prior written consent of such Lender (it being understood
that, waivers or modifications of conditions precedent, covenants, Potential
Events of Default or Events of Default or of a mandatory reduction in the
Commitments shall not constitute an increase of the Commitment of any Lender and
that an increase in the available portion of the Commitment of any Lender shall
not constitute an increase in the Commitment of such Lender), (ii) no amendment,
modification, termination or waiver of any provision of subsection 2.1A(iii) or
of any other provision of this Agreement relating to the Swing Line Loan
Commitment or the Swing Line Loans shall be effective without the written
concurrence of Swing Line Lender, (iii) no amendment, modification, termination
or waiver of any provision of Section 9 or of any other provision of this
Agreement which, by its terms, expressly requires the approval or concurrence of
Administrative Agent shall be effective without the written concurrence of
Administrative Agent, (iv) no amendment, modification, termination or waiver of
any provision of subsection 2.4 which has the effect of changing any interim
scheduled payments, voluntary or mandatory prepayments, or Commitment reductions
applicable to a Class in a manner that disproportionately disadvantages such
Class relative to any other Class shall be effective without the written
concurrence of Requisite Class Lenders of such affected Class; provided that any
change to the stated amount or specified date of scheduled amortization payments
set forth in subsection 2.4A shall not be effective without the written
concurrence of all Lenders of such affected Class (it being understood and
agreed that any amendment, modification, termination or waiver of any such
provision which only postpones or reduces any interim scheduled payment,
voluntary or mandatory prepayment, or Commitment reduction from those set forth
in subsection 2.4 with respect to one Class but not the other Class shall be
deemed to disproportionately disadvantage such one Class but not to
disproportionately disadvantage any such other Class for

112


--------------------------------------------------------------------------------




purposes of this clause (iv)), and (v) no amendment, modification, termination
or waiver of any provision of Section 3 or other provisions in this Agreement
relating to Letters of Credit or Issuing Lender shall be effective without the
written concurrence of Issuing Lender which has a Letter of Credit then
outstanding or which has not been reimbursed for a drawing under a Letter of
Credit issued by it.

B.                                    Administrative Agent may, but shall have
no obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of that Lender.  Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given.  No notice to or demand on Company in any case
shall entitle Company to any other or further notice or demand in similar or
other circumstances.  Any amendment, modification, termination, waiver or
consent effected in accordance with this subsection 10.6 shall be binding upon
each Lender at the time outstanding, each future Lender and, if signed by
Company, on Company.

10.7                        Independence of Covenants.

All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not avoid the occurrence of an Event
of Default or Potential Event of Default if such action is taken or condition
exists.

10.8                        Notices; Effectiveness of Signatures.

Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and may be
personally served, or sent by telefacsimile or United States mail or courier
service and shall be deemed to have been given when delivered in person or by
courier service, upon receipt of telefacsimile in complete and legible form, or
three Business Days after depositing it in the United States mail with postage
prepaid and properly addressed; provided that notices to Administrative Agent,
Swing Line Lender and any Issuing Lender shall not be effective until received. 
For the purposes hereof, the address of each party hereto shall be as set forth
under such party’s name on the signature pages hereof or (i) as to Company and
Administrative Agent, such other address as shall be designated by such Person
in a written notice delivered to the other parties hereto and (ii) as to each
other party, such other address as shall be designated by such party in a
written notice delivered to Administrative Agent.  Electronic mail and Internet
and intranet websites may be used to distribute routine communications, such as
financial statements and other information, and to distribute agreements and
other documents to be signed by Administrative Agent, Lenders and the Loan
Parties.  Administrative Agent or Company may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Loan Documents and notices under the Loan Documents may be transmitted and/or
signed by telefacsimile and by signatures delivered in ‘PDF’ format by
electronic mail; provided, however, that no signature with respect to any
notice, request, agreement, waiver,

113


--------------------------------------------------------------------------------




amendment or other document that is intended to have binding effect may be sent
by electronic mail.  The effectiveness of any such documents and signatures
shall, subject to applicable law, have the same force and effect as an original
copy with manual signatures and shall be binding on all Loan Parties,
Administrative Agent and Lenders.  Administrative Agent may also require that
any such documents and signature be confirmed by a manually-signed copy thereof;
provided, however, that the failure to request or deliver any such
manually-signed copy shall not affect the effectiveness of any facsimile
document or signature.

10.9                        Survival of Representations, Warranties and
Agreements.

A.                                    All representations, warranties and
agreements made herein shall survive the execution and delivery of this
Agreement and the making of the Loans and the issuance of the Letters of Credit
hereunder.

B.                                    Notwithstanding anything in this Agreement
or implied by law to the contrary, the agreements of Company set forth in
subsections 2.6D, 2.7, 10.2, 10.3, 10.4, 10.17 and 10.18 and the agreements of
Lenders set forth in subsections 9.2C, 9.4, 10.5 and 10.18 shall survive the
payment of the Loans, the cancellation or expiration of the Letters of Credit
and the reimbursement of any amounts drawn thereunder, and the termination of
this Agreement.

10.10                 Failure or Indulgence Not Waiver; Remedies Cumulative.

No failure or delay on the part of Administrative Agent or any Lender in the
exercise of any power, right or privilege hereunder or under any other Loan
Document shall impair such power, right or privilege or be construed to be a
waiver of any default or acquiescence therein, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other power, right or privilege.  All rights and
remedies existing under this Agreement and the other Loan Documents are
cumulative to, and not exclusive of, any rights or remedies otherwise available.

10.11                 Marshalling; Payments Set Aside.

Neither Administrative Agent nor any Lender shall be under any obligation to
marshal any assets in favor of Company or any other party or against or in
payment of any or all of the Obligations.  To the extent that Company makes a
payment or payments to Administrative Agent or Lenders (or to Administrative
Agent for the benefit of Lenders), or Administrative Agent or Lenders enforce
any security interests or exercise their rights of setoff, and such payment or
payments or the proceeds of such enforcement or setoff or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, any other state or federal law, common law or any equitable
cause (and whether as a result of any demand, settlement, litigation or
otherwise), then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies therefor
or related thereto, shall be revived and continued in full force and effect as
if such payment or payments had not been made or such enforcement or setoff had
not occurred.

114


--------------------------------------------------------------------------------




10.12                 Severability.

In case any provision in or obligation under this Agreement or the Notes shall
be invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

10.13                 Obligations Several; Independent Nature of Lenders’
Rights; Damage Waiver.

The obligations of Lenders hereunder are several and no Lender shall be
responsible for the obligations or Commitments of any other Lender hereunder. 
Nothing contained herein or in any other Loan Document, and no action taken by
Lenders pursuant hereto or thereto, shall be deemed to constitute Lenders, or
Lenders and Company, as a partnership, an association, a Joint Venture or any
other kind of entity. The amounts payable at any time hereunder to each Lender
shall be a separate and independent debt, and each Lender shall be entitled to
protect and enforce its rights arising out of this Agreement and it shall not be
necessary for any other Lender to be joined as an additional party in any
proceeding for such purpose.

To the extent permitted by law, Company shall not assert, and hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with or as a result of this Agreement (including,
without limitation, subsection 2.1C hereof), any other Loan Document, any
transaction contemplated by the Loan Documents, any Loan or the use of proceeds
thereof.  No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with the Loan Documents or the transactions contemplated thereby.

10.14                 Release of Security Interest or Guaranty.

Upon the proposed sale or other disposition of any Collateral to any Person
(other than an Affiliate of Company) that is permitted by this Agreement or to
which Requisite Lenders have otherwise consented, or the sale or other
disposition of all of the Capital Stock of a Subsidiary Guarantor to any Person
(other than an Affiliate of Company) that is permitted by this Agreement or to
which Requisite Lenders have otherwise consented, for which a Loan Party desires
to obtain a security interest release or a release of the Subsidiary Guaranty
from Administrative Agent, such Loan Party shall deliver an Officer’s
Certificate (i) stating that the Collateral or the Capital Stock subject to such
disposition is being sold or otherwise disposed of in compliance with the terms
hereof and (ii) specifying the Collateral or Capital Stock being sold or
otherwise disposed of in the proposed transaction.  Upon the receipt of such
Officer’s Certificate, Administrative Agent shall, at such Loan Party’s expense,
so long as Administrative Agent (a) has no reason to believe that the facts
stated in such Officer’s Certificate are not true and correct and (b), if the
sale or other disposition of such item of Collateral or Capital Stock
constitutes an Asset Sale, shall have received evidence satisfactory to it that
arrangements satisfactory to it have been made for delivery of the Net Asset
Sale Proceeds if and as required

115


--------------------------------------------------------------------------------




by subsection 2.4, execute and deliver such releases of its security interest in
such Collateral or such Subsidiary Guaranty, as may be reasonably requested by
such Loan Party.

10.15                 Applicable Law.

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT AS OTHERWISE EXPRESSLY SET
FORTH IN ANY SUCH LOAN DOCUMENT), AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTION 5-1401 AND SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT
WOULD REQUIRE APPLICATION OF ANOTHER LAW.

10.16                 Construction of Agreement; Nature of Relationship.

Each of the parties hereto acknowledges that (i) it has been represented by
counsel in the negotiation and documentation of the terms of this Agreement,
(ii) it has had full and fair opportunity to review and revise the terms of this
Agreement, (iii) this Agreement has been drafted jointly by all of the parties
hereto, and (iv) neither Administrative Agent nor any Lender has any fiduciary
relationship with or duty to Company arising out of or in connection with this
Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and Lenders, on one hand, and Company, on the other hand,
in connection herewith or therewith is solely that of debtor and creditor. 
Accordingly, each of the parties hereto acknowledges and agrees that the terms
of this Agreement shall not be construed against or in favor of another party.

10.17                 Consent to Jurisdiction and Service of Process.

ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST COMPANY ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY OBLIGATIONS HEREUNDER AND
THEREUNDER, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK.  BY EXECUTING AND
DELIVERING THIS AGREEMENT, COMPANY, FOR ITSELF AND IN CONNECTION WITH ITS
PROPERTIES, IRREVOCABLY

(I)                                    ACCEPTS GENERALLY AND UNCONDITIONALLY THE
NONEXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS;

(II)                                WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;

(III)                            AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO COMPANY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH
SUBSECTION 10.8;

116


--------------------------------------------------------------------------------




(IV)                           AGREES THAT SERVICE AS PROVIDED IN CLAUSE (III)
ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER COMPANY IN ANY SUCH
PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING
SERVICE IN EVERY RESPECT;

(V)                               AGREES THAT LENDERS RETAIN THE RIGHT TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST
COMPANY IN THE COURTS OF ANY OTHER JURISDICTION; AND

(VI)                           AGREES THAT THE PROVISIONS OF THIS SUBSECTION
10.17 RELATING TO JURISDICTION AND VENUE SHALL BE BINDING AND ENFORCEABLE TO THE
FULLEST EXTENT PERMISSIBLE UNDER NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1402
OR OTHERWISE.

10.18                 Waiver of Jury Trial.

EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES TO WAIVE ITS RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR ANY DEALINGS BETWEEN
THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED.  The scope of this
waiver is intended to be all-encompassing of any and all disputes that may be
filed in any court and that relate to the subject matter of this transaction,
including contract claims, tort claims, breach of duty claims and all other
common law and statutory claims.  Each party hereto acknowledges that this
waiver is a material inducement to enter into a business relationship, that each
has already relied on this waiver in entering into this Agreement, and that each
will continue to rely on this waiver in their related future dealings.  Each
party hereto further warrants and represents that it has reviewed this waiver
with its legal counsel and that it knowingly and voluntarily waives its jury
trial rights following consultation with legal counsel.  THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SUBSECTION
10.18 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY
TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS OR
AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER.  In the event of litigation,
this Agreement may be filed as a written consent to a trial by the court.

10.19                 Confidentiality.

Each Lender shall hold all non-public information of a confidential nature
obtained pursuant to the requirements of this Agreement in accordance with such
Lender’s customary procedures for handling confidential information of this
nature, it being understood

117


--------------------------------------------------------------------------------




and agreed by Company that in any event a Lender may make disclosures (a) to its
and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such information and instructed to keep such information
confidential), (b) to the extent requested by any Government Authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this subsection 10.19, to (i) any Eligible Assignee of or participant
in, or any prospective Eligible Assignee of or Participant in, any of its rights
or obligations under this Agreement, (ii) any pledgee referred to in subsection
10.01D, or  (iii) any direct or indirect contractual counterparty or prospective
counterparty (or such contractual counterparty’s or prospective counterparty’s
professional advisor) to any credit derivative transaction relating to
obligations of Company, (g) with the consent of Company, (h) to the extent such
information (i) becomes publicly available other than as a result of a breach of
this subsection 10.19 or (ii) becomes available to Administrative Agent or any
Lender on a nonconfidential basis from a source other than Company or (i) to the
National Association of Insurance Commissioners or any other similar
organization or any nationally recognized rating agency that requires access to
information about a Lender’s or its Affiliates’ investment portfolio in
connection with ratings issued with respect to such Lender or its Affiliates;
provided that, unless specifically prohibited by applicable law or court order,
each Lender shall notify Company of any request by any Government Authority or
representative thereof (other than any such request in connection with any
examination of the financial condition or other routine examinations or
inquiries of such Lender by such Government Authority) for disclosure of any
such non-public information prior to disclosure of such information; and
provided, further that in no event shall any Lender be obligated or required to
return any materials furnished by Company or any of its Subsidiaries.  In
addition, Administrative Agent and Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry, and service providers to
Administrative Agent and Lenders, and Administrative Agent or any of its
Affiliates may place customary “tombstone” advertisements (which may include any
of Company’s or its Subsidiaries’ trade names or corporate logos) in
publications of its choice (including without limitation “e-tombstones”
published or otherwise circulated in electronic form and related hyperlinks to
any of Company’s or its Subsidiaries’ corporate websites) at its own expense.

10.20                 USA Patriot Act.

Each Lender hereby notifies Company that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies Loan Parties, which information includes the name and address of each
Loan Party and other information that will allow such Lender to identify such
Loan Party in accordance with the Act.

118


--------------------------------------------------------------------------------




10.21                 Counterparts; Effectiveness.

This Agreement and any amendments, waivers, consents or supplements hereto or in
connection herewith may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.  This Agreement shall become effective upon the execution of a
counterpart hereof by each of the parties hereto.

10.22                 Reaffirmation.

Each Subsidiary Guarantor has read this Agreement and consents to the terms
hereof and further hereby confirms and agrees that, notwithstanding the
effectiveness of this Agreement, the obligations of such Subsidiary Guarantor
under, and the Liens granted by such Subsidiary Guarantor as collateral security
for the indebtedness, obligations and liabilities evidenced by the Loan
Documents pursuant to, each of the Loan Documents to which such Subsidiary
Guarantor is a party shall not be impaired and each of the Loan Documents to
which such Subsidiary Guarantor is a party is, and shall continue to be, in full
force and effect and is hereby confirmed and ratified in all respects.

Each of Holdings, Company and the Subsidiary Guarantors hereby acknowledges and
agrees that the Secured Obligations under, and as defined in, the Security
Agreement will include all Obligations under, and as defined in, this Agreement.

Each Subsidiary Guarantor acknowledges and agrees that (i) notwithstanding the
conditions to effectiveness set forth in this Agreement, such Subsidiary
Guarantor is not required by the terms of the Original Credit Agreement or any
other Loan Document to consent to the restatement of the Original Credit
Agreement effected pursuant to this Agreement and (ii) nothing in the Original
Credit Agreement, this Agreement or any other Loan Document shall be deemed to
require the consent of such Subsidiary Guarantor to any future amendments or
modifications to this Agreement.

[**Remainder of page intentionally left blank**]

119


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

COMPANY:

 

BARE ESCENTUALS BEAUTY, INC.

 

 

 

 

 

 

 

 

By:

/s/ Leslie A. Blodgett

 

 

 

Name:

Leslie A Blodgett

 

 

Title:

President, Chief Executive Officer and
Secretary

 

 

 

 

 

 

Notice Address:

 

 

71 Stevenson Street, 22nd Floor

 

 

San Francisco,  CA  94105

 

 

 

 

 

 

HOLDINGS:

 

BARE ESCENTUALS, INC.

 

 

 

 

 

 

 

 

By:

/s/ Leslie A. Blodgett

 

 

 

Name:

Leslie A Blodgett

 

 

Title:

President, Chief Executive Officer and
Secretary

 

 

 

 

 

 

Notice Address:

 

 

71 Stevenson Street, 22nd Floor

 

 

San Francisco,  CA  94105

 

S-1


--------------------------------------------------------------------------------




 

SUBSIDIARY GUARANTORS:

 

 

 

 

(for purposes of subsection 10.22)

 

MD FORMULATIONS, INC.

 

 

ID DIRECT, INC.

 

 

MD BEAUTY SALES, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Leslie A. Blodgett

 

 

 

Name:

 

Leslie A Blodgett

 

 

Title:

 

President, Chief Executive Officer and
Secretary

 

 

 

 

 

 

 

Notice Address:

 

 

71 Stevenson Street, 22nd Floor

 

 

San Francisco,  CA  94105

 

S-2


--------------------------------------------------------------------------------




 

LENDERS:

 

 

 

 

BNP Paribas,

 

individually and as Administrative Agent

 

 

 

 

 

By:

/s/ Cecile Scherer

 

 

Name:  Cecile Scherer

 

 

Title:  Director, Merchant Banking Group

 

 

 

 

By:

/s/ PJ de Filippis

 

 

Name:  PJ de Filippis

 

 

Title:  Managing Director

 

 

S-3


--------------------------------------------------------------------------------